Exhibit 10.1

Execution Version

AMENDMENT NO. 1

AMENDMENT NO. 1 (this “Agreement”) dated as of May 12, 2017 relating to the
First Lien Credit Agreement dated as of October 11, 2013 (as amended, restated,
supplemented, waived or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) among (a) CAESARS ENTERTAINMENT RESORT
PROPERTIES, LLC (“CERP LLC”), (b) CAESARS ENTERTAINMENT RESORT PROPERTIES
FINANCE, INC. (“CERP Finance”), (c) (i) HARRAH’S LAS VEGAS, LLC, (ii) RIO
PROPERTIES, LLC and (iii) HARRAH’S LAUGHLIN, LLC ((i) through (iii) of this
clause (c), collectively, the “CMBS Borrowers” and each, a “CMBS Borrower”, and
together with CERP LLC and CERP Finance, collectively, the “Borrowers” and each,
a “Borrower”), (d) the LENDERS party thereto from time to time and (e) CITICORP
NORTH AMERICA, INC., as administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”) and as collateral agent.

RECITALS:

WHEREAS, the Borrowers have requested, and each Revolving Facility Lender that
has delivered its consent to this Agreement to the Administrative Agent has
agreed, to reduce the Applicable Margin on the Revolving Facility Loans of such
Revolving Facility Lender;

WHEREAS, the Borrowers have requested, and each Lender holding Term B Loans has
agreed by delivery of its consent to this Agreement to the Administrative Agent,
to reduce the Applicable Margin on the Term B Loans;

WHEREAS, the Borrowers have appointed each of Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc. and Morgan
Stanley Senior Funding, Inc. (collectively, the “First Amendment Arrangers”) as
joint lead arrangers in connection with this Agreement; and

WHEREAS, the Borrowers have requested certain additional amendments and
modifications to the Credit Agreement as set forth in Exhibit A hereto and the
Lenders that have consented to this Agreement, constituting the Required Lenders
under the Credit Agreement, have agreed to such amendments and modifications.

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1.    Defined Terms; References. Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall, after this Agreement becomes
effective, refer to the Credit Agreement as amended hereby.

SECTION 2.    Amendments to Credit Agreement. The Credit Agreement is hereby
amended to delete all stricken text (indicated textually in the same manner as
the following example: stricken text) and to add all double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the conformed Credit Agreement attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

SECTION 3.    Representations of the Borrowers. The Borrowers represent and
warrant that:

(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the date hereof after
giving effect hereto with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties are true and
correct in all material respects as of such earlier date); and

(b)    no Event of Default or Default is continuing on and as of the date hereof
after giving effect hereto.

SECTION 4.    Conditions. This Agreement shall become effective as of the first
date (the “First Amendment Effective Date”) when each of the following
conditions shall have been satisfied:

(a)    the Administrative Agent (or its counsel) shall have received (x) from
each Loan Party, the Required Lenders (determined before giving effect to the
replacement of any Non-Consenting Lenders), each Lender holding Term B Loans
(after giving effect to the replacement of any Non-Consenting Lenders), and each
Revolving Facility Lender desiring to consent to this Agreement (i) a consent to
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a consent to this Agreement and (y) from the
Administrative Agent, an executed counterpart to this Agreement;

(b)    the representations and warranties set forth in Section 3 above shall be
true and correct; and

(c)    any fees and reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP) owing by the
Borrowers to the Administrative Agent and the First Amendment Arrangers and
invoiced prior to the date hereof shall have been paid in full (subject to any
agreed-upon limits contained in any letter agreement with the Administrative
Agent or its affiliates or such First Amendment Arrangers or their respective
affiliates entered into in connection with this Agreement).

SECTION 5.    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 6.    Confirmation of Guaranties and Security Interests; Octavius Lease.

(a)    Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby and the other Loan
Documents (x) are entitled to

 

2



--------------------------------------------------------------------------------

the benefits of the guarantees and the security interests set forth or created
in the Collateral Agreement and the other Loan Documents and (y) constitute Loan
Obligations and (ii) notwithstanding the effectiveness of the terms hereof, the
Collateral Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects
after giving effect to the amendments contemplated by this Agreement. Each Loan
Party ratifies and confirms that all Liens granted, conveyed, or assigned to any
Agent by such person pursuant to each Loan Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Loan Obligations as modified hereby.

(b)    Octavius Lease. By executing their consents to this Agreement, and in
consideration of the Borrowers’ agreements herein, the Lenders executing such
consents hereby agree on behalf of themselves and their successors and assigns,
that they will not, and they will instruct the Administrative Agent and
Collateral Agent not to, exercise any right they may have (whether directly or
indirectly) to terminate the Octavius Lease or otherwise terminate the right of
the tenant (and any subtenant) thereunder to possess the leased premises
thereunder unless an event of default has occurred thereunder after giving
effect to all cure periods provided thereunder after giving effect to the
Octavius Lease Amendment (including any cure rights and extended cure periods
provided to such tenant’s and subtenant’s lenders pursuant to the terms of the
Octavius Lease Amendment).

SECTION 7.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.

SECTION 8.    Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent as agreed to between the
parties incurred in connection with the negotiation, preparation and execution
of this Agreement and the transactions contemplated hereby (in the case of any
such fees and reasonable out-of-pocket expenses incurred in connection with this
Agreement, subject to any agreed-upon limits contained in any letter agreement
with the Administrative Agent or its affiliates entered into in connection with
this Agreement). The execution, delivery and effectiveness of this Agreement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CAESARS ENTERTAINMENT RESORT           PROPERTIES, LLC CAESARS ENTERTAINMENT
RESORT           PROPERTIES FINANCE, INC. HARRAH’S LAS VEGAS, LLC

RIO PROPERTIES, LLC

HARRAH’S LAUGHLIN, LLC,

as Borrowers

By:  

/s/ Eric Hession

  Name: Eric Hession   Title: Treasurer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

OCTAVIUS/LINQ INTERMEDIATE

              HOLDING, LLC

CAESARS LINQ, LLC CAESARS OCTAVIUS, LLC

HARRAH’S ATLANTIC CITY

                OPERATING COMPANY, LLC

HARRAH’S ATLANTIC CITY PROPCO,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 1,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 2,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 3,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 4,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 5,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 6,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 7,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 8,

                LLC

HARRAH’S ATLANTIC CITY MEZZ 9,

                LLC

PARIS LAS VEGAS OPERATING

                COMPANY, LLC

FLAMINGO LAS VEGAS OPERATING                 COMPANY, LLC AC CONFERENCE HOLDCO.,
LLC

AC CONFERENCE NEWCO., LLC,

as Subsidiary Loan Parties

By:  

/s/ Eric Hession

  Name: Eric Hession   Title: Treasurer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CAESARS FLORIDA ACQUISITION

                COMPANY, LLC,

as a Subsidiary Loan Party

By:  

Caesars Entertainment Resort

Properties, LLC, as sole member

By:  

/s/ Eric Hession

  Name: Eric Hession   Title: Treasurer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT     CITICORP NORTH AMERICA, INC., as
            Administrative Agent By:  

/s/ Caesar Wyszomirski

  Name:    Caesar Wyszomirski   Title:      Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit A

Amendments to Credit Agreement

[attached]



--------------------------------------------------------------------------------

Execution Version

FIRST LIEN CREDIT AGREEMENT

Dated as of October 11, 2013,

(as amended by Amendment No. 1, dated as of May 12, 2017),

Among

CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC,

CAESARS ENTERTAINMENT RESORT PROPERTIES FINANCE, INC.

HARRAH’S LAS VEGAS, LLC,

HARRAH’S ATLANTIC CITY HOLDING, INC.,

RIO PROPERTIES, LLC,

FLAMINGO LAS VEGAS HOLDING, LLC,

HARRAH’S LAUGHLIN, LLC, AND

PARIS LAS VEGAS HOLDING, LLC

as Borrowers,

THE LENDERS PARTY HERETO,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent,

CITICORP NORTH AMERICA, INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE AG, DEUTSCHE BANK

SECURITIES INC., GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR

FUNDING, INC., MIHI LLC and UBS SECURITIES LLC, as Syndication Agents,

CITICORP NORTH AMERICA, INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE AG, DEUTSCHE BANK

SECURITIES INC., GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR

FUNDING, INC., MIHI LLC and UBS SECURITIES LLC, as Documentation Agents,

and

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

MACQUARIE CAPITAL (USA) INC., AND

UBS SECURITIES LLC,

as Co-Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

Definitions

 

 

SECTION 1.01.    Defined Terms      1   SECTION 1.02.    Terms Generally     
7174   SECTION 1.03.    Effectuation of Transactions      7174   SECTION 1.04.
   Exchange Rates; Currency Equivalents      7274   SECTION 1.05.    Times of
Day      7275   SECTION 1.06.    Timing of Payment or Performance      7275  
ARTICLE II   The Credits   SECTION 2.01.    Commitments      7275   SECTION
2.02.    Loans and Borrowings      7375   SECTION 2.03.    Requests for
Borrowings      7376   SECTION 2.04.    Swingline Loans      7477   SECTION
2.05.    The Letter of Credit Commitment      7880   SECTION 2.06.    Funding of
Borrowings      8790   SECTION 2.07.    Interest Elections      8790   SECTION
2.08.    Termination and Reduction of Commitments      8992   SECTION 2.09.   
Repayment of Loans; Evidence of Debt      8992   SECTION 2.10.    Repayment of
Term Loans and Revolving Facility Loans      9093   SECTION 2.11.    Prepayment
of Loans      9295   SECTION 2.12.    Fees      97101   SECTION 2.13.   
Interest      98102   SECTION 2.14.    Alternate Rate of Interest      99103  
SECTION 2.15.    Increased Costs      100103   SECTION 2.16.    Break Funding
Payments      101105   SECTION 2.17.    Taxes      101105   SECTION 2.18.   
Payments Generally; Pro Rata Treatment; Sharing of Set-offs      105108  
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders      106110  
SECTION 2.20.    Illegality      108111   SECTION 2.21.    Incremental
Commitments      108112   SECTION 2.22.    Defaulting Lenders      116120  
SECTION 2.23.    Conversion of Revolving Facility Commitments      122   ARTICLE
III   Representations and Warranties   SECTION 3.01.    Organization; Powers   
  119123   SECTION 3.02.    Authorization      119124   SECTION 3.03.   
Enforceability      119124  

 

i



--------------------------------------------------------------------------------

          Page SECTION 3.04.    Governmental Approvals    120124 SECTION 3.05.
   Financial Statements    120125 SECTION 3.06.    No Material Adverse Effect   
121125 SECTION 3.07.    Title to Properties; Possession Under Leases    121126
SECTION 3.08.    Subsidiaries    122126 SECTION 3.09.    Litigation; Compliance
with Laws    122126 SECTION 3.10.    Federal Reserve Regulations    122127
SECTION 3.11.    Investment Company Act    123127 SECTION 3.12.    Use of
Proceeds    123127 SECTION 3.13.    Tax Returns    123127 SECTION 3.14.    No
Material Misstatements    123128 SECTION 3.15.    Employee Benefit Plans   
124128 SECTION 3.16.    Environmental Matters    124129 SECTION 3.17.   
Security Documents    125129 SECTION 3.18.    Location of Real Property and
Leased Premises    126130 SECTION 3.19.    Solvency    126131 SECTION 3.20.   
Labor Matters    127131 SECTION 3.21.    No Default    127132 SECTION 3.22.   
Intellectual Property; Licenses, Etc.    127132 SECTION 3.23.    Senior Debt   
127132 SECTION 3.24.    Anti-Money Laundering and Economic Sanctions Laws   
127132 ARTICLE IV Conditions of Lending SECTION 4.01.    All Credit Events   
128133 SECTION 4.02.    First Credit Event    129134 ARTICLE V Affirmative
Covenants SECTION 5.01.    Existence; Businesses and Properties    131136
SECTION 5.02.    Insurance    132137 SECTION 5.03.    Taxes    133138 SECTION
5.04.    Financial Statements, Reports, etc.    133138 SECTION 5.05.   
Litigation and Other Notices    136140 SECTION 5.06.    Compliance with Laws   
136141 SECTION 5.07.    Maintaining Records; Access to Properties and
Inspections    136141 SECTION 5.08.    Use of Proceeds    137141 SECTION 5.09.
   Compliance with Environmental Laws    137141 SECTION 5.10.    Further
Assurances; Additional Security    137142 SECTION 5.11.    Real Property
Development Matters    140145 SECTION 5.12.    Rating    142147

 

ii



--------------------------------------------------------------------------------

          Page

ARTICLE VI

Negative Covenants

SECTION 6.01.    Indebtedness    143147 SECTION 6.02.    Liens    149154 SECTION
6.03.    Sale and Lease-Back Transactions    156161 SECTION 6.04.   
Investments, Loans and Advances    156161 SECTION 6.05.    Mergers,
Consolidations, Sales of Assets and Acquisitions    161166 SECTION 6.06.   
Restricted Payments    165170 SECTION 6.07.    Transactions with Affiliates   
168173 SECTION 6.08.    Business of the Borrowers and the Subsidiaries    171176
SECTION 6.09.   

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

   171176 SECTION 6.10.    Senior Secured Leverage Ratio    174179 SECTION 6.11.
   No Other “Designated Senior Debt”    174179 ARTICLE VII    Events of Default
   SECTION 7.01.    Events of Default    174179 SECTION 7.02.    Right to Cure
   177182 ARTICLE VIII    The Agents    SECTION 8.01.    Appointment    178183
SECTION 8.02.    Delegation of Duties    178184 SECTION 8.03.    Exculpatory
Provisions    179184 SECTION 8.04.    Reliance by Agents    179184 SECTION 8.05.
   Notice of Default    179185 SECTION 8.06.    Non-Reliance on Administrative
Agent, Collateral Agent and Other Lenders    180185 SECTION 8.07.   
Indemnification    180185 SECTION 8.08.    Agents in their Individual Capacity
   181186 SECTION 8.09.    Successor Agents    181186 SECTION 8.10.    Payments
Set Aside    182187 SECTION 8.11.    Administrative Agent May File Proofs of
Claim    182187 SECTION 8.12.    Collateral and Guaranty Matters    183188
SECTION 8.13.    Agents and Arrangers    183188 SECTION 8.14.    First Lien
Intercreditor Agreement and Collateral Matters    183188 SECTION 8.15.   
Withholding Tax    184189 ARTICLE IX Miscellaneous SECTION 9.01.    Notices;
Communications    184189

 

iii



--------------------------------------------------------------------------------

          Page  

SECTION 9.02.

  

Survival of Agreement

     186191  

SECTION 9.03.

  

Binding Effect

     186191  

SECTION 9.04.

  

Successors and Assigns

     186191  

SECTION 9.05.

  

Expenses; Indemnity

     191197  

SECTION 9.06.

  

Right of Set-off

     193199  

SECTION 9.07.

  

Applicable Law

     194199  

SECTION 9.08.

  

Waivers; Amendment

     194199  

SECTION 9.09.

  

Interest Rate Limitation

     197202  

SECTION 9.10.

  

Entire Agreement

     197203  

SECTION 9.11.

  

WAIVER OF JURY TRIAL

     197203  

SECTION 9.12.

  

Severability

     198203  

SECTION 9.13.

  

Counterparts

     198203  

SECTION 9.14.

  

Headings

     198203  

SECTION 9.15.

  

Jurisdiction; Consent to Service of Process

     198204  

SECTION 9.16.

  

Confidentiality

     199204  

SECTION 9.17.

  

Platform; Borrower Materials

     200205  

SECTION 9.18.

  

Release of Liens, Guarantees and Pledges

     201206  

SECTION 9.19.

  

Judgment Currency

     202208  

SECTION 9.20.

  

USA PATRIOT Act Notice

     203208  

SECTION 9.21.

  

No Advisory or Fiduciary Responsibility

     203208  

SECTION 9.22.

  

Application of Gaming Laws

     204209  

SECTION 9.23.

  

Affiliate Lenders

     205210  

SECTION  9.24.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     211  

Exhibits and Schedules

 

Exhibit A

    

Form of Assignment and Acceptance

Exhibit B

    

Form of Borrowing Request

Exhibit C

    

Form of Swingline Borrowing Request

Exhibit D

    

Form of Interest Election Request

Exhibit E

    

Form of Mortgage

Exhibit F

    

Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit G

    

Form of Discounted Prepayment Option Notice

Exhibit H

    

Form of Lender Participation Notice

Exhibit I

    

Form of Discounted Voluntary Prepayment Notice

Exhibit J

    

Form of Solvency Certificate

Exhibit K

    

Form of Global Intercompany Note

Exhibit L

    

Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit M

    

Form of Collateral Agreement

Exhibit N

    

Form of Subsidiary Guarantee Agreement

Exhibit O

    

Form of First Lien Intercreditor Agreement

Exhibit P

    

Form of Second Lien Intercreditor Agreement

Schedule 1.01(A)

    

Mortgaged Properties

Schedule 1.01(B)

    

Existing Letters of Credit

 

iv



--------------------------------------------------------------------------------

Schedule 1.01(C)

    

Subsidiary Loan Parties

Schedule 1.01(D)

    

Undeveloped Land

Schedule 1.01(E)

    

Closing Date Unrestricted Subsidiaries

Schedule 1.01(F)

    

Post-Closing Restructuring Transaction

Schedule 2.01

    

Commitments

Schedule 3.01

    

Organization; Powers

Schedule 3.04

    

Governmental Approvals

Schedule 3.08(a)

    

Subsidiaries

Schedule 3.08(b)

    

Subscriptions

Schedule 3.22

    

Intellectual Property Rights

Schedule 4.02(b)

    

Local Counsel

Schedule 5.10

    

Post-Closing Items

Schedule 6.01

    

Existing Indebtedness

Schedule 6.02(a)

    

Existing Liens

Schedule 6.04

    

Existing Investments

Schedule 6.07

    

Transactions with Affiliates

Schedule 9.01

    

Notice Information

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT dated as of October 11, 2013 (this “Agreement”),
among (a) CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, a Delaware limited
liability company (“CERP LLC”), (b) CAESARS ENTERTAINMENT RESORT PROPERTIES
FINANCE, INC., a Delaware corporation (“CERP Finance”) and (c) (i) HARRAH’S LAS
VEGAS, LLC, a Nevada limited liability company, (ii) HARRAH’S ATLANTIC CITY
HOLDING, INC., a New Jersey corporation, (iii) RIO PROPERTIES, LLC, a Nevada
limited liability company, (iv) FLAMINGO LAS VEGAS HOLDING, LLC, a Nevada
limited liability company, (v) HARRAH’S LAUGHLIN, LLC, a Nevada limited
liability company and (vi) PARIS LAS VEGAS HOLDING, LLC, a Nevada limited
liability company ((i) through (vi) of this clause (c), collectively the “CMBS
Borrowers” or each, a “CMBS Borrower”, together with CERP LLC and CERP Finance,
the “Borrowers”), the LENDERS party hereto from time to time and CITICORP NORTH
AMERICA, INC., as administrative agent and collateral agent for the Lenders.

WHEREAS, in connection with the refinancing of the Existing Facilities of the
CMBS Borrowers and their subsidiaries, the Borrowers (a) have requested the
Lenders to extend credit in the form of (i) Term B Loans on the Closing Date, in
an aggregate principal amount of $2,500.0 million and (ii) Revolving Facility
Loans, Swingline Loans and Letters of Credit at any time and from time to time
prior to the Revolving Facility Maturity Date, in an aggregate Outstanding
Amount at any time not to exceed $269.5 million and (b) will issue up to
$1,000.0 million in aggregate principal amount of First Priority Senior Secured
Notes and up to $1,150.0 million in aggregate principal amount of Second
Priority Senior Secured Notes, in each case, in a Rule 144A or other private
placement.

NOW, THEREFORE, the Lenders and the L/C Issuer are willing to extend such credit
to the Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
Prime Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates (or the successor
thereto if the British Bankers’ Association is no longer making a Eurocurrency
Rate available) for deposits in Dollars (as set forth by any service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association (or the successor thereto if the British Bankers’ Association is no
longer making a Eurocurrency Rate available) as an authorized vendor for the
purpose of displaying such rates). Any change in such rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate, as the case may
be.



--------------------------------------------------------------------------------

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Discount” shall have the meaning assigned to such term in Section
2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in Section
2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in Section
2.11(e).

“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (x) (a) the Eurocurrency Rate in effect for such Interest Period
divided by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any, and (y) in the case of Eurocurrency Borrowings composed of
Eurocurrency Term Loans, 1.00% and (z) in the case of Eurocurrency Borrowings
composed of Eurocurrency Revolving Loans, 0.00%.

 

2



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” means Citicorp North America, Inc. in its capacity as
administrative agent under any of the Loan Documents, together with its
successors and assigns.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in Section
9.23(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agents and the Documentation Agents.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans or in the primary syndication thereof, as
reasonably determined by the Administrative Agent, whether in the form of
interest rate, margin, original issue discount, up-front fees, rate floors or
otherwise; provided, that original issue discount and up-front fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
life of such Loans); and provided, further, that “All-in Yield” shall not
include arrangement, commitment, underwriting, structuring or similar fees and
customary consent fees for an amendment paid generally to consenting lenders.

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959), as amended from time to time and any
successors thereto.

 

3



--------------------------------------------------------------------------------

“Apollo” shall mean, collectively, Apollo Management VI, L.P. and other
affiliated co-investment partnerships.

“Applicable Commitment Fee” shall mean, for any day, (i) 0.50% per annum;
provided, that on and after each Adjustment Date occurring after delivery of the
financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrowers after the Closing Date,
the “Applicable Commitment Fee” will be determined pursuant to the Pricing Grid
or (ii) with respect to any Other Revolving Facility Commitments, the
“Applicable Commitment Fee” set forth in the applicable Incremental Assumption
Agreement.

“Applicable Date” shall have the meaning assigned to such term in Section
9.08(f).

“Applicable Discount” shall have the meaning assigned to such term in Section
2.11(g)(iii).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
6.003.50% per annum in the case of any Eurocurrency Loan and 5.002.50% per annum
in the case of any ABR Loan and, (ii) with respect to any Initial Revolving
Loan, 6.00% per annum in the case of any Eurocurrency Loan and 5.00% per annum
in the case of any ABR Loan; provided, however, that on and after the first
Adjustment Date occurring after delivery of the financial statements and
certificates required by Section 5.04 upon the completion of one full fiscal
quarter of the Borrowers after the Closing Date, the “Applicable Margin” with
respect to anfor the Initial Revolving Loan will beLoans determined pursuant to
the Pricing Grid, and (iii) with respect to any First Amendment Revolving Loan,
the “Applicable Margin” for the First Amendment Revolving Loans determined
pursuant to the Pricing Grid and (iv) with respect to any Other Term Loan or
Other Revolving Loan, the “Applicable Margin” set forth in the Incremental
Assumption Agreement relating thereto.

“Applicable Period” shall mean an Excess Cash Flow Period.

“Applicable Premium” shall mean the greater of (I) 1% of the principal amount of
the Term B Loans being prepaid and (II) the excess of (A) the present value of
all remaining required interest to the first anniversary of the Closing Date
(using the Adjusted Eurocurrency Rate that is determined for a three-month
Interest Period commencing on the date of such prepayment and assuming such
Adjusted Eurocurrency Rate remains the same for the entire period from the date
of such prepayment to the first anniversary of the Closing Date) and principal
payments due on the principal amount of the Term B Loans being prepaid plus the
prepayment premium provided in clause (ii)(2) of the proviso to Section 2.11(a)
on such principal amount being prepaid, in each case assuming a prepayment date
of the first anniversary of the Closing Date, computed using a discount rate
equal to the Treasury Rate plus 50 basis points over (B) the principal amount of
the Term B Loans being prepaid. For purposes of this definition, “Treasury Rate”
means the rate per annum equal to the yield to maturity at the time of
computation of the United States of America Treasury securities with a constant
maturity most nearly equal to the period from such date of prepayment to the
first anniversary of the Closing Date;

 

4



--------------------------------------------------------------------------------

provided, however, that if the period from such date of prepayment to the first
anniversary of the Closing Date is not equal to the constant maturity of a
United States of America Treasury security for which a weekly average yield is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of United
States of America Treasury securities for which such yields are given, except
that if the period from such date of prepayment to the first anniversary of the
Closing Date is less than one year, the weekly average yield on actually traded
United States of America Treasury securities adjusted to a constant maturity of
one year shall be used.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of any Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Company.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments under any Revolving Facility, the period from and including
the Closing Date (or, if later, the effective date for such Class of Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date with respect to such Class and, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings and Letters of Credit under such Revolving Facility, the
date of termination in full of the Revolving Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
With respect to the Borrowers, the Board of Directors of any Borrower may
include the Board of Directors of any direct or indirect parent of such
Borrower.

“Borrower” or “Borrowers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5.0 million except, in the case of Swingline
Loans, $500,000.

“Borrowing Multiple” shall mean $1.0 million except, in the case of Swingline
Loans, $100,000.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period,
(a) the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events amounts expended or capitalized under
Capital Lease Obligations) incurred by such person during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the statement of cash flows of such
person and (b) Capitalized Software Expenditures.

 

6



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that any obligations that would not be accounted for as Capital Lease
Obligations under GAAP as of the Closing Date shall not be included in Capital
Lease Obligations after the Closing Date due to any changes in GAAP or
interpretations thereunder or otherwise.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the combined or
consolidated balance sheet of such person and its subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in Section
2.05(g).

“Cash Interest Expense” shall mean, with respect to the Borrowers and the
Subsidiaries on a combined or consolidated basis for any period, Interest
Expense for such period, less the sum of, without duplication, (a) pay in kind
Interest Expense or other non-cash Interest Expense (including as a result of
the effects of purchase accounting), (b) to the extent included in Interest
Expense, the amortization of any debt issuance costs, commissions, financing
fees paid by, or on behalf of, any Borrower or any Subsidiary, including such
fees paid in connection with the Transactions or upon entering into a Permitted
Receivables Financing, and the expensing of any bridge, commitment or other
financing fees, including those paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing or any amendment of this
Agreement and (c) the amortization of debt discounts, if any, or fees in respect
of Swap Agreements.

“Cash Management Agreement” shall mean any agreement to provide to any Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, a Co-Lead
Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Cash Management Agreement.

 

7



--------------------------------------------------------------------------------

“CEC” means Caesars Entertainment Corporation, a Delaware corporation, together
with its successors and assigns.

“CEOC Emergence” shall mean the emergence of Caesars Entertainment Operating
Company, Inc. (or its successor) and its debtor subsidiaries from the voluntary
chapter 11 bankruptcy case under title 11 of the United States Code in the
United States Bankruptcy Court for the Northern District of Illinois, Case
No. 15-01145 (ABG).

“CERP Cash” shall mean all cash and cash equivalents of the Borrowers and their
Subsidiaries received in respect of operations that has not been otherwise
disbursed in a manner not prohibited by the terms of this Agreement.

“CERP Finance” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

“CERP LLC” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a)    at any time, a “change of control” (or similar event) shall occur under
the First Priority Senior Secured Notes Indenture, the Second Priority Senior
Secured Notes Indenture, or any Permitted Refinancing Indebtedness in respect
thereof that constitutes Material Indebtedness; or

(b)    any combination of Permitted Holders in the aggregate shall fail to have
the power, directly or indirectly, to vote or direct the voting of Equity
Interests representing at least a majority of the ordinary voting power for the
election of directors of CERP LLC; provided that the occurrence of the foregoing
event shall not be deemed a Change of Control if,

(i)    at any time prior to a Qualified IPO, (A) any combination of Permitted
Holders in the aggregate otherwise have the right, directly or indirectly, to
designate a majority of the Board of Directors of CERP LLC at such time or
(B) any combination of Permitted Holders in the aggregate own, directly or
indirectly, a majority of the ordinary voting Equity Interests of CERP LLC at
such time, or

(ii)    at any time upon or after a Qualified IPO, (A) no person or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person or “group” and its subsidiaries and any
person or entity acting its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership (as defined in Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date) of more than the
greater of (x) 35% on a fully diluted basis of the ordinary voting Equity
Interests of CERP LLC and (y) the

 

8



--------------------------------------------------------------------------------

percentage of the ordinary voting Equity Interests of CERP LLC owned, directly
or indirectly, in the aggregate by the Permitted Holders on a fully diluted
basis and (B) during each period of twelve (12) consecutive months, a majority
of the seats (other than vacant seats) on the Board of Directors of CERP LLC
shall be occupied by persons who were either (1) nominated by the Board of
Directors of CERP LLC or a Permitted Holder, (2) appointed by directors so
nominated or (3) appointed by a Permitted Holder.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirement and directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented, but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other similarly situated borrowers of loans under United States of
America credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Citibank” means Citicorp North America, Inc., in its individual capacity, and
its successors.

“Class” shall mean, (a) when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are Term B
Loans, Other Term Loans having the same terms, Initial Revolving Loans, First
Amendment Revolving Loans or Other Revolving Loans having the same terms; and
(b) when used in reference to any Commitment, refers to whether such Commitment
is in respect of a commitment to make Term B Loans, Other Term Loans having the
same terms, Initial Revolving Loans, First Amendment Revolving Loans or Other
Revolving Loans having the same terms. Other Term Loans or Other Revolving Loans
that have different terms and conditions (together with the Commitments in
respect thereof) from the Term B Loans or, the Initial Revolving Loans or the
First Amendment Revolving Loans, respectively, or from other Other Term Loans or
other Other Revolving Loans, as applicable, shall be construed to be in separate
and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean October 11, 2013.

 

9



--------------------------------------------------------------------------------

“CMBS Borrower” or “CMBS Borrowers” shall have the meaning assigned to such term
in the preamble hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Lead Arrangers” shall mean Citigroup Global Markets Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, Morgan Stanley Senior Funding, Inc., Macquarie Capital (USA) Inc. and UBS
Securities LLC, in their capacities as co-lead arrangers and bookrunners for
this Agreement.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Collateral Agreement (First Lien)
substantially in the form of Exhibit M, dated as of the Closing Date, among the
Borrowers, each Subsidiary Loan Party and the Collateral Agent, as amended,
supplemented or otherwise modified from time to time.

“Collateral Requirement” shall mean the requirement that (in each case subject
to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a)    on the Closing Date, the Collateral Agent shall have received (x) from
each Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement and (y) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, in each case duly executed and delivered on
behalf of such person;

(b)    on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests owned on the Closing
Date directly by the Loan Parties, other than Excluded Securities and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c)    (i) on the Closing Date and at all times thereafter, all Indebtedness of
each Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $15.0 million (other
than (A) intercompany current liabilities in connection with the cash management
operations of the Borrowers and the Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that
is owing to a Loan Party, other than Excluded Securities, shall be evidenced by
a promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent

 

10



--------------------------------------------------------------------------------

shall have received all such promissory notes or instruments required to be
delivered pursuant to the applicable Security Documents, together with note
powers or other instruments of transfer with respect thereto endorsed in blank;

(d)    in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received (i) a supplement to the Collateral Agreement and the Subsidiary
Guarantee Agreement and (ii) supplements to the other Security Documents, if
applicable, in the form specified therein, duly executed and delivered on behalf
of such Subsidiary Loan Party;

(e)    after the Closing Date, (i) all the outstanding Equity Interests of
(A) any person that becomes a Subsidiary Loan Party after the Closing Date,
(B) any Borrower that becomes a Subsidiary of another Borrower and (C) subject
to Section 5.10(g), all the Equity Interests that are directly acquired by a
Loan Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), other than Excluded Securities, shall have been pledged pursuant
to the Collateral Agreement, and (ii) the Collateral Agent shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(f)    on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(g)    within (x) 120 days after the Closing Date (in the case of clause (ii))
and 30 days after the Closing Date (in the case of clause (i)) with respect to
the Mortgaged Properties set forth on Schedule 1.01(A) (or such later date as
the Collateral Agent may agree in its reasonable discretion) and (y) within the
time periods set forth in, and solely to the extent required by, Section
5.10(c), 5.10(d), 5.10(h) or 5.11 with respect to the Mortgaged Properties
encumbered pursuant to said Section 5.10(c), 5.10(d), 5.10(h) or 5.11, the
Collateral Agent shall have received (i) counterparts of each Mortgage to be
entered into with respect to each such Mortgaged Property duly executed and
delivered by the record owner of such Mortgaged Property and suitable for
recording or filing and (ii) such other documents including, but not limited to,
any consents, agreements and confirmations of third parties, as the Collateral
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property;

(h)    within (x) 120 days after the Closing Date (in the case of clauses
(ii) through (vii)) and 30 days after the Closing Date (in the case of clause
(i) and, solely with

 

11



--------------------------------------------------------------------------------

respect to flood insurance policies, clause (ii)) with respect to the Mortgaged
Properties set forth on Schedule 1.01(A) (or such later date as the Collateral
Agent may agree in its reasonable discretion) and (y) within the time periods
set forth in, and solely to the extent required by, Section 5.10(c), 5.10(d),
5.10(h) or 5.11 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.10(c), 5.10(d), 5.10(h) or 5.11, the Collateral Agent shall have
received (i) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property on
which a “Building” (as defined in 12 CFR Chapter III, Section 339.2) is located
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by each Borrower and each Loan Party relating
thereto), (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by Section 5.02
(including, without limitation, flood insurance policies), each of which shall
(A) be endorsed or otherwise amended to include a “standard” lender’s loss
payable or mortgagee endorsement (as applicable), (B) name the Collateral Agent,
on behalf of the Secured Parties, as additional insured, (C) in the case of
flood insurance, (1) identify the addresses of each property located in a
special flood hazard area, (2) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto, (3) provide
that the insurer will give the Collateral Agent forty-five (45) days’ written
notice of cancellation (or such shorter period acceptable to the Administrative
Agent) and (4) otherwise be in form and substance reasonably satisfactory to the
Administrative Agent, (iii) to the extent required to mortgage a leasehold
interest in Real Property that must be mortgaged pursuant to the terms of this
Agreement, estoppel and consent agreements executed by each of the lessors of
such leased Real Property, along with (A) a memorandum of lease in recordable
form with respect to such leasehold interest, executed and acknowledged by the
owner of the affected real property, as lessor, or (B) evidence that the
applicable lease with respect to such leasehold interest or a memorandum thereof
has been recorded in all places necessary or desirable, in the Administrative
Agent’s reasonable judgment, to give constructive notice to third-party
purchasers of such leasehold interest, or (C) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form satisfactory to the Administrative Agent,
provided, that the Borrowers and the Subsidiaries shall be deemed to have
complied with the immediately preceding requirements of this clause (iii) if the
Borrowers and the Subsidiaries will have provided the Administrative Agent with
an officer’s certificate confirming that the Borrowers and the Subsidiaries have
made commercially reasonable efforts to fulfill the aforementioned requirements,
(iv) opinions addressed to the Administrative Agent and the Collateral Agent for
its benefit and for the benefit of the Secured Parties of (A) local counsel for
the Borrowers in each jurisdiction where the Mortgaged Property is located with
respect to the enforceability of the Mortgages and other matters customarily
included in such opinions and (B) counsel for the Borrowers regarding due
authorization, execution and delivery of the Mortgages, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, (v) a policy
or policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrowers or the Subsidiaries or a Parent Entity, issued by a
nationally recognized

 

12



--------------------------------------------------------------------------------

title insurance company insuring the Lien of each Mortgage to be entered into on
the Closing Date or thereafter in accordance with Sections 5.10(c), 5.10(d),
5.10(h) and 5.11 as a valid Lien on the Mortgaged Property described therein,
free of any other Liens except Permitted Liens, together with such customary
endorsements (including zoning endorsements where reasonably appropriate and
available or, in lieu of such zoning endorsements, where available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located, a zoning report from a recognized vendor or a zoning
compliance letter from the applicable municipality in a form reasonably
acceptable to the Collateral Agent), coinsurance and reinsurance as the
Collateral Agent may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located, (vi) if the finalization of the title insurance policies pursuant to
clause (v) hereof and the Surveys (as hereinafter defined) pursuant to clause
(vii) hereof occurs after delivery of any Mortgage pursuant to clause (g), then,
to the extent required to correct and/or confirm the Mortgaged Property
encumbered by such Mortgage is consistent with that so insured and surveyed
and/or confirm the Collateral Agent’s mortgage lien on and security interests in
such Mortgaged Property, (A) an amendment to any such applicable Mortgage (or to
the extent required, a new Mortgage) duly authorized, executed and acknowledged,
in recordable form and otherwise in form and substance reasonably acceptable to
the Administrative Agent with respect to each such applicable Mortgaged Property
and (B) such other documents, including, but not limited to, any supplemental
consents, agreements and/or confirmations of third parties, and supplemental
local counsel opinions, as Collateral Agent may reasonably request in order to
effectuate the same, and (vii) a survey of each Mortgaged Property (including
all improvements, easements and other customary matters thereon reasonably
required by the Collateral Agent), as applicable, for which all necessary fees
(where applicable) have been paid (such surveys, collectively, the “Surveys”).
Such Surveys shall be certified to Borrowers, Collateral Agent and the title
insurance company, and shall meet minimum standard detail requirements for
ALTA/ACSM Land Title Surveys in all material respects and shall be sufficient
and satisfactory to the title insurance company so as to enable the title
insurance company to issue coverage over all general survey exceptions and to
issue all endorsements reasonably requested by Collateral Agent. All such
Surveys shall be dated (or redated) not earlier than six months prior to the
date of delivery thereof (unless otherwise acceptable to the title insurance
company issuing the title insurance);

(i)    on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by the terms of this Agreement; and

(j)    after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Sections
5.10 and 5.11, and (ii) upon reasonable request by the Collateral Agent,
evidence of compliance with any other requirements of Sections 5.10 and 5.11.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

13



--------------------------------------------------------------------------------

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall mean, (i) prior to the Post-Closing Restructuring Transaction,
each of the Borrowers and (ii) on and after the consummation of the Post-Closing
Restructuring Transaction, CERP LLC.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, unless the designation of such Conduit Lender is made
with the Borrowers’ prior written consent (not to be unreasonably withheld or
delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that that designating
Lender provides such information as the Borrowers reasonably request in order
for the Borrowers to determine whether to provide their consent or (b) be deemed
to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrowers and the Subsidiaries determined on
a combined or consolidated basis on such date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to the Borrowers and their
Subsidiaries for any period, the aggregate of the Net Income of the Borrowers
and their subsidiaries for such period, on a combined or consolidated basis;
provided, however, that, without duplication,

(i)    any net after tax extraordinary, nonrecurring or unusual gains or losses
or income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or

 

14



--------------------------------------------------------------------------------

completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of the Company or any Parent Entity, any
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions and the Post-Closing Restructuring Transaction
(including any costs relating to auditing prior periods, transition-related
expenses, and Transaction Expenses incurred before, on or after the Closing
Date), in each case, shall be excluded,

(ii)    any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrowers) shall be excluded,

(iv)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v)    (A) the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary or a Qualified Non-Recourse
Subsidiary or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof (other than an Unrestricted Subsidiary or a
Qualified Non-Recourse Subsidiary of such referent person) in respect of such
period and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi)    Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii)    effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or the Post-Closing
Restructuring Transactions or any consummated acquisition, or the amortization
or write-off of any amounts thereof, net of taxes, shall be excluded,

(viii)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles adjustments arising pursuant to GAAP,
shall be excluded,

(ix)    any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

 

15



--------------------------------------------------------------------------------

(x)    accruals and reserves that are established or adjusted within twelve
months after the Closing Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded,

(xi)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii)    any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii)    (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv)    (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded, and (2) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xv)    without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and

(xvi)    non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrowers and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since June 30,
2013, determined in accordance with GAAP, as set forth on the combined or
consolidated balance sheet of the Borrowers as of the last day of the fiscal
quarter most recently ended for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b), as applicable,
calculated on a Pro Forma Basis after giving effect to any acquisition or
disposition of a person or assets that have occurred on or after the last day of
such fiscal quarter.

 

16



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Resumption Date” shall have the meaning assigned to such term in the
definition of “Covenant Suspension Period.”

“Covenant Suspension Period” shall mean the period commencing on the date of any
Qualifying Act of Terrorism and continuing until (and including) the last day of
the second full fiscal quarter following the fiscal quarter in which the
Qualifying Act of Terrorism occurs; provided, however, that if a separate and
distinct Qualifying Act of Terrorism occurs during any Covenant Suspension
Period, such Covenant Suspension Period shall continue until (and including) the
last day of the second full fiscal quarter following the fiscal quarter in which
such subsequent Qualifying Act of Terrorism shall occur. Notwithstanding the
foregoing, the Company may, in its sole discretion, elect that any Covenant
Suspension Period end on any date prior to the date that such Covenant
Suspension Period would otherwise end absent such election. The first day
following the end of the Covenant Suspension Period is the “Covenant Resumption
Date.”

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a)    $50.0 million, plus:

(b)    an amount (which amount shall not be less than zero) equal to the
Cumulative Retained Excess Cash Flow Amount at such time, plus

(c)    the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof except for the operation of clause (x) or (y) of
the second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d)    the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Company) of property other than cash)
from the sale of Equity Interests of the Company or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Company and common Equity Interests of the Company issued upon conversion
of Indebtedness of any Borrower or any Subsidiary owed to a person other than
any Borrower or a Subsidiary not previously applied for a purpose other than use
in the Cumulative Credit; provided, that this clause (d) shall exclude Permitted
Cure Securities and the proceeds thereof, sales of Equity Interests financed as
contemplated by Section 6.04(e) or used as described in clause (ix) of the
definition of EBITDA and any amounts used to finance the payments or
distributions in respect of any Junior Financing pursuant to Section
6.09(b)(i)(C), plus

 

17



--------------------------------------------------------------------------------

(e)    100% of the aggregate amount of contributions to the common capital of
the Company received in cash (and the fair market value (as determined in good
faith by the Company) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f)    100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of any Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Company or any Parent Entity, plus

(g)    100% of the aggregate amount received by any Borrower or any Subsidiary
in cash (and the fair market value (as determined in good faith by the
applicable Borrower) of property other than cash received by such Borrower or
any Subsidiary) after the Closing Date from:

(A)    the sale (other than to a Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B)    any dividend or other distribution by an Unrestricted Subsidiary, plus

(h)    in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, any Borrower or any
Subsidiary, the fair market value (as determined in good faith by the applicable
Borrower) of the Investments of a Borrower or any Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), plus

(i)    an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by any Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) after the Closing Date prior
to such time, minus

(j)    any amounts thereof used to make Investments pursuant to Section
6.04(j)(ii) after the Closing Date prior to such time, minus

(k)    any amounts thereof used to make Restricted Payments pursuant to Section
6.06(e) after the Closing Date prior to such time, minus

(l)    any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing Date prior
to such

 

18



--------------------------------------------------------------------------------

time (other than payments made with proceeds from the issuance of Equity
Interests that were excluded from the calculation of the Cumulative Credit
pursuant to clause (c) above);

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clause (j) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, with respect to the Borrowers and the Subsidiaries
on a combined or consolidated basis at any date of determination, the sum of
(a) all assets (other than cash and Permitted Investments or other cash
equivalents) that would, in accordance with GAAP, be classified on a combined or
consolidated balance sheet of the Borrowers and the Subsidiaries as current
assets at such date of determination, other than amounts related to current or
deferred Taxes based on income or profits, and (b) in the event that a Permitted
Receivables Financing is accounted for off balance sheet, (x) gross accounts
receivable comprising part of the Receivables Assets subject to such Permitted
Receivables Financing less (y) collections against the amounts sold pursuant to
clause (x).

“Current Liabilities” shall mean, with respect to the Borrowers and the
Subsidiaries on a combined or consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a combined
or consolidated balance sheet of the Borrowers and the Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense
that is due and unpaid), (c) accruals for current or deferred Taxes based on
income or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a combined or consolidated basis for any period, Cash Interest Expense of the
Borrowers and the Subsidiaries for such period plus scheduled principal
amortization of Consolidated Debt of the Borrowers and the Subsidiaries for such
period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

19



--------------------------------------------------------------------------------

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any L/C Issuer, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Swingline Lender,
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations, or has made a public statement to that
effect with respect to its funding obligations hereunder, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower) or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22) upon delivery of written notice of such determination
to the Borrower, each L/C Issuer, the Swingline Lender and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the applicable Borrower) of non-cash consideration
received by any Borrower or any Subsidiary in connection with an Asset Sale that
is so designated as Designated Non-Cash Consideration pursuant to a certificate
of a Responsible Officer of such Borrower, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.

“Discount Range” shall have the meaning assigned to such term in Section
2.11(g)(ii).

 

20



--------------------------------------------------------------------------------

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” means, with respect to any Lender:

(a)    the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i)    any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to any
Borrower; or

(ii)    any required application or other papers in connection with
determination of the suitability of that person as a lender to any Borrower;

(b)    the withdrawal by that person (except where requested or permitted by the
Gaming Authority) of any such application or other required papers;

(c)    any finding by a Gaming Authority that there is reasonable cause to
believe that such person may be found unqualified or unsuitable; or

(d)    any final determination by a Gaming Authority pursuant to applicable
Gaming Laws:

(i)    that such person is “unsuitable” as a lender to any Borrower;

(ii)    that such person shall be “disqualified” as a lender to any Borrower; or

(iii)    denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to any Borrower.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of

 

21



--------------------------------------------------------------------------------

a change of control or asset sale event shall be subject to the prior repayment
in full of the Loans and all other Loan Obligations that are accrued and payable
and the termination of the Commitments), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash or (d) at
the option of the holders thereof, is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the latest Term Facility Maturity
Date in effect on the date of issuance and (y) the date on which the Loans and
all other Loan Obligations that are accrued and payable are repaid in full and
the Commitments are terminated; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrowers or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by a
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Documentation Agents” shall mean Citicorp North America, Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse AG, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley
Senior Funding, Inc., MIHI LLC and UBS Securities LLC, in their capacities as
co-documentation agents for this Agreement.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable, at such time on the basis of the Spot Rate (determined in respect of
the applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrowers and the Subsidiaries on a
combined or consolidated basis for any period, the Consolidated Net Income of
the Borrowers and the Subsidiaries for such period plus (a) the sum of (in each
case without duplication and to the extent the respective amounts described in
subclauses (i) through (xi) of this clause (a) otherwise reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

 

22



--------------------------------------------------------------------------------

(i)    provision for Taxes based on income, profits or capital of the Borrowers
and the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii)    Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrowers and the
Subsidiaries for such period (net of interest income of the Borrowers and the
Subsidiaries for such period),

(iii)    depreciation and amortization expenses of the Borrowers and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv)    any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (w) such fees, expenses or charges related to the
offering of the First Priority Senior Secured Notes, the Second Priority Senior
Secured Notes and this Agreement, (x) any amendment or other modification of the
Obligations or other Indebtedness, (y) any “additional interest” with respect to
the First Priority Senior Secured Notes, the Second Priority Senior Secured
Notes and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Receivables Financing,

(v)    business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include, without limitation,
the effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and, in
each case, expected to be achieved, completed or realized within 24 months, in
the good faith determination of the Company,

(vi)    any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vii)    the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid in accordance with Section 6.07 (or any
accruals related to such fees and related expenses) during such period,

 

23



--------------------------------------------------------------------------------

(viii)    the amount of loss on sale of receivables and related assets to a
Special Purpose Receivables Subsidiary in connection with a Permitted
Receivables Financing,

(ix)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of any Loan
Party solely to the extent that such net cash proceeds are excluded from the
calculation of the Cumulative Credit,

(x)    any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(xi)    Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrowers and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDA in any prior period).

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, dispositions and
other transactions occurring following the Closing Date and/or pursuant to the
definition of “Pro Forma Basis,” for purposes of determining EBITDA under this
Agreement, EBITDA of Caesars Linq, LLC in respect of each fiscal quarter will be
deemed to be equal to the greater of (i) $24.75 million and (ii) actual EBITDA
of Caesars Linq, LLC for such fiscal quarter until (but not including) the
fourth fiscal quarter of 2014.

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended), the International Emergency Economic Powers
Act, (50 U.S.C. §§ 1701-1706, as amended), Executive Order 13224 (effective
September 24, 2001), as amended from time to time and any successor thereto, and
the regulations administered and enforced by OFAC and (ii) any and all other
laws, judgments, orders, executive orders, decrees, ordinances, rules,
regulations, statutes, case law or treaties applicable to a Loan Party, its
Subsidiaries or Affiliates relating to economic sanctions and terrorism
financing.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

24



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a comprehensive sanctions program administered by OFAC, Syria, and North
Korea or (ii) any Person that (x) is publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(y) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of a comprehensive sanctions program
administered by OFAC. As of the Closing Date, comprehensive sanctions programs
administered by OFAC are the Iran, Sudan, and Cuba sanctions programs.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to human health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) with respect to any Plan, the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of

 

25



--------------------------------------------------------------------------------

ERISA, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by any Borrower, any Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by any Borrower, any Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (f) the incurrence by any Borrower, any Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any
Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower, any Subsidiary or any ERISA Affiliate
of any notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA; (h) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (i) with
respect to a Plan, the provision of security pursuant to Section 206(g) of
ERISA; or (j) the withdrawal of any Borrower, any Subsidiary or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by Citibank
and with a term equivalent to such Interest Period would be offered by
Citibank’s London Branch (or other Citibank branch or Affiliate) to major banks
in the London or other offshore interbank market for such currency at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

26



--------------------------------------------------------------------------------

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrowers and the
Subsidiaries on a combined or consolidated basis for any Applicable Period,
EBITDA of the Borrowers and the Subsidiaries on a combined or consolidated basis
for such Applicable Period, minus, without duplication, (A):

(a)    Debt Service for such Applicable Period,

(b)    the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.11(c)) and the amount of
any voluntary prepayments of revolving Indebtedness to the extent accompanied by
permanent reductions of any revolving facility commitments during such
Applicable Period, so long as the amount of such prepayment is not already
reflected in Debt Service,

(c)    (i) Capital Expenditures by the Borrowers and the Subsidiaries on a
combined or consolidated basis during such Applicable Period that are paid in
cash and (ii) the aggregate consideration paid in cash during the Applicable
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder less any amounts received in respect thereof as a return of
capital,

(d)    Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments that any Borrower or any Subsidiary
shall, during such Applicable Period, become obligated to make or otherwise
anticipated to make payments with respect thereto but that are not made during
such Applicable Period; provided, that (i) the Borrowers shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Company and
certifying that payments in respect of such Capital Expenditures and the
delivery of the related equipment or Permitted Business Acquisitions, New
Project expenditures or other permitted Investments are expected to be made in
the following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,

 

27



--------------------------------------------------------------------------------

(e)    Taxes paid in cash by the Borrowers and the Subsidiaries on a combined or
consolidated basis during such Applicable Period or that will be paid within six
months after the close of such Applicable Period; provided, that with respect to
any such amounts to be paid after the close of such Applicable Period, (i) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period, and (ii) appropriate reserves shall have been established in accordance
with GAAP,

(f)    an amount equal to any increase in Working Capital of the Borrowers and
the Subsidiaries for such Applicable Period,

(g)    cash expenditures made in respect of Swap Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h)    permitted Restricted Payments made in cash by the Company during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than a Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e), except to the extent such Restricted Payments were financed
with internally generated cash flow of any Borrower or any Subsidiary),

(i)    amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrowers and the Subsidiaries in a
prior Applicable Period and (B) reserves or accruals established in purchase
accounting,

(j)    to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k)    the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrowers and the Subsidiaries or did not represent cash received by the
Borrowers and the Subsidiaries, in each case on a combined or consolidated basis
during such Applicable Period,

plus, without duplication, (B):

(l)    an amount equal to any decrease in Working Capital for such Applicable
Period,

(m)    all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness

 

28



--------------------------------------------------------------------------------

(including Capital Lease Obligations and purchase money Indebtedness, but
excluding proceeds of extensions of credit under any revolving credit facility),
the sale or issuance of any Equity Interests (including any capital
contributions) and any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(n)    to the extent any permitted Capital Expenditures referred to in
clause (A)(d) above and the delivery of the related equipment do not occur in
the following Applicable Period of the Borrowers specified in the certificate of
the Company provided pursuant to clause (A)(d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,

(o)    cash payments received in respect of Swap Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(p)    any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(q)    to the extent deducted in the computation of EBITDA, cash interest
income, and

(r)    the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by any Borrower or any
Subsidiary or (ii) such items do not represent cash paid by any Borrower or any
Subsidiary, in each case on a combined or consolidated basis during such
Applicable Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Company, commencing
with the fiscal year of the Company ending on December 31, 2014.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in Section
5.10(g).

“Excluded Securities” shall mean any of the following:

(a)    any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrowers reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

 

29



--------------------------------------------------------------------------------

(b)    in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Loan Party) to
secure the Obligations, any voting Equity Interest of such Foreign Subsidiary or
FSHCO in excess of 65% of the outstanding Equity Interests of such class;

(c)    any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would be prohibited by any Requirement of Law (including any
Gaming Laws);

(d)    any Equity Interests of any person that is not a Wholly-Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by (i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), non-assignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law), (B) any organizational documents, joint venture agreement or shareholder
agreement (or other contractual obligation referred to in subclause (A)(ii)
above) prohibits such a pledge without the consent of any other party; provided,
that this clause (B) shall not apply if (1) such other party is a Loan Party or
a Wholly-Owned Subsidiary or (2) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
any Borrower or any Subsidiary to obtain any such consent) and for so long as
such organizational documents, joint venture agreement or shareholder agreement
or replacement or renewal thereof is in effect, or (C) a pledge thereof to
secure the Obligations would give any other party (other than a Loan Party or a
Wholly-Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to in subclause (A)(ii) above) the right to
terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), non-assignment
provisions which are ineffective under Article 9 of the Uniform Commercial Code
or other applicable Requirement of Law);

(e)    any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary and any Qualified Non-Recourse Subsidiary;

(f)    any Equity Interests of any Subsidiary of, or other Equity Interests
owned by, a Foreign Subsidiary;

(g)    any Equity Interests of any Subsidiary to the extent that the pledge of
such Equity Interests could reasonably be expected to result in material adverse
tax consequences to any Borrower or any Subsidiary as reasonably determined in
good faith by the Borrowers;

(h)    any Margin Stock.

 

30



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a)    each Immaterial Subsidiary,

(b)    each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so
long as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(c)    each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming Law)
or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received),

(d)    each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e)    any Special Purpose Receivables Subsidiary and any Qualified Non-Recourse
Subsidiary,

(f)    any Foreign Subsidiary,

(g)    any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary
of a Foreign Subsidiary,

(h)    any other Domestic Subsidiary with respect to which, (x) the
Administrative Agent and the Borrowers reasonably agree that the cost or other
consequences of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby or (y) providing such a Guarantee or granting such Liens could
reasonably be expected to result in material adverse tax consequences as
determined in good faith by the Borrower, and

(i)    each Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

31



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any Loan Party under any Loan Document, (a) income or franchise Taxes
imposed on (or measured by) such recipient’s net income by a jurisdiction as a
result of such recipient being organized in, having its principal office in or,
in the case of any Lender, having its applicable lending office in, such
jurisdiction or as a result of any other present or former connection with such
jurisdiction (other than any connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and, for the avoidance of doubt, including any backup
withholding in respect of such a tax under Section 3466 of the Code (or any
similar provision of state, local or foreign law), (b) any branch profits Tax
under Section 884(a) of the Code, or any similar Tax, that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee selected by any Borrower pursuant to a request by any Borrowers
under Section 2.19(b)), any withholding tax imposed by the United States federal
government that is imposed on amounts payable to such Lender pursuant to laws in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to designation of a new lending office
(or assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 2.17, (d) any withholding tax
attributable to a Lender’s failure to comply with Section 2.17(e), (f), (g), or
(i) or the Administrative Agent’s failure to comply with Section 2.17(l), and
(e) any Taxes imposed pursuant to FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in Section
9.08(f).

“Existing Facilities” shall mean (i) the CMBS mortgage and mezzanine loan debt
facilities of the CMBS Borrowers and (ii) the loan facility of Caesars Linq, LLC
and Caesars Octavius, LLC, in each case outstanding immediately prior to the
consummation of the Transactions on the Closing Date.

“Existing Letters of Credit” shall mean those letters of credit issued and
outstanding as of the date hereof and set forth on Schedule 1.01(B).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in Section
2.21(e).

“Extending Lender” shall have the meaning assigned to such term in Section
2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

 

32



--------------------------------------------------------------------------------

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
ClosingFirst Amendment Effective Date there are twothree Facilities, i.e., the
Term B Facility, the Revolving Facility consisting of the Initial Revolving
Facility Commitments and the extensions of credit thereunder, and the Revolving
Facility consisting of the First Amendment Revolving Facility Commitments
established on the Closing Date and the extensions of credit thereunder, and
thereafter, the term “Facility” may include any Incremental Term Facility and
any Revolving Facility consisting of Incremental Revolving Facility Commitments.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder, or other official
governmental interpretations thereof, any agreements entered into or applicable
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) or any intergovernmental agreement (or related law or
official administrative guidance) implementing the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of quotations for such
day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter, dated as of October 11, 2013,
as amended, by and among Caesars Entertainment Resort Properties, LLC and
Citicorp North America, Inc.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees and the Term Closing Fee.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrowers set
forth in Section 6.10.

“First Amendment” shall mean that certain Amendment No. 1, dated as of May 12,
2017, among the Borrowers, the other Loan Parties party thereto, and the
Administrative Agent, for itself and on behalf of the Lenders consenting
thereto.

“First Amendment Effective Date” shall mean the first date when each of the
conditions under Section 4 of the First Amendment have been met.

 

33



--------------------------------------------------------------------------------

“First Amendment Revolving Facility Commitment” shall mean, (i) a Revolving
Facility Commitment held on the First Amendment Effective Date by a Revolving
Facility Lender that consented to the First Amendment and (ii) an Initial
Revolving Facility Commitment converted to a First Amendment Revolving Facility
Commitment under Section 2.04.

“First Amendment Revolving Loan” shall mean a Revolving Facility Loan made
(i) pursuant to the First Amendment Revolving Facility Commitments or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement substantially in the form of Exhibit O, dated as of the Closing Date,
by and among Citicorp North America, Inc., as Collateral Agent and
Administrative Agent (each as defined therein) and U.S. Bank National
Association, as Initial Other Authorized Representative (as defined therein) and
each representative of any Other First Lien Obligations, as such document may be
amended, restated, supplemented or otherwise modified from time to time.

“First Lien Notes” shall mean (i) the First Priority Senior Secured Notes,
(ii) any Future First Lien Notes and (iii) any Permitted Refinancing
Indebtedness incurred in respect thereof.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

“First Priority Senior Secured Notes” shall mean the $1,000.0 million in
aggregate principal amount of the 8% First Priority Senior Secured Notes due
2020 issued pursuant to the First Priority Senior Secured Notes Indenture and
any notes issued by the Borrowers in exchange for, and as contemplated by, the
First Priority Senior Secured Notes and the related registration rights
agreement with substantially identical terms as the First Priority Senior
Secured Notes.

“First Priority Senior Secured Notes Documents” shall mean the First Priority
Senior Secured Notes and the First Priority Senior Secured Notes Indenture.

“First Priority Senior Secured Notes Indenture” shall mean the Indenture, dated
as of October 11, 2013, among the Borrowers, as issuers, the subsidiary
guarantors party thereto from time to time and U.S. Bank National Association,
as trustee, as amended, restated, supplemented or otherwise modified from time
to time.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for “U.S. federal income tax purposes and that is not a “United
States Person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States Person” as defined in Section
7701(a)(30) of the Code.

 

34



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Revolving Facility Percentage of the outstanding L/C Obligations under such
Revolving Facility other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Facility Percentage of
Swingline Loans under such Revolving Facility other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Future First Lien Notes” shall mean senior secured loans or notes of any
Borrower (which notes or loans may either be secured by a first priority Lien on
the Collateral that is pari passu with the Lien securing the Obligations or may
be secured by a Lien ranking junior to the Lien on the Collateral securing the
Obligations) incurred after the Closing Date (a) the terms of which do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums), taken as a whole, are not more
restrictive to the Borrowers and the Subsidiaries than those set forth in this
Agreement; provided that (i) a certificate of the Chief Financial Officer of the
Company delivered to the Administrative Agent in good faith at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement and (ii) any Future First Lien Notes that are secured
by a Lien on the Collateral that is pari passu with the Loan Obligations in the
form of term loans (other than term loans subject to “high yield” style
covenants) shall be subject to the requirements of Section 2.21(b)(viii) and
(c) of which no Subsidiary of any Borrower is a borrower or guarantor other than
any Subsidiary Loan Party. Notes issued by any Borrower in exchange for any
Future First Lien Notes in accordance with the terms of a registration rights
agreement entered into in connection with the issuance of such Future First Lien
Notes shall also be considered Future First Lien Notes.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20,

 

35



--------------------------------------------------------------------------------

5.03, 5.07 and 6.02(e) to a Foreign Subsidiary (and not as a consolidated
Subsidiary of any Borrower) shall mean generally accepted accounting principles
in effect from time to time in the jurisdiction of organization of such Foreign
Subsidiary.

“Gaming Authority” means, in any jurisdiction in which any Borrower or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities at the Property or any successor to such
authority or (b) is, or may at any time after the Closing Date be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of any Borrower or any of its subsidiaries in any jurisdiction, as in
effect from time to time, including the policies, interpretations and
administration thereof by the Gaming Authorities.

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit K, evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

 

36



--------------------------------------------------------------------------------

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, a Co-Lead Arranger or a Lender on the Closing Date (or any person that
becomes an Agent, Co-Lead Arranger or Lender or Affiliate thereof after the
Closing Date) and that enters into a Swap Agreement, in each case, in its
capacity as a party to such Swap Agreement.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrowers most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 1.0% of the
Consolidated Total Assets or revenues representing in excess of 1.0% of total
revenues of the Borrowers and the Subsidiaries on a combined or consolidated
basis as of such date and (b) taken together with all Immaterial Subsidiaries as
of the last day of the fiscal quarter of the Borrowers most recently ended, did
not have assets with a value in excess of 5.0% of Consolidated Total Assets or
revenues representing in excess of 5.0% of total revenues of the Borrowers and
the Subsidiaries on a combined or consolidated basis as of such date; provided,
that any Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Company, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the sum of

(1)    the excess, if any, of (a) $300.0if at the time of the incurrence of
Indebtedness utilizing this clause (1)(a), (i) the Total Leverage Ratio
immediately prior to the incurrence thereof is not greater than 6.00 to 1.00,
$300.0 million, or (ii) the Total Leverage Ratio immediately prior to the
incurrence thereof is greater than 6.00 to 1.00, $200.0 million over (b) the sum
of (x) the aggregate principal amount of all

 

37



--------------------------------------------------------------------------------

outstanding Incremental Term Loans and Incremental Revolving Facility
Commitments established after the Closing Date pursuant to Section 2.21
utilizing this clause (1) (other than Incremental Term Loans and Incremental
Revolving Facility Commitments in respect of Refinancing Term Loans, Extended
Term Loans, Extended Revolving Facility Commitments or Replacement Revolving
Facility Commitments, respectively) plus (y) the aggregate principal amount of
Indebtedness outstanding pursuant to Section 6.01(ee) at such time; plus

(2)    any additional amounts so long as immediately after giving effect to the
incurrence of Incremental Loans or Indebtedness incurred pursuant to Section
6.01(ee), as applicable, and the use of proceeds thereof, (a) in the case of
Incremental Loans or Indebtedness incurred pursuant to Section 6.01(ee), in each
case, that is secured by a Lien on the Collateral that is pari passu in right of
security with the Term B Loans or, the Initial Revolving Loans and the First
Amendment Revolving Loans, the Senior Secured Leverage Ratio on a Pro Forma
Basis is not greater than 4.25 to 1.00, (b) in the case of Incremental Loans or
Indebtedness incurred pursuant to Section 6.01(ee), in each case, that is
secured by a Lien on the Collateral that is junior in right of security to the
Term B Loans and, the Initial Revolving Loans and the First Amendment Revolving
Loans, the Total Secured Leverage Ratio on a Pro Forma Basis is not greater than
6.00 to 1.00 and (c) in the case of Incremental Loans or Indebtedness incurred
pursuant to Section 6.01(ee), in each case, that is unsecured, the Interest
Coverage Ratio on a Pro Forma Basis is at least 2.00 to 1.00; provided, that,
for purposes of this clause (2), (A) all Indebtedness incurred pursuant to
Section 6.01(r)(i)(x) outstanding at such time, shall be included in the
calculation of the Senior Secured Leverage Ratio and all Indebtedness incurred
pursuant to Section 6.01(r)(i)(y) outstanding at such time, shall be included in
the calculation of the Total Secured Leverage Ratio and (B) the Net Proceeds of
Incremental Loans or Indebtedness incurred pursuant to Section 6.01(ee) at such
time shall not be netted for purposes of such calculation of the Senior Secured
Leverage Ratio and the Total Secured Leverage Ratio, as applicable.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrowers, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made hereunder.

 

38



--------------------------------------------------------------------------------

“Incremental Term Facility Maturity Date” shall mean, with respect to any
Class of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such Class as set forth in such
Incremental Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to any
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any
Class of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade and
other ordinary course payables, accrued expenses and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue
arising in the ordinary course of business, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset or (D) earn-out obligations until such obligations become a liability on
the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

 

39



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Company on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Company from time to
time thereafter, with the consent of the Administrative Agent, by delivery of a
notice thereof to the Administrative Agent setting forth such person or persons
(or the person or persons previously identified to the Administrative Agent that
are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated September, 2013, as modified or supplemented prior to the Closing Date.

“Initial Revolving Facility Commitment” shall mean a Revolving Facility
Commitment established on the Closing Date and held on the First Amendment
Effective Date by a Revolving Facility Lender that did not consent to the First
Amendment, excluding any such Initial Revolving Facility Commitment that has
been converted to a First Amendment Revolving Facility Commitment under
Section 2.23.

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Initial Revolving Facility Commitments in effect on the Closing Date (as
the same may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Interest Coverage Ratio” means, on any date, the ratio of (a) EBITDA for the
Test Period most recently ended as of such date to (b) Interest Expense (other
than Interest Expense in respect of Qualified Non-Recourse Debt) for such Test
Period, all determined on a combined or consolidated basis in accordance with
GAAP; provided, that the Interest Coverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of calculating the Interest Coverage Ratio from and after any Covenant
Resumption Date, (i) EBITDA for the fiscal quarter in which the relevant
Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any fiscal
quarter following such quarter referred to in clause (i) in which a Material
Disruption existed and (iii) EBITDA for the next succeeding fiscal quarter after
the latest quarter to occur of any quarter referred to in clause (i) or (ii)
shall, in each case, be the greater of (1) Substituted EBITDA and (2) actual
EBITDA for such quarter. For the purposes of the foregoing, “Substituted EBITDA”
shall mean the EBITDA for the fiscal quarter immediately preceding the fiscal
quarter referred to in clause (i) of the previous sentence, in each case subject
to customary seasonal adjustments (as determined in good faith by the Company
and set forth in a certificate of a Responsible Officer of the Company delivered
to the Administrative Agent).

 

40



--------------------------------------------------------------------------------

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a combined
or consolidated basis, including (i) the amortization of debt discounts,
(ii) the amortization of all fees (including fees with respect to Swap
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, (b) capitalized interest of such person, and (c) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any person other than a
Loan Party. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Borrowers and the Subsidiaries with respect to Swap Agreements,
and interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by the Borrowers to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months (or
twelve months if agreed to by each applicable Lender or such period of shorter
than one month as may be consented to by the Administrative Agent) thereafter,
as selected by the applicable Borrower; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

 

41



--------------------------------------------------------------------------------

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Junior Financing” shall have the meaning assigned to such term in Section
6.09(b).

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” shall mean Citibank and each other L/C Issuer designated pursuant
to Section 2.05(k), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 8.09; provided that, in the case of any Existing Letter of Credit, the
L/C Issuer with respect thereto shall be as is indicated on Schedule 1.01(B). An
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. In the event that there is more than one L/C Issuer at any time,
references herein and in the other Loan Documents to the L/C Issuer shall be
deemed to refer to the L/C Issuer in respect of the applicable Letter of Credit
or to all L/C Issuers, as the context requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

42



--------------------------------------------------------------------------------

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05. Letters of Credit issued under any L/C Issuer’s Letter of Credit
Commitment may be issued under any Revolving Facility.

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the day that is five days prior to the Revolving Facility Maturity
Date for such Revolving Facility then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the L/C Issuer, in an amount not to exceed $100.0 million or such
larger amount not to exceed the Revolving Facility Commitment as the
Administrative Agent and the applicable L/C Issuer may agree. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility
Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of a Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

 

43



--------------------------------------------------------------------------------

“Linq” shall have the meaning assigned to such term in Section 3.05(b).

“Liquor Authorities” means, in any jurisdiction in which a Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by a Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, and (v) any Note issued under Section 2.09(e), and solely for the
purposes of Section 7.01 hereof, the Engagement Letter; provided that for
purposes of the expense reimbursement and indemnity provisions in Section 8.07
and Section 9.05 only, the First Lien Intercreditor Agreement and any agreements
governing any First Lien Notes shall be deemed to be “Loan Documents.”

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrowers under this Agreement, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrowers owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

 

44



--------------------------------------------------------------------------------

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans, Commitments and Revolving Facility Credit
Exposures of any Defaulting Lender shall be disregarded in determining Majority
Lenders at any time.

“Management Agreements” shall mean each Amended and Restated Management
Agreement, each dated as of the Closing Date, between Flamingo Las Vegas
Operating Company, LLC, Paris Las Vegas Operating Company, LLC, Rio Properties,
LLC, Harrah’s Atlantic City Operating Company, LLC, Harrah’s Las Vegas, LLC and
Harrah’s Laughlin, LLC and their respective management companies.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of CEC, the Borrowers and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of CERP LLC, was approved by a vote of a majority
of the directors of CERP LLC, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of CEC, the Borrowers and
the Subsidiaries, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of CERP LLC.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrowers and the
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder.

“Material Disruption” shall have the meaning assigned to such term in the
definition of “Qualifying Act of Terrorism.”

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of any Borrower or any Subsidiary in an aggregate
principal amount exceeding $50.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned by any Loan
Party that are set forth on Schedule 1.01(A) and each additional Owned Real
Property encumbered by a Mortgage or Additional Mortgage pursuant to
Section 5.10(c), 5.10(d), 5.10(h) or 5.11.

 

45



--------------------------------------------------------------------------------

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of mortgages, in the form of Exhibit E (with such changes as are reasonably
acceptable to the Collateral Agent), as amended, restated, supplemented or
otherwise modified from time to time. For the avoidance of doubt, the term
“Mortgages” shall include, without limitation, the Additional Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a)    100% of the cash proceeds actually received by any Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
under Sections 6.05(g) and (l) or any Sale and Leaseback Transaction that is
conducted or classified under Section 6.03(b)(ii) or (d), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable (in the good faith determination of the Borrowers) as
a result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by any Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if the Company shall deliver a
certificate of a Responsible Officer of the Company to the Administrative Agent
promptly following receipt of any such proceeds setting forth the applicable
Borrower’s intention to use any portion of such proceeds, to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrowers and the Subsidiaries or to make Permitted Business Acquisitions
and other permitted Investments hereunder (except for Permitted

 

46



--------------------------------------------------------------------------------

Investments or intercompany Investments in Subsidiaries), in each case within 18
months of such receipt, such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 18 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 18-month period but within such
18-month period are contractually committed to be used, then upon the
termination of such contract, such remaining portion if not so used by such time
shall constitute Net Proceeds as of the date of such termination or expiry
without giving effect to this proviso); provided, further, that (x) no net cash
proceeds calculated in accordance with the foregoing realized in any fiscal year
shall constitute Net Proceeds in such fiscal year until the aggregate amount of
all such net cash proceeds in such fiscal year shall exceed $25.0 million (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds) and (y) in any event, no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such net cash proceeds shall
exceed $10.0 million (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds); and

(b)    100% of the cash proceeds from the incurrence, issuance or sale by any
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in Section
9.08(f).

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by a Borrower or its Subsidiaries which
receives a certificate of completion or occupancy and all relevant licenses, and
in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

47



--------------------------------------------------------------------------------

“Notes Offering Memorandum” shall mean the final offering memorandum, dated
September 27, 2013, in respect of the First Priority Senior Secured Notes and
the Second Priority Senior Secured Notes.

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Swap Agreement.

“Octavius Lease” shall mean that certain Amended and Restated Operating Lease,
dated as of October 11, 2013, between Caesars Octavius, LLC, as Landlord, and
Desert Palace, Inc., as Tenant.

“Octavius Lease Amendment” shall mean an amendment and restatement to the
Octavius Lease (i) to extend the term of the Octavius Lease (including extension
options in favor of the tenant) to 35 years, (ii) to implement the assignment of
the Octavius Lease by Desert Palace, Inc. to an entity that, upon the CEOC
Emergence will own (or whose Affiliates will own) the fee interest in the real
estate comprising the real property known as Caesars Palace Las Vegas, it being
understood that such entity will, substantially concurrently with such
assignment, sublease the real property covered by the Octavius Lease to Caesars
Entertainment Operating Company, Inc. (or its successor) or an Affiliate thereof
and (iii) to implement such other amendments and modifications that, in the
aggregate, could not reasonably be expected to materially and adversely affect
the Borrowers (in the Borrowers’ good faith judgment).

“OFAC” shall have meaning set forth in the definition of “Embargoed Person.”

“Offered Loans” shall have the meaning assigned to such term in Section
2.11(g)(iii).

“Operations Management Agreement” means each of the real estate management
agreements, shared service agreements and any other operating management
agreement entered into by a Borrower or any of its Subsidiaries with CEC or with
any other direct or indirect subsidiary of CEC and any and all modifications
thereto, substitutions therefore and replacements thereof so long as such
modifications, substitutions and replacements are not materially less favorable,
taken as a whole, to the Borrowers and the Subsidiaries than the terms of such
agreements as in effect on the Closing Date.

“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the Collateral Agreement, including any interest accruing after
commencement of any bankruptcy or insolvency proceeding with respect to any
holder of Other First Lien Obligations whether or not allowed in such
proceeding.

“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the Collateral Agreement.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

 

48



--------------------------------------------------------------------------------

“Other Revolving Loans” shall have the meaning assigned to such term in Section
2.21(a).

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording, or
similar Taxes, charges or levies arising from any payment made under any Loan
Document or from the execution, registration, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and, for the avoidance of doubt,
excluding any Excluded Taxes.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Owned Real Property” means each parcel of Real Property that is located in the
United States and is owned in fee by any Loan Party that has an individual fair
market value (on a per property basis and as determined by the Borrowers in good
faith) of at least $15.0 million (x) as of the Closing Date, for Real Property
now owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date (provided that such $15.0 million threshold shall not be applicable
in the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property); provided that, with respect to any Real Property that is
partially owned in fee and partially leased by any Loan Party, Owned Real
Property will include both that portion of such material real property that is
owned in fee and that portion that is so leased to the extent that (i) such
leased portion is integrally related to the ownership or operation of the
balance of such material real property or is otherwise necessary for such real
property to be in compliance with all requirements of law applicable to such
material real property in fee and only if (ii) such portion that is owned in fee
has an individual fair market value (as determined by the Borrowers in good
faith) of at least $15.0 million (x) as of the Closing Date, for Real Property
now so partially owned and partially leased or (y) the date

 

49



--------------------------------------------------------------------------------

of acquisition, for Real Property acquired after the Closing Date so partially
owned and partially leased (provided that such $15.0 million threshold shall not
be applicable in the case of Real Property that is integrally related to the
ownership or operation of a Mortgaged Property or otherwise necessary for such
Mortgaged Property to be in compliance with all requirements of law applicable
to such Mortgaged Property) and (iii) a mortgage in favor of the Collateral
Agent (for the benefit of the Secured Parties) is permitted on such Real
Property by applicable law and by the terms of any lease, or other applicable
document governing any leased portion of such Real Property, or with the consent
of the applicable lessor or grantor (to the extent obtained after the applicable
Loan Party has utilized commercially reasonable efforts to obtain same).

“Parent Entity” means any direct or indirect parent of the Company.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent, as the same may be supplemented from time to time to
the extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) with respect to
any such acquisition or investment with a fair market value (as determined in
good faith by the Borrowers) in excess of $10.0 million, after giving effect to
such acquisition or investment and any related transactions, the Borrowers shall
be in Pro Forma Compliance; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by a Loan Party, shall be merged into a Loan Party
or become, following the consummation of such acquisition in accordance with
Section 5.10, a Loan Party; (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Loan Parties or do not become Loan Parties
following the consummation of such acquisition shall not in the aggregate
exceed, together with all outstanding Investments made in Subsidiaries that are
not Loan Parties pursuant to Sections 6.04(b) and (v), the greater of (x) 2.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the

 

50



--------------------------------------------------------------------------------

date of such acquisition or investment for which financial statements have been
delivered pursuant to Section 5.04(a) or 5.04(b) and (y) $150.0 million; and
(vii) if the date of the consummation of such acquisition shall occur during a
Covenant Suspension Period, the sum of (1) the aggregate Available Unused
Commitments under the Revolving Facilities plus (2) all Unrestricted Cash and
Permitted Investments of the Borrowers and the Subsidiaries on such date shall
not be less than $250.0 million; provided that this clause (vii) shall not apply
to any acquisition consummated pursuant to binding commitments in existence at
or prior to the date on which the relevant Covenant Suspension Period began.

“Permitted Cure Securities” shall mean any equity securities of the Company or a
Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Sponsors, (ii) the Management
Group, (iii) CEC and any Person that has no material assets other than the
capital stock of CERP LLC or other Permitted Holders and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of CERP LLC, and of which no other Person
or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date), other than any of the other Permitted Holders
specified in clauses (i), (ii) and (iii), beneficially owns more than 50% (or,
following a Qualified IPO, the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in clauses (i), (ii) and (iii)) on a
fully diluted basis of the voting Equity Interests thereof, and (iv) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) the members of which include any of the other Permitted
Holders specified in clauses (i), (ii) and (iii) above and that, directly or
indirectly, hold or acquire beneficial ownership of the voting Equity Interests
of CERP LLC (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no Person or other
“group” (other than the other Permitted Holders specified in clauses (i), (ii)
and (iii) above) beneficially owns more than 50% (or, following a Qualified IPO,
the greater of 35% and the percentage beneficially owned by the Permitted
Holders specified in clauses (i), (ii) and (iii)) on a fully diluted basis of
the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

 

51



--------------------------------------------------------------------------------

(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrowers)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g)    money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
and

(h)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 0.5% of the total assets of the
Borrowers and the Subsidiaries, on a combined or consolidated basis, as of the
end of the Borrowers’ most recently completed fiscal year; and

(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to Section
2.21(b)(ii)), either (as the Borrowers shall elect) (x) any Second Lien
Intercreditor Agreement if such Liens secure “Second Priority Claims” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such junior Liens than such Second Lien
Intercreditor Agreement (as determined by the Borrowers in good faith) or
(z) another intercreditor agreement the terms of which are consistent with
market terms governing security arrangements for the sharing of liens on a
junior basis at the time such intercreditor agreement is proposed to be
established, as determined by the Company and the Administrative Agent in the
reasonable exercise of reasonable judgment.

 

52



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and a Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit F or
such other form as shall be approved by the Administrative Agent and the Company
(such approval not to be unreasonably withheld or delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrowers shall elect)
(x) the First Lien Intercreditor Agreement, (y) another intercreditor agreement
not materially less favorable to the Lenders vis-à-vis such pari passu Liens
than the First Lien Intercreditor Agreement (as determined by the Borrowers in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established, as determined by the Company and the Administrative Agent in
the exercise of reasonable judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that recourse to any Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by any Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that with respect to
any Indebtedness being Refinanced, (a) the principal amount (or accreted value,
if applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or

 

53



--------------------------------------------------------------------------------

accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions, expenses, plus an
amount equal to any existing commitment utilized thereunder and letters of
credit undrawn thereunder), (b) except with respect to Section 6.01(i) and
6.01(z), the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the shorter of (i) the weighted average
life to maturity of the Indebtedness being Refinanced and (ii) the weighted
average life to maturity that would result if all payments of principal on the
Indebtedness being Refinanced that were due on or after the date that is one
year following the latest Term B Facility Maturity Date in effect on the date of
incurrence were instead due on the date that is one year following such Term B
Facility Maturity Date, (c) if the Indebtedness being Refinanced is subordinated
in right of payment to the Loan Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such Loan
Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced and (d) no Permitted Refinancing Indebtedness shall have greater
guarantees or security than the Indebtedness being Refinanced (except that a
Loan Party may be added as an additional obligor) unless such security is
otherwise permitted by Section 6.02 at such time of incurrence; provided
further, that with respect to a Refinancing of Indebtedness permitted hereunder
that is subordinated, such Permitted Refinancing Indebtedness shall (i) be
subordinated to the guarantee by Subsidiary Loan Parties of the Loan
Obligations, and (ii) be otherwise on terms (excluding interest rate and
redemption premiums), taken as a whole, not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by any
Borrower or any ERISA Affiliate, and (iii) in respect of which any Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Post-Closing Restructuring Transaction” means: (i) the transactions described
on Schedule 1.01(F) and (ii) any transactions undertaken in good faith by the
Borrowers and the Subsidiaries in connection with the implementation of the
foregoing.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are

 

54



--------------------------------------------------------------------------------

classified as “pre-opening expenses” or “project opening costs” (or any similar
or equivalent caption) on the applicable financial statements of the Borrowers
and the Subsidiaries for such period, prepared in accordance with GAAP.

“Pricing Grid” shall mean, with respect to the Loans, the table set forth below:

 

Pricing Grid for Revolving Facility Loans

in respect of Initial Revolving Facility Commitments

 

Senior Secured
Leverage Ratio

   Applicable Margin
for ABR Loans
(other than
Swingline Loans)     Applicable Margin
for Swingline Loans     Applicable Margin
for Eurocurrency
Loans     Applicable
Commitment Fee  

Greater than 3.75 to 1.0

     5.00 %      4.50 %      6.00 %      0.500 % 

Less than or equal to 3.75 to 1.0

     4.75 %      4.25 %      5.75 %      0.375 % 

 

Pricing Grid for Revolving Facility Loans

in respect of First Amendment Revolving Facility Commitments

 

Senior Secured

Leverage Ratio

   Applicable Margin
for ABR Loans
(other than
Swingline Loans)     Applicable Margin
for Swingline  Loans     Applicable Margin
for Eurocurrency
Loans     Applicable
Commitment Fee  

Greater than 3.75 to 1.0

     2.50 %      2.00 %      3.50 %      0.500 % 

Less than or equal to 3.75 to 1.0

     2.25 %      1.75 %      3.25 %      0.375 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) of delivery of
the relevant financial statements pursuant to Section 5.04 for each fiscal
quarter beginning with the first full fiscal quarter of the Borrowers after the
Closing Date, and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered. Each determination of the Senior Secured Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to

 

55



--------------------------------------------------------------------------------

Section 5.04(c) is inaccurate as a result of any fraud, intentional
misrepresentation or willful misconduct of the Company or any officer thereof
and the result is that the Lenders received interest or fees for any period
based on an Applicable Margin and the Applicable Commitment Fee that is less
than that which would have been applicable had the Senior Secured Leverage Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” and the “Applicable Commitment Fee” for any day occurring
within the period covered by such compliance certificate shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
Senior Secured Leverage Ratio for such period, and any shortfall in the interest
or fees theretofore paid by the Borrowers for the relevant period pursuant to
this Agreement as a result of the miscalculation of the Senior Secured Leverage
Ratio shall be deemed to be (and shall be) due and payable under the relevant
provisions of this Agreement, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.13, in accordance with the terms of this Agreement).

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Citibank as its prime rate in effect at its principal office in New York
City.

“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination on a Pro
Forma Basis, pro forma effect shall be given to any Asset Sale, any acquisition,
Investment, capital expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation, consolidation (including the
Transactions and the Post-Closing Restructuring Transaction) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
a Borrower or any of its Subsidiaries that such Borrower or any of its
Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Company
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period (or, other than in the case of Section 6.10, occurring during
the Reference Period or thereafter and through and including the date upon which
the respective Permitted Business Acquisition or relevant transaction is
consummated), (ii) in making any determination

 

56



--------------------------------------------------------------------------------

on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued,
incurred or assumed as a result of, or to finance, any relevant transactions and
for which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes and amounts outstanding under
any Permitted Receivables Financing, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, other than in the case of Section 6.10, occurring during
the Reference Period or thereafter and through and including the date upon which
the respective Permitted Business Acquisition or relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in preceding clause (x), bearing floating interest
rates shall be computed on a pro forma basis as if the rates that would have
been in effect during the period for which pro forma effect is being given had
been actually in effect during such periods, and (z) with respect to each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the Reference Period, the operating results of such
New Project shall be annualized on a straight line basis during such period and
(iii) (A) any Subsidiary Redesignation then being designated, effect shall be
given to such Subsidiary Redesignation and all other Subsidiary Redesignations
after the first day of the relevant Reference Period and on or prior to the date
of the respective Subsidiary Redesignation then being designated, collectively,
and (B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and may include, (i) adjustments to reflect (1) operating expense reductions and
other operating improvements, synergies or cost savings reasonably expected to
result from such relevant pro forma event (including, to the extent applicable,
the Transactions and the Post-Closing Restructuring Transaction) and (2) all
adjustments of the type used in connection with the calculation of “Projected
Run-Rate LTM Adjusted EBITDA – Pro Forma” as set forth in the Notes Offering
Memorandum to the extent such adjustments, without duplication, continue to be
applicable to such Reference Period. The Company shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Company setting
forth such demonstrable or additional operating expense reductions, other
operating improvements, or synergies and adjustments pursuant to clause
(2) above or cost savings and information and calculations supporting them in
reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers and the Subsidiaries shall be in compliance, on a Pro Forma Basis
after giving effect on a Pro Forma Basis to the relevant transactions (including
the assumption, the issuance,

 

57



--------------------------------------------------------------------------------

incurrence and permanent repayment of Indebtedness), with the Financial
Performance Covenant recomputed as at the last day of the most recently ended
fiscal quarter of the Borrowers and the Subsidiaries for which the financial
statements and certificates required pursuant to Section 5.04 have been or were
required to have been delivered (provided, that at all times during a Covenant
Suspension Period, such covenant shall be deemed to have applied to the
Borrowers’ most recently completed fiscal quarter).

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the cost of such construction,
additions or development is at least equal to $15.0 million and (ii) any
planning processes or preparatory steps undertaken to implement or further any
such construction, additions or developments contemplated by the foregoing
clause (i) of this definition (including, without limitation, (a) the
combination of two or more individual land parcels into one parcel, (b) the
separation or division of one or more individual land parcels into two or more
parcels, (c) the re-zoning of parcels, and (d) demolition work on parcels).

“Project Financing” shall mean (1) any Capital Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

“Project Notice” shall mean a notice delivered by a Responsible Officer of the
Company pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that the Company anticipates in good faith will be
undertaken with respect to such Undeveloped Land and identifying the Project
Financing to be entered into in connection with the financing of such Project.

“Projections” shall mean the projections of the Borrowers and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of any Borrower or any of the Subsidiaries prior to the Closing
Date.

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

58



--------------------------------------------------------------------------------

“Qualified Equity Interests” shall mean any Equity Interests of the Company or
any Parent Entity other than Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of CERP LLC or any Parent Entity which generates cash proceeds of at
least $350.0 million.

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests of any person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
Undeveloped Land or, to the extent owned by a Borrower or a Subsidiary on the
Closing Date, any Real Property located outside the United States or (y) assumed
by a Qualified Non-Recourse Subsidiary, (ii) is non-recourse to any Borrower and
any Subsidiary (other than a Qualified Non-Recourse Subsidiary or its
Subsidiaries) and (iii) is non-recourse to any Subsidiary that is not a
Qualified Non-Recourse Subsidiary.

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created after the Closing Date in
order to finance the acquisition, lease, construction, repair, replacement or
improvement of any new property or any Undeveloped Land or, to the extent owned
by a Borrower or a Subsidiary on the Closing Date, any Real Property located
outside the United States (directly or through one of its Subsidiaries) that
secures Qualified Non-Recourse Debt incurred in respect of such property and
(ii) any Subsidiary of a Qualified Non-Recourse Subsidiary.

“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of the Company or its subsidiaries or in which the Company or
any of its subsidiaries, or any property of any of them, is the target, or
(b) any Act of Terrorism the result of which is that passenger deplanements into
the McCarran Airport in Las Vegas, Nevada as reported by Clark County Department
of Aviation (“Deplanements”) in a given fiscal quarter fall, or if the data is
not yet available would reasonably be expected to fall, by 5% or more compared
with Deplanements in the corresponding quarter during the prior year (a
“Material Disruption”) or, as the case may be, the most recent corresponding
quarter in which no Material Disruption occurred or existed.

“Qualifying Lenders” shall have the meaning assigned to such term in Section
2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in Section
2.11(g)(iv).

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Loan Party, together
with, in each case, all easements, hereditaments and appurtenances relating
thereto, and all improvements situated, placed or constructed upon, or fixed to
or incorporated into, or which becomes a component part of such real property,
and appurtenant fixtures incidental to the ownership or lease thereof.

 

59



--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by any Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Amount” shall mean, in connection with any Refinancing of
Indebtedness hereunder, the additional amount of Indebtedness in excess of the
principal amount of Indebtedness being Refinanced that is incurred to fund such
Refinancing; provided that, the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently reduce Loans and/or
replace Commitments substantially simultaneously with the issuance thereof;
(b) the final maturity date of such Refinancing Notes is on or after the Term
Facility Maturity Date or the Revolving Facility Maturity Date, as applicable,
of the Term Loans so reduced or the Revolving Facility Commitments so replaced;
(c) the weighted average life to maturity of such Refinancing Notes is greater
than or equal to the weighted average life to maturity of the Term Loans so
reduced or the Revolving Facility Commitments so replaced, as applicable; (d) in
the case of Refinancing Notes in the form of notes issued under an indenture,
the terms thereof do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Facility Commitments so replaced, as applicable (other than customary
offers to repurchase or mandatory prepayment provisions upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default); (e) the other terms of such

 

60



--------------------------------------------------------------------------------

Refinancing Notes (other than interest rates, fees, floors, funding discounts
and redemption or prepayment premiums), taken as a whole, are not materially
less favorable to the Borrowers and its Subsidiaries than the terms, taken as a
whole, applicable to the Term B Loans (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date in effect at the time
such Refinancing Notes are issued), as determined by the Borrowers in good
faith; (f) there shall be no obligor in respect of such Refinancing Notes that
is not a Loan Party and (g) Refinancing Notes that are secured by Collateral
shall be subject to the provisions of a Permitted Pari Passu Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Replacement L/C Issuer” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the applicable Borrower as the Replacement L/C Issuer under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

“Replacement L/C Obligations” means, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For all

 

61



--------------------------------------------------------------------------------

purposes of this Agreement, if on any date of determination a Replacement Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Replacement Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” means, as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Facility Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Facility Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Facility Commitments shall have
expired or terminated, the percentage which the aggregate amount of such
Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time, (b) the Outstanding Amount of Replacement Swingline Loans at such
time and (c) the Outstanding Amount of the Replacement L/C Obligations at such
time. The Replacement Revolving Facility Credit Exposure of any Replacement
Revolving Lender at any time shall be the product of (x) such Replacement
Revolving Lender’s Replacement Revolving Credit Percentage of the applicable
Class and (y) the aggregate Replacement Revolving Facility Credit Exposure of
such Class of all Replacement Revolving Lenders, collectively, at such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Replacement Swingline Loans” means any swingline loan made to any Borrower
pursuant to a Replacement Revolving Facility.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

62



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Revolving Facility Credit Exposures of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is greater than 2.25:1.00 but less than or equal to 2.75:1.00,
such percentage shall be 25%, and (b) if the Senior Secured Leverage Ratio at
the end of the Applicable Period is less than or equal to 2.25:1.00, such
percentage shall be 0%.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject
(including any Gaming Laws).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrowers in good faith).

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class. As of the First Amendment
Effective Date, there are two Revolving Facilities, the Revolving Facility
consisting of the Initial Revolving Facility Commitments and the Revolving
Facility consisting of the First Amendment Revolving Facility Commitments.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

 

63



--------------------------------------------------------------------------------

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans of a Class pursuant to Section 2.01(b), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04 or conversions of Revolving Facility Commitments of
one Class to another under Section 2.04, and (c) increased (or replaced) as
provided under Section 2.21. The initial amount of each Lender’s Revolving
Facility Commitment of each Class as of the First Amendment Effective Date is
set forth on Schedule 2.01I to the First Amendment, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Revolving Facility Commitment (or Incremental Revolving
Facility Commitment), as applicable. The aggregate amount of the Lenders’
Revolving Facility Commitments on the date hereofFirst Amendment Effective Date
are $269.5 million. On the date hereof, there isare only one Class oftwo Classes
of Revolving Facility Commitments, the Initial Revolving Facility Commitments
and the First Amendment Revolving Facility Commitments. After the date
hereofFirst Amendment Effective Date, additional Classes of Revolving Facility
Commitments may be added or created pursuant to Incremental Assumption
Agreements.

“Revolving Facility Credit Exposure” shall mean, with respect to any Class of
Revolving Facility Commitments, at any time, the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans of such Class at such time,
(b) the Outstanding Amount of Swingline Loans of such Class at such time and
(c) the Outstanding Amount of the L/C Obligations of such Class at such time.
The Revolving Facility Credit Exposure of any Revolving Facility Lender under
any Revolving Facility at any time shall be the product of (x) such Revolving
Facility Lender’s Revolving Facility Percentage under such Revolving Facility
and (y) the aggregate Revolving Facility Credit Exposure under such Revolving
Facility of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or Section 2.21.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing
Dateconsisting of the Initial Revolving Facility Commitments, October 11, 2018
and, (b) and with respect to the Revolving Facility consisting of the First
Amendment Revolving Facility Commitments, October 11, 2018 (c) with respect to
any other Classes of Revolving Facility Commitments, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

64



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit P, dated as of the Closing Date,
by and among Citibank, as Credit Agreement Agent (as defined therein), U.S. Bank
National Association, as Initial Other First Priority Lien Obligations Agent (as
defined therein), each Other First Priority Lien Obligations Agent (as defined
therein) and U.S. Bank National Association, as trustee and collateral agent and
each representative of any Other Second Lien Obligations (as defined therein),
as such document may be amended, restated, supplemented or otherwise modified
from time to time.

“Second Priority Liens” shall mean (a) Liens that are “Second Priority Liens”
(as defined in the Second Lien Intercreditor Agreement) and (b) other Liens
(other than Liens securing the Obligations) that are subordinated to the Liens
securing the Obligations pursuant to, and otherwise subject to the terms of a
Permitted Junior Intercreditor Agreement.

“Second Priority Senior Secured Notes” shall mean the $1,150.0 million in
aggregate principal amount of the 11% Second Priority Senior Secured Notes due
2021 issued pursuant to the Second Priority Senior Secured Notes Indenture and
any notes issued by the Borrowers in exchange for, and as contemplated by, the
Second Priority Senior Secured Notes and the related registration rights
agreement with substantially identical terms as the Second Priority Senior
Secured Notes.

“Second Priority Senior Secured Notes Documents” shall mean the Second Priority
Senior Secured Notes and the Second Priority Senior Secured Notes Indenture.

“Second Priority Senior Secured Notes Indenture” shall mean the Indenture, dated
as of October 11, 2013, among the Borrowers, as issuers, the subsidiary
guarantors party thereto from time to time and U.S. Bank National Association,
as trustee, as amended, restated, supplemented or otherwise modified from time
to time.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the applicable Borrower and the applicable Cash Management Bank to
the Administrative Agent to not be included as a Secured Cash Management
Agreement.

 

65



--------------------------------------------------------------------------------

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank to the extent that such Swap
Agreement is not otherwise designated in writing by the applicable Borrower and
the applicable Hedge Bank to the Administrative Agent to not be included as a
Secured Swap Agreement. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Swap Agreement by a Loan Party shall not
include any Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each L/C Issuer, each Hedge Bank that is party to
any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Security Agreements (as defined in the Collateral Agreement) and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 4.02, 5.10 or 5.11.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total First
Lien Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a combined or consolidated basis in accordance
with GAAP; provided, that the Senior Secured Leverage Ratio shall be determined
for the relevant Test Period on a Pro Forma Basis; provided, further, however,
that for purposes of calculating the Senior Secured Leverage Ratio from and
after any Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which
the relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for
any fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Company and set forth in a certificate of a Responsible Officer of
the Company delivered to the Administrative Agent).

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrowers and the
Subsidiaries on the Closing Date or (ii) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such business
or any business similar, reasonably related, incidental, complementary or
ancillary to any of the foregoing.

“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of any Borrower established in connection with a Permitted
Receivables Financing

 

66



--------------------------------------------------------------------------------

for the acquisition of Receivables Assets or interests therein, and which is
organized in a manner intended to reduce the likelihood that it would be
substantively consolidated with any Borrower or any of the Subsidiaries (other
than Special Purpose Receivables Subsidiaries) in the event any Borrower or any
such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy Code
(or other insolvency law) and (ii) any Subsidiary of a Special Purpose
Receivables Subsidiary.

“Sponsor” shall mean (i) Apollo and each Affiliate of Apollo (but not including,
however, any of its portfolio companies), (ii) TPG and each Affiliate of TPG
(but not including, however, any of its portfolio companies), and (iii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo, the
Texas Pacific Group or TPG, to the extent such individual is licensed by a
relevant Gaming Authority on the Closing Date or thereafter replaces any such
licensee.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m., Local Time on the date two Business Days
prior to the date as of which the foreign exchange computation is made or if
such rate cannot be competed as of such date such other date as the
Administrative Agent or the L/C Issuer shall reasonably determine is appropriate
under the circumstances; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

67



--------------------------------------------------------------------------------

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
any of the Borrowers. Notwithstanding the foregoing (and except for purposes of
the definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of any Borrower or any of its
Subsidiaries for purposes of this Agreement. For the avoidance of doubt, a
Borrower that is also a Subsidiary of a Borrower shall be a Subsidiary
hereunder.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
substantially in the form of Exhibit N, dated as of the Closing Date, by and
between each Subsidiary Loan Party and the Collateral Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
a Borrower on the Closing Date that is set forth on Schedule 1.01(C) and
(b) each other Wholly-Owned Domestic Subsidiary of a Borrower (that is not an
Excluded Subsidiary) that becomes, or is required pursuant to Section 5.10 to
become, a party to the Subsidiary Guarantee Agreement and the Collateral
Agreement after the Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Borrower or any of the Subsidiaries shall be a
Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $50.0 million. The Swingline Commitment is part of, and not in addition
to, the Revolving Facility Commitments. A Swingline Borrowing under the
Swingline Commitments may be made under any Revolving Facility.

 

68



--------------------------------------------------------------------------------

“Swingline Lender” shall mean Citibank, in its capacity as a lender of Swingline
Loans and its successors in such capacity and each other Swingline Lender
designated pursuant to Section 2.04(g), in each case in its capacity as a lender
of Swingline Loans hereunder and its successors in such capacity. In the event
that there is more than one Swingline Lender at any time, references herein and
in the other Loan Documents to the Swingline Lender shall be deemed to refer to
the Swingline Lender in respect of the applicable Swingline Loan or to all
Swingline Lenders, as the context requires.

“Swingline Loans” shall mean the swingline loans made to a Borrower pursuant to
Section 2.04.

“Syndication Agents” shall mean Citicorp North America, Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse AG, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley
Senior Funding, Inc., MIHI LLC and UBS Securities LLC, in their capacities as
co-syndication agents for this Agreement.

“Taxes” shall mean all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority, and all interest,
additions to tax and penalties related thereto.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitment and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean October 11, 2020.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$2,500.0 million.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the
form of Term B Loans made by the Incremental Term Lenders to a Borrower pursuant
to Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Closing Fee” shall have the meaning assigned to such term in Section
2.12(d).

 

69



--------------------------------------------------------------------------------

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or any or all of the Incremental
Term Loans made pursuant to Section 2.21.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other Loan Obligations shall have been paid in full (other than in respect
of contingent indemnification and expense reimbursement claims not then due) and
(c) all Letters of Credit (other than those that have been Cash Collateralized)
have been cancelled or have expired and all amounts drawn or paid thereunder
have been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrowers then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ending June 30, 2013.

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrowers and the
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness (other than Qualified Non-Recourse Debt) that in each case is then
secured by first-priority Liens on property or assets of the Borrowers or their
Subsidiaries (other than property or assets held in defeasance or similar trust
or arrangement for the benefit of Indebtedness secured thereby), less
(ii) without duplication, the aggregate amount of all Unrestricted Cash and
Permitted Investments of the Borrowers and the Subsidiaries on such date.

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrowers and the Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than Qualified Non-Recourse Debt) that in each case is then secured by
Liens on property or assets of the Borrowers or their Subsidiaries (other than
property or assets held in defeasance or similar trust or arrangement for the
benefit of Indebtedness secured thereby), less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrowers and the Subsidiaries on such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test

 

70



--------------------------------------------------------------------------------

Period most recently ended as of such date, all determined on a combined or
consolidated basis in accordance with GAAP; provided that the Total Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis;
provided, further, however, that for purposes of calculating the Total Leverage
Ratio from and after any Covenant Resumption Date, (i) EBITDA for the fiscal
quarter in which the relevant Qualifying Act of Terrorism shall have occurred,
(ii) EBITDA for any fiscal quarter following such quarter referred to in clause
(i) in which a Material Disruption existed and (iii) EBITDA for the next
succeeding fiscal quarter after the latest quarter to occur of any quarter
referred to in clause (i) or (ii) shall, in each case, be the greater of
(1) Substituted EBITDA and (2) actual EBITDA for such quarter. For the purposes
of the foregoing, “Substituted EBITDA” shall mean the EBITDA for the fiscal
quarter immediately preceding the fiscal quarter referred to in clause (i) of
the previous sentence, in each case subject to customary seasonal adjustments
(as determined in good faith by the Company and set forth in a certificate of a
Responsible Officer of the Company delivered to the Administrative Agent).

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a combined or consolidated basis in accordance
with GAAP; provided that the Total Secured Leverage Ratio shall be determined
for the relevant Test Period on a Pro Forma Basis; provided, further, however,
that for purposes of calculating the Total Secured Leverage Ratio from and after
any Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Company and set forth in a certificate of a Responsible Officer of
the Company delivered to the Administrative Agent).

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt (other than Qualified Non-Recourse Debt) of the Borrowers and
the Subsidiaries outstanding at such date, less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrowers and the Subsidiaries on such date.

“TPG” shall mean, collectively, TPG Partners V, L.P. and other affiliated
co-investment partnerships.

“Transaction Documents” shall mean the Loan Documents, the First Priority Senior
Secured Notes Documents and the Second Priority Senior Secured Notes Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by any
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the First
Priority Senior Secured Notes Documents, the Second Priority Senior Secured
Notes Documents and the transactions contemplated hereby and thereby.

 

71



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement and the other Loan Documents, the creation of the
Liens pursuant to the Security Documents, and the borrowings and other
extensions of credit hereunder; (b) the refinancing or repayment of the Existing
Facilities, (c) the sale and issuance of the First Priority Senior Secured Notes
and the Second Priority Senior Secured Notes, (d) the transactions described
under “Summary – Recent Developments” in the Notes Offering Memorandum (other
than the Post-Closing Restructuring Transactions), and (e) the payment of all
fees and expenses in connection therewith to be paid on, prior or subsequent to
the Closing Date.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

“Undeveloped Land” shall mean, (i) all Real Property set forth on Schedule
1.01(D), (ii) all undeveloped land acquired after the Closing Date and (iii) any
operating property of any Borrower or any Subsidiary that is subject to a
casualty event that results in such property ceasing to be operational.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(c).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrowers or the
Subsidiaries that would not appear as “restricted” on a combined or consolidated
balance sheet of the Borrowers and the Subsidiaries, including without
limitation all “cage cash.”

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of a Borrower identified
on Schedule 1.01(E), (2) any other Subsidiary of a Borrower, whether now owned
or acquired or created after the Closing Date, that is designated by the Company
as an Unrestricted Subsidiary hereunder after the Closing Date by written notice
to the Administrative Agent; provided, that the Company shall only be permitted
to so designate a new Unrestricted Subsidiary after the Closing Date and so long
as (a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation, the
Borrowers shall be in Pro Forma Compliance, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by a Borrower or any of its
Subsidiaries) through Investments as permitted by,

 

72



--------------------------------------------------------------------------------

and in compliance with, Section 6.04, (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04,
and (e) such Subsidiary shall have been or will promptly be designated an
“unrestricted subsidiary” (or otherwise not be subject to the covenants) under
the First Priority Senior Secured Notes Indenture, the Second Priority Senior
Secured Notes Indenture and all Permitted Refinancing Indebtedness in respect
thereof constituting Material Indebtedness and (3) any subsidiary of an
Unrestricted Subsidiary. The Company may designate any Unrestricted Subsidiary
to be a Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) the Company shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Company, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clause (i).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Documents” shall have the meaning assigned to such term in Section
6.05(p).

“Venue Easements” shall have the meaning assigned to such term in Section
6.05(p).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrowers and the Subsidiaries
on a combined or consolidated basis at any date of determination, Current Assets
at such date of determination minus Current Liabilities at such date of
determination; provided, that, for purposes of calculating Excess Cash Flow,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

 

73



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02.    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.03.    Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

SECTION 1.04.    Exchange Rates; Currency Equivalents.

(a)    Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI or paragraph (f), (j) or (m) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

 

74



--------------------------------------------------------------------------------

SECTION 1.05.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Local Time.

SECTION 1.06.    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

ARTICLE II

The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein:

(a)    each Lender with a Term B Loan Commitment agrees to make Term B Loans in
Dollars to the Borrowers on the Closing Date in an aggregate principal amount
not to exceed its Term B Loan Commitment,

(b)    each Lender with a Revolving Facility Commitment of a Class agrees to
make Revolving Facility Loans of such Class to the Borrowers from time to time
during the Availability Period for such Class of Revolving Facility in Dollars
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Facility Credit Exposure of such Class exceeding such Lender’s
Revolving Facility Commitment of such Class and (ii) the Revolving Facility
Credit Exposure of such Class exceeding the total Revolving Facility Commitments
under such Class of Revolving Facility. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Facility Loans;

(c)    each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrowers, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment;

(d)    amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed.

SECTION 2.02.    Loans and Borrowings.

(a)    Each Revolving Facility Loan and Term Loan shall be a joint and several
obligation of each of the Borrowers. Each Revolving Facility Loan and Term Loan
shall be made as part of a Borrowing consisting of Loans under the same Facility
and of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments under the applicable Facility (or, in the case of
Swingline Loans, in accordance with their respective Swingline Commitments);
provided, however, that Revolving Facility Loans of any Class shall be made by
the Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages of such Class on the date such Loans
are made hereunder. The failure of any Lender to make any Loan required to be
made by it shall not

 

75



--------------------------------------------------------------------------------

relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)    Subject to Section 2.14, each Borrowing of Revolving Facility Loans or
Term Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Agreement and such Lender
shall not be entitled to any amounts payable under Section 2.15 or 2.17 solely
in respect of increased costs resulting from such exercise and existing at the
time of such exercise.

(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount not less than the
Borrowing Minimum and, in the case of a Eurocurrency Revolving Facility
Borrowing, that is an integral multiple of the Borrowing Multiple. Subject to
Section 2.04(c) and Section 2.05(c), at the time that each Term Borrowing or
Revolving Facility Borrowing is made, such Borrowing shall be in an aggregate
amount that is not less than the Borrowing Minimum and, in the case of a
Eurocurrency Revolving Facility Borrowing, that is an integral multiple of the
Borrowing Multiple; provided, that an ABR Revolving Facility Borrowing under any
Revolving Facility may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments thereunder. Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided, that there shall not at any time be more than a total of
(i) 20 Eurocurrency Borrowings outstanding under the Term Facilities and (ii) 20
Eurocurrency Borrowings outstanding under the Revolving Facility.

SECTION 2.03.    Requests for Borrowings. (a) To request a Revolving Facility
Borrowing and/or a Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 10:00 a.m., Local Time, three Business
Days before the date of any proposed Borrowing denominated in Dollars or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., Local Time, on the
Business Day of the proposed Borrowing; provided, that, to request a Borrowing
on the Closing Date, the applicable Borrower shall notify the Administrative
Agent of such request by telephone not later than 5:00 p.m., Local Time, one
Business Day prior to the Closing Date. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by a Responsible Officer of
the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i)    whether such Borrowing is to be a Borrowing of Revolving Facility Loans
(and, if so, specifying the Class of Commitments under which such Borrowing is
being made), Term B Loans, Other Term Loans, Refinancing Term Loans, Other
Revolving Loans or Replacement Revolving Loans, as applicable;

(ii)    the aggregate amount of the requested Borrowing;

 

76



--------------------------------------------------------------------------------

(iii)    the date of such Borrowing, which shall be a Business Day;

(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no election as to the Type of Revolving Facility Borrowing or Term Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.    Swingline Loans.

(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Revolving
Facility Lenders set forth in this Section 2.04, to make loans in Dollars under
any Revolving Facility (each such loan, a “Swingline Loan”) to the Borrowers
from time to time on any Business Day during the Availability Period for such
Revolving Facility in an aggregate amount not to exceed at any time outstanding
the amount of its Swingline Commitment, notwithstanding the fact that such
Swingline Loans under such Revolving Facility, when aggregated with the
Revolving Facility Percentage of the Outstanding Amount of Revolving Facility
Loans and L/C Obligations under such Revolving Facility of the Revolving
Facility Lender acting as Swingline Lender, may exceed the amount of such
Lender’s Revolving Facility Commitment under such Revolving Facility; provided,
however, that after giving effect to any Swingline Loan, (i) the Revolving
Facility Credit Exposure of the applicable Class shall not exceed the total
Revolving Facility Commitments under such Revolving Facility of such Class, and
(ii) the aggregate Revolving Facility Credit Exposure of any Revolving Facility
Lender of such Class (other than the Swingline Lender) shall not exceed such
Revolving Facility Lender’s Revolving Facility Commitment of such Class, and
provided, further, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, any
BorrowerBorrowers may borrow under this Section 2.04, prepay under Section 2.11,
and reborrow under this Section 2.04. Each Swingline Loan shall be an ABR Loan.
Immediately upon the making of a Swingline Loan under any Revolving Facility,
each Revolving Facility Lender under such Revolving Facility shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Revolving Facility Percentage under such
Revolving Facility times the amount of such Swingline Loan.

 

77



--------------------------------------------------------------------------------

(b)    Borrowing Procedures. Each Swingline Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., Local
Time, on the requested borrowing date, and shall specify (i) the amount to be
borrowed and the Revolving Facility under which such borrowing is to occur,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swingline Lender and the Administrative Agent of a
written Swingline Borrowing Request, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Promptly after receipt by the
Swingline Lender of any telephonic Swingline Loan request, the Swingline Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan request and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
Local Time, on the borrowing date specified in such Swingline Borrowing Request,
make the amount of its Swingline Loan available to the applicable Borrower at
the account of such Borrower specified in such Swingline Borrowing Request.

(c)    Refinancing of Swingline Loans.

(i)    The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Facility Lender under the Revolving Facility pursuant to which such
Swingline Loan was made make an ABR Revolving Loan in an amount equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the amount of
Swingline Loans then outstanding under such Revolving Facility. Such request
shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the Borrowing Minimum and Borrowing
Multiples, but subject to the unutilized portion of the Revolving Facility
Commitments under such Revolving Facility and the conditions set forth in
Section 4.01. The Swingline Lender shall furnish the applicable Borrower with a
copy of the applicable Borrowing Request promptly after delivering such notice
to the Administrative Agent. Each Revolving Facility Lender with a Revolving
Facility Commitment under the applicable Revolving Facility shall make an amount
equal to its Revolving Facility Percentage under the Revolving Facility pursuant
to which such Swingline Loan was made of the amount specified in such Borrowing
Request available to the Administrative Agent in Same Day Funds for the account
of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Borrowing Request, whereupon, subject to Section 2.04(c)(ii), each
Revolving Facility Lender that so makes funds available shall be deemed to have
made an ABR Revolving Loan to the applicable Borrower in such amount under such
Revolving Facility. The Administrative Agent shall remit the funds so received
to the Swingline Lender.

 

78



--------------------------------------------------------------------------------

(ii)    If for any reason any Swingline Loan cannot be refinanced by such an ABR
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Revolving Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Facility Lenders under such Revolving Facility fund its risk
participation in the relevant Swingline Loan and each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)    If any Revolving Facility Lender under the applicable Revolving
Facility fails to make available to the Administrative Agent for the account of
the Swingline Lender any amount required to be paid by such Revolving Facility
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Facility Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Facility Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s ABR
Revolving Loan included in the relevant ABR Revolving Facility Borrowing or
funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Lender submitted to any Revolving Facility Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)    Each Revolving Facility Lender’s obligation to make ABR Revolving Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, any
Borrower or any other person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.01. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swingline Loans, together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Revolving Facility Lender has purchased and funded
a risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Facility Lender its Revolving Facility Percentage thereof in
the same funds as those received by the Swingline Lender.

 

79



--------------------------------------------------------------------------------

(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan made under any Revolving Facility is required
to be returned by the Swingline Lender under any of the circumstances described
in Section 8.10 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Facility Lender under such
Revolving Facility shall pay to the Swingline Lender its Revolving Facility
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swingline Lender. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swingline
Loans. Until each Revolving Facility Lender under the applicable Revolving
Facility funds its ABR Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Facility Lender’s Revolving Facility
Percentage of any Swingline Loan, interest in respect of such Revolving Facility
Percentage shall be solely for the account of the Swingline Lender.

(f)    Payments Directly to Swingline Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

(g)    Additional Swingline Lenders. From time to time, any Borrower may by
notice to the Administrative Agent with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) and the applicable
Revolving Facility Lender designate such Revolving Facility Lender (in addition
to Citibank) to act as a Swingline Lender hereunder. In the event that there
shall be more than one Swingline Lender hereunder, each reference to “the
Swingline Lender” hereunder with respect to any Swingline Loan shall refer to
the person that made such Swingline Loan and each such additional Swingline
Lender shall be entitled to the benefits of this Agreement as a Swingline Lender
to the same extent as if it had been originally named as the Swingline Lender
hereunder. Promptly after making any Swingline Loan or receiving any payment
with respect to any Swingline Loan, the Swingline Lender will provide the
Administrative Agent with the details thereof. On the last Business Day of each
March, June, September and December (and on such other dates as the
Administrative Agent may request), each Swingline Lender shall provide the
Administrative Agent a list of all Swingline Loans made by it that are
outstanding at such time together with such other information as the
Administrative Agent may reasonably request.

SECTION 2.05.    The Letter of Credit Commitment.

(a)    General.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit under any

 

80



--------------------------------------------------------------------------------

Revolving Facility denominated in Dollars for the account of any Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with clause (b) below, and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Facility Lenders under each Revolving Facility
severally agree to participate in Letters of Credit issued under such Revolving
Facility for the account of any Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit under any Revolving Facility, (w) the total
Revolving Facility Credit Exposure under such Revolving Facility shall not
exceed the total Revolving Facility Commitments under such Revolving Facility,
(x) no Lender’s Revolving Facility Credit Exposure under such Revolving Facility
shall exceed such Lender’s Revolving Facility Commitment under such Revolving
Facility and (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit. Each request by the applicable Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
applicable Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly such Borrower or any Subsidiary may, during the
foregoing period with respect to any Revolving Facility, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii)    The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A)    subject to Section 2.05(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders under thesuch Revolving Facility have
approved such expiry date (such approval not to be unreasonably withheld or
delayed); or

(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless all the
Revolving Facility Lenders under such Revolving Facility have approved such
expiry date (such approval not to be unreasonably withheld or delayed).

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

81



--------------------------------------------------------------------------------

(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(E)    a default of any Revolving Facility Lender’s obligations to fundLender
under such Revolving Facility to fund its obligations under Section 2.05(c)
exists or any Revolving Facility Lender under such Revolving Facility is at such
time a Defaulting Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the applicable Borrower or such Revolving
Facility Lender to eliminate the L/C Issuer’s Fronting Exposure with respect to
such Revolving Facility Lender.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)    The L/C Issuer shall act on behalf of the Revolving Facility Lenders
under the applicable Revolving Facility with respect to any Letters of Credit
issued by it and the documents associated therewith, and the L/C Issuer shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article VIII with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article VIII included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may

 

82



--------------------------------------------------------------------------------

agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof and the Revolving Facility
under which such Letter of Credit is being issued; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request. Additionally, the applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving Facility Lender under the applicable
Revolving Facility, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 4.01 shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit under any Revolving
Facility, each Revolving Facility Lender under such Revolving Facility shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Revolving Facility Percentage under such
Revolving Facility times the amount of such Letter of Credit.

(iii)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit under any Revolving Facility that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the applicable Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit under
any Revolving Facility has been issued, the Revolving Facility Lenders shall be
deemed to have

 

83



--------------------------------------------------------------------------------

authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date under such Revolving Facility; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Majority Lenders under the applicable
Revolving Facility have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Facility Lender under the applicable
Revolving Facility or the applicable Borrower that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit under any Revolving Facility that permits the
automatic reinstatement of all or a portion of the stated amount thereof after
any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless
otherwise directed by the L/C Issuer, the applicable Borrower shall not be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued under
any Revolving Facility, except as provided in the following sentence, the
Revolving Facility Lenders under such Revolving Facility shall be deemed to have
authorized (but may not require) the L/C Issuer to reinstate all or a portion of
the stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Majority
Lenders under the applicable Revolving Facility have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Facility
Lender under the applicable Revolving Facility or the applicable Borrower that
one or more of the applicable conditions specified in Section 4.01 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. Not later than (1)
1:00 p.m., Local Time, on the date that the L/C Issuer provides notice to the
applicable Borrower of any payment by the L/C Issuer under a

 

84



--------------------------------------------------------------------------------

Letter of Credit denominated in Dollars or (2) 11:00 a.m., Local Time, on the
next succeeding Business Day (if such notice is provided after 10:00 a.m., Local
Time, on the date such notice is given) (each such applicable date, an “Honor
Date”), the applicable Borrower shall reimburse the L/C Issuer (and the L/C
Issuer shall promptly notify the Administrative Agent of any failure by such
Borrower to so reimburse the L/C Issuer by such time) in an amount equal to the
amount of such drawing and in the applicable currency. If the applicable
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Facility Lender under the Revolving
Facility pursuant to which such Letter of Credit was issued of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Revolving Facility Percentage thereof. In such event,
the applicable Borrower shall be deemed to have requested a Borrowing of ABR
Revolving Loans under the Revolving Facility under which such Letter of Credit
was issued to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum Borrowing Minimums or
Borrowing Multiples, but subject to the amount of the unutilized portion of the
Revolving Facility Commitments under such Revolving Facility and the conditions
set forth in Section 4.01 (other than the delivery of a Borrowing Request). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)    Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to Section
2.05(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage under such Revolving Facility of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.05(c)(iii), each Revolving Facility Lender that so makes funds available shall
be deemed to have made an ABR Revolving Loan under the applicable Revolving
Facility to the applicable Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
under the applicable Revolving Facility in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate specified in
Section 2.13(c). In such event, each Revolving Facility Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.05(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Facility
Lender under the applicable Revolving Facility in satisfaction of its
participation obligation under this Section 2.05.

(iv)    Until each Revolving Facility Lender under the applicable Revolving
Facility funds its ABR Revolving Loan or L/C Advance pursuant to this Section
2.05(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Revolving Facility Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

85



--------------------------------------------------------------------------------

(v)    Each Revolving Facility Lender’s obligation to make ABR Revolving Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a revolvingRevolving Facility under which such Lender has a
Revolving Facility Commitment, as contemplated by this Section 2.05(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Facility Lender may have against the L/C Issuer, any Borrower,
any Subsidiary or any other person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by a
Borrower of a Borrowing Request). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of any Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)    If any Revolving Facility Lender under the applicable Revolving Facility
fails to make available to the Administrative Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage thereof under the applicable Revolving Facility in Dollars and in the
same funds as those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of
any Letter of

 

86



--------------------------------------------------------------------------------

Credit under any Revolving Facility is required to be returned under any of the
circumstances described in Section 8.10 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Revolving Facility
Lender under such Revolving Facility shall pay to the Administrative Agent for
the account of the L/C Issuer its Revolving Facility Percentage under such
Revolving Facility thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Facility Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Facility
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)    Obligations Absolute. The obligation of a Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

87



--------------------------------------------------------------------------------

(f)    Role of L/C Issuer. Each Revolving Facility Lender and each Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility under which such Letter of Credit was
issued, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, such Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)    Cash Collateral.

(i)    Upon the request of the Administrative Agent if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the applicable Borrower shall promptly Cash Collateralize the then Outstanding
Amount of all L/C Obligations.

(ii)    Sections 2.11(d), 2.22 and 7.01 set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of Sections
2.05, 2.11(d), 2.22 and 7.01, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Revolving Facility Lenders, as collateral for the L/C Obligations, cash
or deposit account balances, in each case, pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C Issuer
(which

 

88



--------------------------------------------------------------------------------

documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each of the Borrowers hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders under any Revolving Facility under which a Letter of Credit is
Cash Collateralized, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Except as otherwise
agreed to by the Administrative Agent, Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Citibank.

(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the applicable Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Each of the Borrowers hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of such Borrower, and that the Borrowers’ business derives substantial
benefits from the businesses of such Subsidiaries.

(k)    Additional L/C Issuers. From time to time, any Borrower may by notice to
the Administrative Agent with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to
Citibank) to act as an L/C Issuer hereunder. In the event that there shall be
more than one L/C Issuer hereunder, each reference to “the L/C Issuer” hereunder
with respect to any L/C Issuer shall refer to the person that issued such Letter
of Credit and each such additional L/C Issuer shall be entitled to the benefits
of this Agreement as an L/C Issuer to the same extent as if it had been
originally named as the L/C Issuer hereunder. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit (including any Existing
Letter of Credit) to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer (other than Citibank) will also deliver to the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
(including any Existing Letter of Credit) issued by it that are outstanding at
such time together with such other information as the Administrative Agent may
reasonably request.

 

89



--------------------------------------------------------------------------------

SECTION 2.06.    Funding of Borrowings.

(a)    Each Lender shall make each Term Loan or Revolving Facility Loan to be
made by it hereunder available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than (i)
12:00 p.m., Local Time, in the case of any ABR Loan denominated in Dollars and
(ii) 10:00 a.m., Local Time, in the case of any Eurocurrency Loan denominated in
Dollars, in each case, on the Business Day specified in the applicable Borrowing
Request. The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds, to an
account of the applicable Borrower as specified in the Borrowing Request;
provided, however, that if, on the date the Borrowing Request with respect to a
Revolving Facility Borrowing denominated in Dollars is given by a Borrower,
there are L/C Borrowings outstanding under the applicable Revolving Facility,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
ABR Loans under the applicable Facility. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07.    Interest Elections.

(a)    Each Borrowing of Revolving Facility Loans or Term Loans initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.

 

90



--------------------------------------------------------------------------------

Thereafter, a Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section; provided, that
except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
A Borrower may elect different options with respect to different portions of the
affected Revolving Facility Borrowing or Term Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request in the form
of Exhibit D and signed by a Responsible Officer of such Borrower.

(c)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such

 

91



--------------------------------------------------------------------------------

Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Eurocurrency Revolving Facility Borrowing shall, unless repaid, be continued as
a Eurocurrency Revolving Facility Borrowing with an Interest Period of one
month’s duration.

SECTION 2.08.    Termination and Reduction of Commitments.

(a)    Unless previously terminated, the Revolving Facility Commitments of any
Class shall terminate on the Revolving Facility Maturity Date with respect to
such Class.

(b)    Any Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each such
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $1.0 million and not less than
$5.0 million (or, if less, the remaining amount of such Class of Revolving
Facility Commitments) and (ii) no Borrower shall terminate or reduce the
Revolving Facility Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11 under such Revolving Facility, the Revolving Facility Credit
Exposure of such Class (excluding any Cash Collateralized Letter of Credit)
would exceed the total Revolving Facility Commitments of such Class.

(c)    The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments of any
Class under clause (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the applicable Borrower pursuant to this
Section shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
applicable Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the applicable
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments of a
Class shall be made ratably among the applicable Lenders in accordance with
their respective Commitments of such Class.

SECTION 2.09.    Repayment of Loans; Evidence of Debt.

(a)    Each of the Borrowers hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving

 

92



--------------------------------------------------------------------------------

Facility on the Revolving Facility Maturity Date with respect to such Revolving
Facility, (ii) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan under any Revolving Facility on the Revolving Facility
Maturity Date with respect to such Revolving Facility.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note (a “Note”). In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and reasonably
acceptable to the Company. Thereafter, unless otherwise agreed to by the
applicable Lender, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if requested by such payee, to such payee and
its registered assigns).

SECTION 2.10.    Repayment of Term Loans and Revolving Facility Loans.

(a)    Subject to the other paragraphs of this Section,

(i)    the Borrowers shall repay Term B Borrowings on the last day of each
March, June, September and December of each year (commencing on the last day of
the first full fiscal quarter of the Borrowers after the Closing Date) and on
the applicable Term Facility Maturity Date, or, if such date is not a Business
Day, the next preceding Business Day (each such date being referred to as a
“Term B Loan Installment Date”), in an aggregate principal amount of the Term B
Loans equal to (A) in the case of quarterly payments due prior to the applicable
Term Facility Maturity Date, an amount equal to 0.25(x) for each fiscal quarter
ending on or before September 30, 2018, 0.25% of the aggregate principal amount
of Term B Loans outstanding on the Closing Date, (y)

 

93



--------------------------------------------------------------------------------

for each subsequent fiscal quarter ending on or before September 30, 2019,
0.625% of the aggregate principal amount of Term B Loans outstanding on the
Closing Date and (z) for each subsequent fiscal quarter, 1.25% of the aggregate
principal amount of Term B Loans outstanding on the Closing Date, and (B) in the
case of such payment due on the applicable Term Facility Maturity Date, an
amount equal to the then unpaid principal amount of the Term B Loans
outstanding;

(ii)    in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrowers shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”);

(iii)    to the extent not previously paid, outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.

(b)    To the extent not previously paid, outstanding Revolving Facility Loans
of any Class shall be due and payable on the Revolving Facility Maturity Date
with respect to such Class.

(c)    Prepayment of the Term Loans from:

(i)    all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be applied to the Term Loans pro rata among
each Term Facility, with the application thereof being applied to the remaining
installments thereof as the Company may direct; provided that, subject to the
pro rata application to Loans outstanding within any Class of Term Loans, the
Company may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Company may specify (so long as the initial Term B
Loans incurred on the Closing Date are allocated at least their pro rata share
of such prepayment);

(ii)    any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Company
may direct under the applicable Class or Classes as the Company may direct; and

(iii)    any prepayment of Term Loans of a particular Class pursuant to Section
2.11(g) or 9.04(i) shall be applied to the remaining installments of such
Class of Term Loans on a pro rata basis.

(d)    Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term Loans in the applicable Class or Classes of Term Loans
(including Refinancing Term Loans and Other Term Loans, if any) to be repaid,
pro rata based on the aggregate principal amount of outstanding Term Loans in
the applicable Class or Classes, irrespective of whether such outstanding Term
Loans are ABR Loans or Eurocurrency Loans (other than with respect to Other Term
Loans or Refinancing Term Loans, to the extent the Incremental Assumption
Agreement relating thereto does not so require); provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.11(e), then, with respect to such mandatory prepayment,
prior to the repayment of any Term Loan, the Company

 

94



--------------------------------------------------------------------------------

may select the Borrowing or Borrowings to be prepaid and shall notify the
Administrative Agent by telephone (confirmed by electronic means) of such
selection not later than 12:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, at least one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, at least three
Business Days before the scheduled date of such prepayment (or, in each case,
such shorter period acceptable to the Administrative Agent); provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in each case such notice may be revoked by the Borrowers (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Repayments of Eurocurrency Borrowings
pursuant to this Section 2.10 shall be accompanied by accrued interest on the
amount repaid to the extent required by Section 2.13(d).

SECTION 2.11.    Prepayment of Loans.

(a)    (i) Any Borrower shall have the right at any time and from time to time
to prepay any Loan in whole or in part, without premium or penalty (except as
provided in clause (ii) of this Section 2.11(a) and subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, upon prior notice in accordance with Section 2.10(d). Each such
notice shall be signed by a Responsible Officer of the Company and shall specify
the date and amount of such prepayment and the Class(es) and the Type(s) of
Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s pro rata share of such prepayment.

(ii)    Each voluntary prepayment of Term B Loans pursuant to this Section
2.11(a) shall be subject to the following:

(1)    in the event of any voluntary prepayments of the Term B Loans pursuant to
this Section 2.11(a) made prior to the first anniversary of the Closing Date,
the applicable Borrower shall pay, or cause to be paid, to the applicable
Lenders with respect to such Term B Loans a prepayment premium equal to the
Applicable Premium on such date on the aggregate principal amount of the Term B
Loans so prepaid; and

(2ii)    inIn the event of any voluntary prepaymentsthat, on or prior to the
date that is six months after the First Amendment Effective Date, the Borrowers
shall (x) make a prepayment of the Term B Loans pursuant to this Section 2.11(a)
made on or after the first anniversary of the Closing Date and prior to the
second anniversary of the Closing Date, the applicable Borrower shall pay, or
cause to be paid, to the applicable Lenders with respect to such Term B
Loanswith the proceeds of, or any conversion of Term B Loans into, any
substantially concurrent issuance solely by the Borrowers of a new or
replacement tranche of long-term senior secured first lien term loans incurred
solely by the Borrowers that are broadly syndicated to banks and other
institutional investors in financings similar to the Term B Loans the primary
purpose of which is to (and which does) reduce the All-in Yield of such Term B
Loans (other than, for the avoidance of doubt, with respect

 

95



--------------------------------------------------------------------------------

to securitizations) or (y) effect any amendment to this Agreement the primary
purpose of which is to (and which does) reduce the All-in Yield of the Term B
Loans (other than, in the case of each of clauses (x) and (y), in connection
with a Qualified IPO, a Change in Control or a transformative acquisition
referred to in the last sentence of this paragraph), the Borrowers shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lenders holding Term B Loans, (A) in the case of clause (x), a prepayment
premium equal to 2of 1.00% of the aggregate principal amount of the Term B Loans
so prepaid; and

(3B) in the event of any voluntary prepayments of the Term B Loans pursuant to
this Section 2.11(a) made on or after the second anniversary of the Closing Date
and prior to the third anniversary of the Closing Date, the applicable Borrower
shall pay, or cause to be paid, to the applicable Lenders with respect to such
Term B Loans a prepayment premium equal to 1% of the aggregate amount of the
Term B Loans so prepaid. No premium shall be payable on or after the third
anniversary of the Closing Date.case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B Loans for which the All-in
Yield has been reduced pursuant to such amendment. Such amounts shall be due and
payable on the date of such prepayment or the effective date of such amendment,
as the case may be. For purposes of this Section 2.11(a)(ii), a “transformative
acquisition” is any acquisition by any Borrower or any Subsidiary that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrowers and their Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrowers in good
faith.

(b)    Subject to Section 2.11(e) and (f), the Borrowers shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10; provided that, with respect to Net Proceeds
from Asset Sales, the Borrowers may use a portion of such Net Proceeds to prepay
or repurchase any First Lien Notes or other Indebtedness that is secured by pari
passu Liens on the Collateral permitted by Section 6.02, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds
multiplied by (y) a fraction, (A) the numerator of which is the outstanding
principal amount of such Indebtedness with a pari passu lien on the Collateral
and (B) the denominator of which is the sum of the outstanding principal amount
of such Indebtedness and the outstanding principal amount of all Classes of Term
Loans.

(c)    Subject to Section 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrowers shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the amount by
which the Required Percentage of such Excess Cash Flow exceeds $5.0 million,
minus (ii) the sum of (A) the amount of any voluntary prepayments during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (A), the amount of any voluntary prepayments after
the end of such Excess Cash Flow Period but before the date of prepayment under
this clause (c)) of Term Loans and (B) the amount of any permanent voluntary
reductions during such Excess Cash

 

96



--------------------------------------------------------------------------------

Flow Period (plus, without duplication of any amounts previously deducted under
this clause (B), the amount of any permanent voluntary reductions after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of Revolving Facility Commitments to the extent that an equal amount
of Revolving Facility Loans was simultaneously repaid, to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10. Not later than the date on
which the payment is required to be made pursuant to the foregoing sentence for
each applicable Excess Cash Flow Period, the Company will deliver to the
Administrative Agent a certificate signed by a Financial Officer of the Company
setting forth the amount, if any, of Excess Cash Flow for such fiscal year, the
amount of any required prepayment in respect thereof and the calculation thereof
in reasonable detail.

(d)    If the Administrative Agent notifies the applicable Borrower at any time
that the Revolving Facility Credit Exposure for any Revolving Facility at such
time exceedexceeds an amount equal to 105% of the Revolving Facility Commitments
then in effect under such Revolving Facility, then, within two Business Days
after receipt of such notice, the applicable Borrower shall (at such Borrower’s
option) prepay Revolving Facility Loans and/or the Swingline Loans and/or such
Borrower shall Cash Collateralize the L/C Obligations, in each case, under such
Revolving Facility, in an aggregate amount sufficient to reduce the Revolving
Facility Credit Exposure under such Revolving Facility as of such date of
payment to an amount not to exceed 100% of the Revolving Facility Commitments
then in effect under such Revolving Facility. The Administrative Agent may, at
any time and from time to time after any such initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

(e)    Anything contained herein to the contrary notwithstanding, in the event a
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which such Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, such Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required Prepayment Date, the applicable Borrower shall pay to the
Administrative Agent the amount of the Waivable Mandatory Prepayment less the
amount of Declined Proceeds, which amount shall be applied by the Administrative
Agent to prepay the Term Loans of those Lenders that have elected to accept such
Waivable Mandatory Prepayment (each, an “Accepting Lender”) (which prepayment
shall be applied to the scheduled installments of principal of the Term Loans in
the applicable Class(es) of Term Loans in accordance with paragraphs (c) and (d)
of Section 2.10), and (ii) the Borrowers may retain a portion of the Waivable
Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds shall be
retained by the Borrowers and may be used for any purpose not otherwise
prohibited by this Agreement.

 

97



--------------------------------------------------------------------------------

(f)    Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds or Excess Cash Flow so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.11(b) or Section 2.11(c) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrowers hereby agreeing to cause
the applicable Foreign Subsidiary to promptly use commercially reasonable
efforts to take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable local law,
such repatriation will be effected and such repatriated Net Proceeds or Excess
Cash Flow will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to
Section 2.11(b) or Section 2.11(c), to the extent provided herein and (ii) to
the extent that the Borrowers have determined in good faith that repatriation of
any or all of such Net Proceeds or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Proceeds or Excess Cash
Flow, the Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Proceeds or Excess Cash Flow so retained
would otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or Section 2.11(c), (x) the Borrowers apply an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrowers rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.

(g)    (i) Notwithstanding anything to the contrary in Section 2.11(a) or
2.18(c) (which provisions shall not be applicable to this Section 2.11(g)), any
Borrower shall have the right at any time and from time to time to prepay Term
Loans and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans of any Class and/or Revolving Facility Loans of any
Class on a pro rata basis with all Lenders of such Class, and after giving
effect to any Discounted Voluntary Prepayment, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations as of such date, unless
the applicable Borrower shall concurrently with the payment of the purchase
price by such Borrower for such Revolving Facility Loans, deposit cash
collateral in an account with the Administrative Agent pursuant to Section
2.05(g) in the amount of any such excess Outstanding Amount of the L/C
Obligations

 

98



--------------------------------------------------------------------------------

and (B) the Company shall deliver to the Administrative Agent a certificate of
the Chief Financial Officer of the Company stating (1) that no Default or Event
of Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.11(g) has been satisfied and (3) the aggregate principal amount of
Term Loans and/or Revolving Facility Loans so prepaid pursuant to such
Discounted Voluntary Prepayment.

(ii)    To the extent a Borrower seeks to make a Discounted Voluntary
Prepayment, such Borrower will provide written notice to the Administrative
Agent substantially in the form of Exhibit G (each, a “Discounted Prepayment
Option Notice”) that such Borrower desires to prepay Term Loans and/or repay
Revolving Facility Loans of an applicable Class (with a corresponding permanent
reduction in Revolving Facility Commitments of such Class) in each case in an
aggregate principal amount specified therein by such Borrower (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $5.0 million. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term Loans and/or Revolving Facility
Loans of the applicable Class, (B) a discount range (which may be a single
percentage) selected by the applicable Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of Term Loans or Revolving Facility Loans of such Class (the “Discount
Range”) and (C) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”). Upon receipt of a Discounted
Prepayment Option Notice with respect to Revolving Facility Loans, the
Administrative Agent shall notify the L/C Issuer thereof and Discounted
Voluntary Prepayments in respect thereof shall be subject to the consent of the
L/C Issuer, such consent not to be unreasonably withheld or delayed.

(iii)    Upon receipt of a Discounted Prepayment Option Notice and receipt by
the Administrative Agent of any required consent from the L/C Issuer in
accordance with Section 2.11(g)(ii), the Administrative Agent shall promptly
notify each Lender thereof. On or prior to the Acceptance Date, each such Lender
may specify by written notice substantially in the form of Exhibit H (each, a
“Lender Participation Notice”) to the Administrative Agent (A) a maximum
discount to par (the “Acceptable Discount”) within the Discount Range (for
example, a Lender specifying a discount to par of 20% would accept a purchase
price of 80% of the par value of the Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans and/or Revolving Facility Loans held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of Term Loans and/or Revolving
Facility Loans of the applicable Class(es) specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Company, shall determine the applicable discount for Term
Loans and/or Revolving Facility Loans of the applicable Class(es) (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the applicable

 

99



--------------------------------------------------------------------------------

Borrower if such Borrower has selected a single percentage pursuant to Section
2.11(g)(ii) for the Discounted Voluntary Prepayment or (B) otherwise, the
highest Acceptable Discount at which such Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.

(iv)    The applicable Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans and/or Revolving Facility Loans (or the respective
portions thereof) (with, in the case of Revolving Facility Loans, a
corresponding permanent reduction in Revolving Facility Commitments) of the
applicable Class(es) offered by the Lenders (“Qualifying Lenders”) that specify
an Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, such Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, such Borrower shall prepay all Qualifying
Loans.

(v)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 2.16), upon irrevocable notice
substantially in the form of Exhibit I (each a “Discounted Voluntary Prepayment
Notice”), delivered to the Administrative Agent no later than 1:00 P.M. Local
time, three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

 

100



--------------------------------------------------------------------------------

(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.11(g)(iii)
above) established by the Administrative Agent in consultation with the Company.

(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) any Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

SECTION 2.12.    Fees.

(a)    The Borrowers agree to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the date that is three Business
Days after the last Business Day of March, June, September and December in each
year, and the date on which the Revolving Facility Commitments of the applicable
Class of such Lender shall be terminated as provided herein, a commitment fee in
Dollars (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee for the applicable Class with respect to such Lender.
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee (other than with respect to the Swingline Lender), the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated shall be deemed to be zero. The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein.

(b)    The Borrowers from time to time agree to pay (i) to each Revolving
Facility Lender (other than any Defaulting Lender; provided that at any time
that an L/C Issuer has Fronting Exposure to a Defaulting Lender, until such
Fronting Exposure has been reduced to zero, the L/C Participation Fee
attributable to such Fronting Exposure in respect of Letters of Credit issued by
such L/C Issuer shall be payable to such L/C Issuer) under any Revolving
Facility, through the Administrative Agent, three Business Days after the last
day of March, June, September and December of each year and three Business Days
after the date on which the Revolving Facility Commitments of all the Lenders
under such Revolving Facility shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) on such Lender’s Revolving Facility Percentage of the
daily aggregate Outstanding Amount of L/C Obligations (excluding the portion
thereof attributable to Unreimbursed Amounts) of such Class, during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date with respect to such Revolving
Facility or the date on which the Revolving Facility Commitments of such
Class shall be terminated) at the rate per annum equal to the Applicable Margin
for Eurocurrency Revolving Facility Borrowings of such Class made by such Lender
effective for each day in such period and (ii) to each L/C Issuer, for its own
account (x) three Business Days after the last Business Day of March, June,
September and

 

101



--------------------------------------------------------------------------------

December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders under such Class shall be terminated as provided
herein, a fronting fee in Dollars in respect of each Letter of Credit issued by
such L/C Issuer for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the daily stated amount of
such Letter of Credit), plus (y) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any drawing thereunder, such L/C
Issuer’s customary documentary and processing fees and charges (collectively,
“L/C Issuer Fees”). All L/C Participation Fees and L/C Issuer Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(c)    The Borrowers agree to pay to the Administrative Agent, for the account
of the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d)    The Borrowers agree to pay on the Closing Date to each Term Lender party
to this Agreement on the Closing Date, as fee compensation for the funding of
such Lender’s Term B Loan, a closing fee (the “Term Closing Fee”) in an amount
equal to 2.00% of the stated principal amount of such Lender’s Term B Loan,
payable to such Lender from the proceeds of its Term B Loan as and when funded
on the Closing Date. Such Term Closing Fee will be in all respects fully earned,
due and payable on the Closing Date and nonrefundable and non-creditable
thereafter.

(e)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13.    Interest.

(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by a Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

 

102



--------------------------------------------------------------------------------

(d)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility and (iii) in the case of the
Term Loans, on the applicable Term Facility Maturity Date; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, and (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan (including any Swingline Loan) prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the ABR at times when the
ABR is based on the prime rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted Eurocurrency Rate or Eurocurrency Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate, as applicable, for such
Interest Period; or

(b)    the Administrative Agent is advised by the Required Lenders or the
Majority Lenders under all of the Revolving FacilityFacilities that the Adjusted
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
applicable currency shall be ineffective and in the case of any Borrowing
denominated in Dollars, such Borrowing shall be converted to or continued as on
the last day of the Interest Period applicable thereto as an ABR Borrowing and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15.    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or L/C Issuer;

 

103



--------------------------------------------------------------------------------

(ii)    subject any Lender or L/C Issuer to any Tax with respect to any Loan
Document or any Eurocurrency Loan made by it or any Letter of Credit or
participation therein (other than Taxes indemnifiable under Section 2.17 or
Excluded Taxes); or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b)    If any Lender or L/C Issuer determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers shall pay to such Lender or such
L/C Issuer, as applicable, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c)    A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)    Promptly after any Lender or any L/C Issuer has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or L/C Issuer shall notify the Borrowers thereof. Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided, that the Borrowers shall not be required to
compensate a Lender or an L/C Issuer pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or L/C Issuer, as applicable, notifies the Borrowers of the Change in Law
giving rise to such

 

104



--------------------------------------------------------------------------------

increased costs or reductions and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16.    Break Funding Payments . In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the failure to borrow, convert, continue or prepay any Eurocurrency Loan on the
date specified in any notice delivered pursuant hereto or (c) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17.    Taxes.

(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without withholding
or deduction for any Taxes except as required by law; provided, that if any
applicable withholding agent shall be required to withhold or deduct any Taxes
in respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required withholding or deductions have been made
(including withholding or deductions applicable to additional sums payable under
this Section 2.17) the applicable Lender (or, in the case of a payment to the
Administrative Agent for its own account, the Administrative Agent), receives an
amount equal to the sum it would have received had no such withholding or
deductions been made, (ii) the applicable withholding agent shall make such
withholding or deductions and (iii) the applicable withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law.

(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

105



--------------------------------------------------------------------------------

(c)    Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes payable by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Each Foreign Lender shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party, (ii) duly completed copies of Internal
Revenue Service Form W-8ECI (or any subsequent versions thereof or successors
thereto), (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code,
(x) a certificate in a form reasonably satisfactory to the Administrative Agent
(a “Non-Bank Certificate”), and (y) duly completed copies of Internal Revenue
Service Form W-8BEN (or any subsequent versions thereof or successors thereto),
(iv) to the extent the Foreign Lender is not the beneficial owner (e.g., where
the Foreign Lender is a partnership or participating Lender), duly completed
copies of Internal Revenue Service Form W-8IMY, together with appropriate forms
and certificates described in Sections 2.17(e)(i) through (iii) and any
additional Form W-8IMYs, withholding statements and other information as may be
required by law (provided that, where a Foreign Lender is a partnership (and not
a participating Lender) and one or more of its direct or indirect partners are
claiming the portfolio interest exemption, the Foreign Lender may provide the
Non-Bank Certificate on behalf of such direct or indirect partners) or (v) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made.

(f)    Each U.S. Lender shall deliver to the Borrowers and the Administrative
Agent two duly completed copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding on or before the date such
U.S. Lender becomes a party and upon the expiration of any form previously
delivered by such U.S. Lender.

 

106



--------------------------------------------------------------------------------

(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment.

(h)    Notwithstanding any other provision of Section 2.17(e), (f) or (g), a
Lender shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(i)    Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation previously provided pursuant to Sections 2.17(e), (f)
or (g) obsolete, expired or inaccurate in any respect, deliver promptly to the
Borrowers and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrowers or the Administrative Agent) or promptly notify the Borrowers and the
Administrative Agent in writing of its legal ineligibility to do so.

(j)    If any Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Loan Party has paid additional
amounts or indemnification payments, each affected Lender or the Administrative
Agent, as the case may be, shall use reasonable efforts to cooperate with such
Borrower as such Borrower may reasonably request in contesting such Tax;
provided that nothing in this Section 2.17(j) shall obligate any Lender or the
Administrative Agent to take any action that such person, in its sole judgment,
determines may result in a material detriment to such person. The Borrowers
shall indemnify and hold each Lender and the Administrative Agent harmless
against any out-of-pocket expenses incurred by such person in connection with
any request made by the Borrowers pursuant to this Section 2.17(j). Any refund
received from a successful contest shall be governed by Section 2.17(k).

(k)    If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
Lender in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to

 

107



--------------------------------------------------------------------------------

such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the applicable Loan Party’s
request, provide such Loan Party with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential). A Lender
or the Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim. This Section 2.17(k) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
in good faith to be confidential) to the Loan Parties or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to a Loan Party the payment of which would place such
Lender in a less favorable net after tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

(l)    If any Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrowers, on or before
the date on which it becomes a party to this Agreement, with two duly completed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Administrative Agent is exempt from U.S. federal backup
withholding. If any Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), on or before the date on which it
becomes a party to this Agreement, it shall provide (1) Internal Revenue Service
Form W-8ECI (or any successor form) with respect to payments to be received by
it as a beneficial owner and (2) Internal Revenue Service Form W-8IMY (or any
successor form), together with required accompanying documentation, with respect
to payments to be received by it on behalf of the Lenders. Each Administrative
Agent shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided pursuant to Sections 2.17(l) obsolete, expired
or inaccurate in any respect, deliver promptly to the Borrowers updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrowers) or promptly notify the Borrowers in writing of its legal
ineligibility to do so. Notwithstanding anything to the contrary, nothing in
this Section 2.17(l) shall require any Administrative Agent to provide any
documentation that it is not legally eligible to provide as a result of any
Change of Law after the date hereof.

(m)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer and any Swingline Lender.

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder shall be made to the

 

108



--------------------------------------------------------------------------------

Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m., Local Time, on the date specified
herein. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent to the applicable account
designated to the applicable Borrower by the Administrative Agent, except
payments to be made directly to the applicable L/C Issuer or the Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrowers hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loans, Revolving Facility Loans or participations in Letters of
Credit or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans, Revolving Facility
Loans and participations in Letters of Credit and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender entitled
thereto, then the Lender receiving such greater proportion shall purchase
participations in the Term Loans, Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans of other Lenders entitled thereto to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders entitled thereto ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in Letters of Credit and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement (including, without
limitation, pursuant to Section 2.11(g)

 

109



--------------------------------------------------------------------------------

and Section 9.04(i)) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Letters of Credit to any assignee or participant, other than
to a Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph (c) shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable L/C Issuer hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
applicable L/C Issuer, as applicable, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then any Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions

 

110



--------------------------------------------------------------------------------

contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the Swingline Lender and the L/C Issuer), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Obligations and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrowers may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrowers, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the applicable Borrower’s request, compliance with Section 9.04 shall not
be required to effect such assignment.

(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace
such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Loans, and its Commitments hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the L/C Issuer); provided,
that: (a) all Obligations of the Borrowers owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment (including any amount payable pursuant to Section 2.11(a))
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrowers, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the applicable Borrower’s request,
compliance with Section 9.04 shall not be required to effect such assignment.

SECTION 2.20.    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the

 

111



--------------------------------------------------------------------------------

Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall upon demand from such Lender (with a
copy to the Administrative Agent) to either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21.    Incremental Commitments.

(a)    Any Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount at the time such Incremental Commitments are established from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion. Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5.0 million and a minimum
amount of $20.0 million or equal to the remaining Incremental Amount or in each
case such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”), (iii) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be commitments to make term loans with
terms identical to Term B Loans or commitments to make term loans with pricing
terms and/or amortization and/or participation in mandatory prepayments or
commitment reductions and/or maturity and/or other terms different from the Term
B Loans (“Other Term Loans”) and (iv) in the case of Incremental Revolving
Facility Commitments, whether such Incremental Revolving Facility Commitments
are to be commitments to make additional Revolving Facility Loans on the same
terms as the Initial Revolving Loans or the same terms as the First Amendment
Revolving Loans or commitments to make revolving loans with pricing terms and/or
participation in mandatory prepayments or commitment reductions and/or maturity
and/or other terms different from the Initial Revolving Loans and the First
Amendment Revolving Loans (“Other Revolving Loans”).

(b)    The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that

 

112



--------------------------------------------------------------------------------

(i)    except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(ii) through (iv) of this proviso, be determined by the Company and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) the same terms as the Term B Loans, as applicable, or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent,

(ii)    the Other Term Loans shall rank pari passu or, at the option of the
Borrowers, junior in right of security with the Term B Loans (provided, that if
such Other Term Loans rank junior in right of security with the Term B Loans,
such Other Term Loans shall be subject to a Permitted Junior Intercreditor
Agreement and, for the avoidance of doubt, shall not be subject to clause
(viii) below),

(iii)    the final maturity date of any Other Term Loans shall be no earlier
than the latest Term B Facility Maturity Date in effect on the date of
incurrence,

(iv)    the weighted average life to maturity of any Other Term Loans shall be
no shorter than the remaining weighted average life to maturity of the Term B
Loans,

(v)    except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(v) through (vii) of this proviso, be determined by the Company and the
Incremental Revolving Facility Lenders in their sole discretion), the Other
Revolving Loans shall have (x) substantially the same terms as the Initial
Revolving Loans and the First Amendment Revolving Loans or (y) such other terms
as shall be reasonably satisfactory to the Administrative Agent,

(vi)    the Other Revolving Loans shall rank pari passu or, at the option of the
Borrowers, junior in right of security with the Initial Revolving Loans and the
First Amendment Revolving Loans (provided, that if such Other Revolving Loans
rank junior in right of security with the Initial Revolving Loans and First
Amendment Revolving Loans and, for the avoidance of doubt, shall not be subject
to clause (ix) below),

(vii)    the final maturity date of any Other Revolving Loans shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans and the First Amendment Revolving Loans,

(viii)    with respect to any Other Term Loan that ranks pari passu in right of
security with the Term B Loans, the All-in Yield shall be the same as that
applicable to the Term B Loans on the Closing Date, except that the All-in Yield
in respect of any such Other Term Loan may exceed the All-in Yield in respect of
such Term B Loans on the Closing Date by no more than 0.50%, or if it does so
exceed such All-in Yield (such difference, the “Term Yield Differential”) then
the Applicable Margin (or the “LIBOR floor” as provided in the following
proviso) applicable to such Term B Loans shall be

 

113



--------------------------------------------------------------------------------

increased such that after giving effect to such increase, the Term Yield
Differential shall not exceed 0.50%; provided that, to the extent any portion of
the Term Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Other Term Loans, such floor shall only be included in the
calculation of the Term Yield Differential to the extent such floor is greater
than the Adjusted Eurocurrency Rate in effect for an Interest Period of three
months’ duration at such time, and, with respect to such excess, the “LIBOR
floor” applicable to the outstanding Term B Loans shall be increased to an
amount not to exceed the “LIBOR floor” applicable to such Other Term Loans prior
to any increase in the Applicable Margin applicable to such Term B Loans then
outstanding, and

(ix)    with respect to any commitments to make Other Revolving Loans that rank
pari passu in right of security with the Initial Revolving Loans, the All-in
Yield of such Other Revolving Loans shall be the same as that applicable to the
Initial Revolving Loans on the Closing Date, except that the All-in Yield in
respect of any such Other Revolving Loan may exceed the All-in Yield in respect
of such Initial Revolving Loans on the Closing Date by no more than 0.50%, or if
it does so exceed such All-in Yield (such difference, the “Revolving Yield
Differential”) then the Applicable Margin applicable to such Initial Revolving
Loans shall be increased such that after giving effect to such increase, the
Revolving Yield Differential shall not exceed 0.50%.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments evidenced thereby as provided for in Section 9.08(e). Any amendment
to this Agreement or any other Loan Document that is necessary to effect the
provisions of this Section 2.21 and any such collateral and other documentation
shall be deemed “Loan Documents” hereunder and such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrowers’ consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless on the date of such effectiveness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans), when originally
made, are included in each Borrowing of the outstanding applicable Class of Term
Loans on a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis. The Borrowers agree
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

 

114



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clauses (e) through (i) of this Section 2.21), pursuant to one or more offers
made from time to time by a Borrower to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments, on a pro rata basis (based, in the case
of an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable) and on the same terms
(“Pro Rata Extension Offers”), the Borrowers are hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Loans and/or Commitments of such Class and to otherwise
modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including
without limitation increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, in the
case of an offer to the Lenders under any Class of Term Loans, that all of the
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Facility Commitments in respect of
such Revolving Facility are, in each case, offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the applicable Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”)) or an Incremental Revolving Facility
Commitment for such Lender (if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment”)).

(f)    The applicable Borrower and each Extending Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extended Term Loans and/or Extended Revolving Facility Commitments
of such Extending Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Extended Term Loans and/or Extended Revolving
Facility Commitments; provided that (i) except as to interest rates, fees, any
other pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the applicable Borrower and set forth in
the Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same
terms as the existing Class of Term Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent, (ii) the final maturity
date of any Extended Term Loans shall be no earlier than the latest Term
Facility Maturity Date in effect on the date of incurrence, (iii) the weighted
average life to maturity of any Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Class of Term Loans to which
such offer relates, (iv) except as to interest rates, fees, any other pricing
terms, participation in mandatory prepayments and commitment reductions and
final maturity (which shall be determined by the applicable Borrower and set
forth in the Pro Rata Extension Offer), any Extended Revolving Facility
Commitment shall have (x) the same terms as an existing Class of Revolving
Facility Commitments or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent, and (v) any Extended

 

115



--------------------------------------------------------------------------------

Term Loans and/or Extended Revolving Facility Commitments may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder. Upon
the effectiveness of any Incremental Assumption Agreement, this Agreement shall
be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrowers’ consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Incremental Assumption Agreement
with respect to any Extended Revolving Facility Commitments, and with the
consent of each Swingline Lender and L/C Issuer, participations in Swingline
Loans and Letters of Credit shall be reallocated to lenders holding such
Extended Revolving Facility Commitments in the manner specified in such
Incremental Assumption Agreement, including upon effectiveness of such Extended
Revolving Facility Commitment or upon or prior to the maturity date for any
Class of Revolving Facility Commitments.

(g)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.21), (i)
the aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment), (iv)
there shall be no condition to any Extension of any Loan or Commitment at any
time or from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Facility
Commitment implemented thereby and (v) all Extended Term Loans, Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations of the relevant Loan Parties under this Agreement and the
other Loan Documents.

(i)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided that the Borrowers shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.

 

 

116



--------------------------------------------------------------------------------

(j)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clause (j) through (o) of this Section 2.21), any Borrower may by written notice
to the Administrative Agent establish one or more additional tranches of term
loans under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the applicable Borrower proposes that the Refinancing Term Loans
shall be made, which shall be a date not less than five Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided that: (i) before and after giving effect to the borrowing
of such Refinancing Term Loans on the Refinancing Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant Incremental Assumption Agreement governing such Refinancing Term
Loans (except that no Default or Event of Default pursuant to Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing); (ii) the weighted
average life to maturity of such Refinancing Term Loans shall be no shorter than
the then remaining weighted average life to maturity of the refinanced Term
Loans; and (iii) all other terms applicable to such Refinancing Term Loans
(other than provisions relating to original issue discount, upfront fees,
interest rates or any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms and final maturity which shall be as agreed
between the applicable Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall be substantially similar to, or not materially
more favorable to the Lenders providing such Refinancing Term Loans than, the
terms, taken as a whole, applicable to the Term B Loans (except to the extent
such covenants and other terms apply solely to any period after the latest final
maturity of the Term Loans in effect on the date of incurrence of such
Refinancing Term Loans), as determined by the Borrowers in good faith. In
addition, notwithstanding the foregoing, any Borrower may establish Refinancing
Term Loans to refinance and/or replace all or any portion of a Revolving
Facility Commitment (regardless of whether Revolving Facility Loans are
outstanding under such Revolving Facility Commitments at the time of incurrence
of such Refinancing Term Loans), so long as (i) the aggregate amount of such
Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof and (ii) if
the Revolving Facility Credit Exposure outstanding on the Refinancing Effective
Date would exceed the aggregate amount of Revolving Facility Commitments
outstanding in each case after giving effect to the termination of such
Revolving Facility Commitments, the applicable Borrower shall take one or more
of the actions contemplated by Section 2.11(d) such that such Revolving Facility
Credit Exposure does not exceed such aggregate amount of Revolving Facility
Commitments in effect on the Refinancing Effective Date after giving effect to
the termination of such Revolving Facility Commitments (it being understood that
such Refinancing Term Loans may be provided by the Lenders holding the Revolving
Facility Commitments being terminated and/or by any other Person that would be a
permitted Assignee hereunder).

(k)    Any Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the

 

117



--------------------------------------------------------------------------------

Refinancing Term Loans may elect or decline, in its sole discretion, to provide
a Refinancing Term Loan. Any Refinancing Term Loans made on any Refinancing
Effective Date shall be designated an additional Class of Term Loans for all
purposes of this Agreement; provided that any Refinancing Term Loans may, to the
extent provided in the applicable Incremental Assumption Agreement, be
designated as an increase in any previously established Class of Term Loans made
to such Borrower.

(l)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) and Section 2.18(c) (which provisions shall not be applicable to
clauses (l) through (o) of this Section 2.21), any Borrower may by written
notice to the Administrative Agent establish one or more additional Facilities
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replaces in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which such Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied to the extent required by the relevant Incremental Assumption
Agreement governing such Refinancing Term Loans (except that no Default or Event
of Default pursuant to Section 7.01(b), (c), (h) or (i) shall have occurred and
be continuing); (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date prior to the latest
Revolving Facility Maturity Date in effect at the time of incurrence; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrowers and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit and swingline commitment under such Replacement Revolving Facility
which shall be as agreed between the applicable Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the Replacement L/C Issuer and Replacement Swingline Lender, if any, under such
Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially more favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those, taken as
a whole, applicable to the then outstanding Revolving Facility (except to the
extent such covenants and other terms apply solely to any period after the
latest final maturity of the Revolving Facility Commitments in effect on the
date of incurrence of such Replacement Revolving Facility Commitments) as
determined by the Borrowers in good faith. In addition, any Borrower may
establish Replacement Revolving Facility Commitments to refinance and/or replace
all or any portion of a Term Loan hereunder (regardless of whether such Term
Loan is repaid with the proceeds of Replacement Revolving Loans or otherwise),
so long as the

 

118



--------------------------------------------------------------------------------

aggregate amount of such Replacement Revolving Facility Commitments does not
exceed the aggregate amount of Term Loans repaid at the time of establishment
thereof (it being understood that such Replacement Revolving Facility Commitment
may be provided by the Lenders holding the Term Loans being repaid and/or by any
other Person that would be a permitted Assignee hereunder).

(m)    Any Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
(such Person, a “Replacement Revolving Lender”) to provide all or a portion of
the Replacement Revolving Facility Commitments; provided that any Lender offered
or approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

(n)    On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit and Swingline Loans under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such
Class will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Credit Percentages.

(o)    For purposes of this Agreement and the other Loan Documents, (i) if a
Lender is providing a Refinancing Term Loan, such Lender will be deemed to have
an Incremental Term Loan having the terms of such Refinancing Term Loan and
(ii) if a Lender is providing a Replacement Revolving Facility Commitment, such
Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

 

119



--------------------------------------------------------------------------------

(p)    Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the applicable Borrower’s option, be of a
duration of a number of Business Days that is less than one month, and the
Adjusted Eurocurrency Rate with respect to such initial Interest Period shall be
the same as the Adjusted Eurocurrency Rate applicable to any then-outstanding
Eurocurrency Borrowing as such Borrower may direct, so long as the last day of
such initial Interest Period is the same as the last day of the Interest Period
with respect to such outstanding Eurocurrency Borrowing.

SECTION 2.22.    Defaulting Lenders.

(i)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans pursuant to Sections 2.04
and 2.05, the “Revolving Facility Percentage” of each non-Defaulting Lender
under such Revolving Facility shall be computed without giving effect to the
Revolving Facility Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans under such Revolving Facility in connection with such reallocation shall
not exceed the Available Unused Commitment of such Lender.

(ii)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Majority
Lenders.”

(iii)    Cash Collateral. To the extent the reallocation pursuant to clause
(i) above is insufficient for any reason to cover the L/C Issuer’s and Swingline
Lender’s Fronting Exposure to a Defaulting Lender, the applicable Borrower shall
Cash Collateralize such uncovered Fronting Exposure pursuant to arrangements
reasonably satisfactory to the Administrative Agent.

(iv)    Limitation on Swingline Loans and Letters of Credit. Notwithstanding
anything to the contrary set forth herein, so long as any Lender is a Defaulting
Lender, no Swingline Lender shall have any obligation to make Swingline Loans
and no L/C Issuer shall have any obligation to issue, amend or renew any Letter
of Credit at any time there is Fronting Exposure, in each case, unless the
Swingline Lender or the L/C Issuer, respectively, is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 

120



--------------------------------------------------------------------------------

(v)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender on account of its Loans or participations under the applicable
Class of Revolving Facility Commitments (whether voluntary or mandatory, at
maturity, following an Event of Default or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06, shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the
applicable Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the applicable Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the applicable Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or L/C Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22(v)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(vi)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C)    With respect to any Commitment Fee or L/C Participation Fee not required
to be paid to any Defaulting Lender pursuant to clause (vi)(A) or (B) above, the

 

121



--------------------------------------------------------------------------------

Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (vii) below,
(y) pay to each L/C Issuer and the Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or the Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(vii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders of the
applicable Revolving Facility in accordance with their respective pro rata
Commitments under such Revolving Facility (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.01 are satisfied at the time of such reallocation and
(y) such reallocation does not cause the aggregate Revolving Facility Credit
Exposure of any Non-Defaulting Lender under such Revolving Facility to exceed
such Non-Defaulting Lender’s Revolving Facility Commitment. No under such
Revolving Facility. Subject to Section 9.24, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(viii)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving
Facility Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans under the applicable Revolving Facility to be held on a pro rata
basis by the Lenders in accordance with their Revolving Facility Percentages
under such Revolving Facility (without giving effect to Section 2.22(i)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

SECTION 2.23.     Conversion of Revolving Facility Commitments.

(a)      Any Revolving Facility Lender holding Initial Revolving Facility
Commitments may, at any time, elect to convert its Initial Revolving Facility
Commitments and Initial Revolving Loans outstanding thereunder into First
Amendment Revolving Facility Commitments and First Amendment Revolving Facility
Loans, respectively, by delivery of written notice to the Borrowers and the
Administrative Agent in form and

 

122



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Borrowers and the Administrative Agent.
Such notice shall specify (i) the amount of such Revolving Facility Lender’s
Initial Revolving Facility Commitments (and proportional amount of Initial
Revolving Facility Loans) such Revolving Facility Lender so desires to convert
and (ii) the effective date for such conversion, which shall be a date no less
than 3 Business Days and no greater than 10 Business Days after the date of
receipt of such notice by the Borrower and the Administrative Agent.

(b)     The Administrative Agent is authorized and directed to mark the Register
to reflect such conversion upon the effective date thereof and the Borrowers and
the Administrative Agent may, without the consent of any other Lender, make such
technical amendments to this Agreement and the other Loan Documents as shall be
reasonably necessary to effectuate such conversion.

(c)      On the effective date of any such conversion, subject to the
satisfaction of the foregoing terms and conditions, each of the Revolving
Facility Lenders with First Amendment Revolving Facility Commitments shall
purchase from each of the other Revolving Facility Lenders with First Amendment
Revolving Facility Commitments, at the principal amount thereof and in the
applicable currencies, such interests in the First Amendment Revolving Facility
Loans and participations in Letters of Credit and Swingline Borrowings under the
First Amendment Revolving Facility Commitments then outstanding on such date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, the First Amendment Revolving Facility Loans and participations
in Letters of Credit and Swingline Borrowings under the First Amendment
Revolving Facility Commitments will be held by the Revolving Facility Lenders
thereunder ratably in accordance with their Revolving Facility Percentages under
the First Amendment Revolving Facility Commitments.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, each of the Borrowers represents and warrants
to each of the Lenders that:

SECTION 3.01.    Organization; Powers. Except as set forth on Schedule 3.01,
each Borrower and each of the Material Subsidiaries (a) is a partnership,
limited liability company or corporation duly organized, validly existing and in
good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of a Borrower, to borrow and otherwise obtain credit hereunder.

 

123



--------------------------------------------------------------------------------

SECTION 3.02.    Authorization. The execution, delivery and performance by each
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by such Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of such Borrower
or any such Subsidiary Loan Party, (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority applicable to such
Borrower or any such Subsidiary Loan Party or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which such Borrower or any such Subsidiary Loan Party is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Borrower or any such Subsidiary Loan Party, other
than the Liens created by the Loan Documents and Permitted Liens.

SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing and continuation statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and any
successor offices, (c) recordation of the Mortgages, (d) such actions, consents
and approvals under Gaming Laws or from Gaming Authorities the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect, (f) such as have been made or obtained and are in full force and
effect, (g) such other actions, consents and approvals the failure of which to
be obtained or made would not reasonably be expected to have a Material Adverse
Effect and (h) filings or other actions listed on Schedule 3.04.

 

124



--------------------------------------------------------------------------------

SECTION 3.05.    Financial Statements.

(a)    The unaudited pro forma combined or consolidated balance sheet and
related combined or consolidated statements of income and cash flows of the
Borrowers, together with their consolidated Subsidiaries (including the notes
thereto) (the “Pro Forma Financial Statements”) and pro forma adjusted EBITDA
for the fiscal year ending December 31, 2012 and the four fiscal quarter period
ended June 30, 2013 (the “Pro Forma Adjusted EBITDA”), copies of which have
heretofore been furnished to each Lender (via inclusion in the Information
Memorandum), have been prepared giving effect (as if such events had occurred on
such date) to the Transactions and the Post-Closing Restructuring Transaction.
Each of the Pro Forma Financial Statements and the Pro Forma Adjusted EBITDA has
been prepared in good faith based on assumptions believed by the Borrowers to
have been reasonable as of the date of delivery thereof (it being understood
that such assumptions are based on good faith estimates of certain items and
that the actual amount of such items on the Closing Date is subject to change),
and presents fairly in all material respects on a pro forma basis the estimated
financial position of the Borrowers and their combined or consolidated
Subsidiaries as at June 30, 2013, assuming that the Transactions and the
Post-Closing Restructuring Transaction had actually occurred at such date, and
the results of operations of the Borrowers and their combined or consolidated
Subsidiaries for the twelve-month period ended June 30, 2013, assuming that the
Transactions and the Post-Closing Restructuring Transaction had actually
occurred on the first day of such twelve-month period.

(b)    The audited combined balance sheets of the CMBS Borrowers and Octavius
Linq Holding Company, LLC (“Linq”) as at December 31, 2011 and 2012, and the
related audited combined statements of comprehensive income, stockholders’
equity and cash flows for such fiscal years, reported on by and accompanied by a
report from Deloitte & Touche LLP, copies of which have heretofore been
furnished to each Lender, present fairly in all material respects the combined
financial position of the CMBS Borrowers, Linq and their respective combined or
consolidated Subsidiaries as at such date and the combined results of operations
and cash flows of the CMBS Borrowers, Linq and their respective combined or
consolidated Subsidiaries for the years then ended.

(c)    The unaudited combined condensed balance sheet of the CMBS Borrowers and
Linq as at June 30, 2013 and the related unaudited combined condensed statements
of comprehensive income, stockholders’ equity and cash flows for the six-month
period ended June 30, 2013, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects the combined or
consolidated financial position of the CMBS Borrowers, Linq and their respective
combined or consolidated Subsidiaries as at such date and the combined condensed
results of operations and cash flows of the CMBS Borrowers, Linq and their
respective combined or consolidated Subsidiaries for such period (subject to
normal year end audit adjustments and the absence of footnotes).

SECTION 3.06.    No Material Adverse Effect. After December 31, 2012, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

 

125



--------------------------------------------------------------------------------

SECTION 3.07.    Title to Properties; Possession Under Leases.

(a)    Each of the Borrowers and its Subsidiaries has valid title in fee simple
or equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b)    Each of the Borrowers and its Subsidiaries have complied with all
material obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect.

(c)    As of the Closing Date, none of the Borrowers or the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(d)    As of the Closing Date, none of the Borrowers and the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05, or in connection with
the Post-Closing Restructuring Transaction.

SECTION 3.08.    Subsidiaries.

(a)    Schedule 3.08(a) sets forth as of the Closing Date the name and
jurisdiction of incorporation, formation or organization of each Subsidiary of
each Borrower and, as to each such Subsidiary, the percentage of each class of
Equity Interests owned by such Borrower or by any such Subsidiary.

(b)    As of the Closing Date, after giving effect to the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrowers or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

SECTION 3.09.    Litigation; Compliance with Laws.

(a)    There are no actions, suits or proceedings at law or in equity or by or
on behalf of any Governmental Authority or in arbitration now pending, or, to
the knowledge of the Borrowers, threatened in writing against or affecting the
Borrowers or any of the Subsidiaries or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

126



--------------------------------------------------------------------------------

(b)    None of the Borrowers, the Subsidiaries and their respective properties
or assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law (including the USA
PATRIOT Act), rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c)    Each Borrower and each Subsidiary are in compliance in all material
respects with all Gaming Laws that are applicable to them and their businesses,
except where a failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10.    Federal Reserve Regulations.

(a)    None of the Borrowers and the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b)    Neither the making of any Loan (or the extension of any Letter of Credit)
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board.

SECTION 3.11.    Investment Company Act. None of the Borrowers and the
Subsidiaries is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 3.12.    Use of Proceeds. (a) The Borrowers will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions and project development and, in
the case of Letters of Credit, for the back-up or replacement of existing
letters of credit) and (b) the Borrowers will use the proceeds of the Initial
Term Loans made on the Closing Date to finance a portion of the Transactions and
for the payment of Transaction Expenses.

SECTION 3.13.    Tax Returns.

(a)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the

 

127



--------------------------------------------------------------------------------

returns referred to in clause (a) and all other Taxes or assessments due and
payable by it (and made adequate provision (in accordance with GAAP) for the
payment of all Taxes not yet due and payable) through the date of the Applicable
Credit Event, including in its capacity as a withholding agent (except Taxes or
assessments that are being contested in good faith by appropriate proceedings in
accordance with Section 5.03 and for which any Borrower or any of the
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP); and

(c)    Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of the
Borrowers and the Subsidiaries, there are no claims being asserted in writing
with respect to any Taxes.

SECTION 3.14.    No Material Misstatements.

(a)    All written information (other than the Projections, estimates,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Company, the
Borrowers, the Subsidiaries, the Transactions and any other transactions
contemplated thereby included in the Information Memorandum or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated thereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto prior to the date hereof).

(b)    The Projections, estimates and other forward-looking information and
information of a general economic nature prepared by or on behalf of a Borrower
or any of its Representatives and that have been made available to any Lenders
or the Administrative Agent in connection with the Transactions or the other
transactions contemplated thereby (i) have been prepared in good faith based
upon assumptions believed by the Borrowers to be reasonable as of the date
thereof (it being understood such Projections are as to future events and are
not to be viewed as facts, such Projections are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results, and that no assurances can be given that the projected
results will be realized), as of the date such Projections and estimates were
furnished to the Lenders and as of the Closing Date, and (ii) as of the Closing
Date, have not been modified in any material respect by the Borrowers.

SECTION 3.15.    Employee Benefit Plans.

(a)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan that is, or has in
the five years preceding the date of this Agreement been, sponsored or
maintained by any Borrower or any Subsidiary is in compliance with the
applicable provisions of ERISA and the Code; (ii) no

 

128



--------------------------------------------------------------------------------

Reportable Event has occurred during the past five years as to which any
Borrower, any Subsidiary or any ERISA Affiliate was required to file a report
with the PBGC, other than reports that have been filed; (iii) as of the most
recent valuation date preceding the date of this Agreement, no Plan has any
material Unfunded Pension Liability; (iv) no ERISA Event has occurred or is
reasonably expected to occur; (v) none of the Borrowers, their Subsidiaries or
the ERISA Affiliates (A) has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated or (B) has
incurred or is reasonably expected to incur any withdrawal liability to any
Multiemployer Plan; and (vi) none of the Borrowers or their Subsidiaries has
engaged in a “prohibited transaction” (as defined in Section 406 of ERISA and
Code Section 4975) in connection with any employee pension benefit plan (as
defined in Section 3(2) of ERISA) that would subject any Borrower or any
Subsidiary to tax.

SECTION 3.16.    Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice has been received by any Borrower or any
of its Subsidiaries, and there are no judicial, administrative or other actions,
suits or proceedings pending or, to the Borrowers’ knowledge, threatened which
allege a violation of any Environmental Laws, in each case relating to any
Borrower or any of its Subsidiaries, (ii) each of the Borrowers and the
Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all Environmental Laws and is in
compliance with the terms of such permits, licenses and other approvals and with
all other Environmental Laws, (iii) no Hazardous Material is located at, on or
under any property currently owned, operated or leased or, to the Borrowers’
knowledge, formerly owned, operated or leased, by a Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of any Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by any Borrower or any of its
Subsidiaries or transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of any Borrower or any of its Subsidiaries under any Environmental Laws and
(iv) there are no agreements in which any Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

SECTION 3.17.    Security Documents.

(a)    The Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. As of the Closing Date, in the case of the Pledged Collateral described
in the Collateral Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral and required to be delivered
under the applicable Security Document are delivered to the Collateral Agent,
and in the case of the other Collateral described in the Collateral Agreement
(other than the Intellectual Property (as defined in the Collateral Agreement)),
when financing statements and other filings specified in the Perfection
Certificate are filed in the offices specified in the Perfection Certificate,
the Collateral

 

129



--------------------------------------------------------------------------------

Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b)    When the Collateral Agreement or IP Security Agreements are properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the domestic registered or pending copyrights, patents and
trademarks included in the Collateral, in each case prior and superior in right
to the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c)    The Mortgages, if any, executed and delivered on the Closing Date are,
and the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 and Section 5.11 will be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the applicable Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have valid Liens with record notice to third parties on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens.

(d)    Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) no Loan Party makes any representation or warranty as to
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

SECTION 3.18.    Location of Real Property and Leased Premises.

(a)    The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned by
the Loan Parties. As of the Closing Date, the Loan Parties own in fee all the
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.

 

130



--------------------------------------------------------------------------------

(b)    The Perfection Certificate lists correctly in all material respects, as
of the Closing Date, all material Real Property that is leased by the Loan
Parties as the lessee and the addresses thereof. As of the Closing Date, the
Loan Parties have in all material respects valid leases in all the Real Property
set forth as being leased by them as the lessee in the Perfection Certificate
except to the extent set forth therein.

SECTION 3.19.    Solvency.

(a)    On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Borrowers and the Subsidiaries on a
combined or consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Borrowers and
the Subsidiaries on a combined or consolidated basis; (ii) the present fair
saleable value of the property of the Borrowers and the Subsidiaries on a
combined or consolidated basis will be greater than the amount that will be
required to pay the probable liability of the Borrowers and the Subsidiaries on
a combined or consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrowers and the Subsidiaries on a
combined or consolidated basis will be able to pay their debts and liabilities,
direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and (iv) the Borrowers and the Subsidiaries on a
combined or consolidated basis will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Closing Date.

(b)    On the Closing Date, immediately after giving effect to the consummation
of the Transactions, none of the Borrowers intends to, and none of the Borrowers
believes that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.

SECTION 3.20.    Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against any
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of the Borrowers and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from any Borrower or any of the Subsidiaries
or for which any claim may be made against any Borrower or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Borrower or such Subsidiary to the extent required by GAAP. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which any Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which any Borrower or
any of the Subsidiaries (or any predecessor) is bound.

 

131



--------------------------------------------------------------------------------

SECTION 3.21.    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.22.    Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) each Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, trademarks, service marks or
trade names, copyrights or mask works, domain names, data, databases, trade
secrets, applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, (b) to the best knowledge of the Borrowers, the
Borrowers and the Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrowers, threatened.

SECTION 3.23.    Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Material Indebtedness of any Loan
Party permitted to be incurred hereunder constituting Indebtedness that is
subordinated in right of payment to the Loan Obligations.

SECTION 3.24.    Anti-Money Laundering and Economic Sanctions Laws.

(a)    As of the Closing Date, to the knowledge of senior management of each
Loan Party, no Loan Party, none of its Subsidiaries, none of its controlled
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or controlled Affiliate has violated or is in
violation of any applicable Anti-Money Laundering Law.

(b)    To the knowledge of senior management of each Loan Party, no Loan Party,
none of its Subsidiaries, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such controlled Affiliate that is acting or benefiting in any
capacity in connection with the Loans (i) is an Embargoed Person or (ii) except
as otherwise authorized by OFAC, otherwise permitted for U.S. persons by a U.S.
Governmental Authority or by any rule, regulation or order of a U.S.
Governmental Authority, will use any proceeds of the Loans or Letters of Credit,
or lend, contribute or otherwise make available such proceeds to any Person for
the purpose of financing the activities of or with any Person or in any country
or territory that, at the time of funding or facilitation, is an Embargoed
Person.

(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

132



--------------------------------------------------------------------------------

(d)     None of the Borrowers or any of their Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner that violates Section 2 of such
executive order, or (iii) is a person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:

SECTION 4.01.    All Credit Events. On the date of each Borrowing and on the
date of each L/C Credit Extension:

(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the last paragraph of Section 2.03)
or, in the case of an L/C Credit Extension, the applicable L/C Issuer and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 2.05(b).

(b)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c)    At the time of and immediately after each Borrowing or L/C Credit
Extension (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrowers on the date of such Borrowing or L/C Extension as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

 

133



--------------------------------------------------------------------------------

SECTION 4.02.    First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Borrowers, the L/C Issuer and the Lenders (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include delivery of a signed
signature page of this Agreement by facsimile or other means of electronic
transmission (e.g., “pdf”)) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties, and (ii) each
local counsel specified on Schedule 4.02(b), in each case (A) dated the Closing
Date, (B) addressed to each L/C Issuer, the Administrative Agent and the Lenders
and (C) in form and substance reasonably satisfactory to the Administrative
Agent covering such matters relating to the Loan Documents as the Administrative
Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrowers,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

134



--------------------------------------------------------------------------------

(v)    as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of each
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit J and signed by a Financial Officer of the Company confirming
the solvency of the Borrowers and the Subsidiaries on a combined or consolidated
basis after giving effect to the Transactions on the Closing Date.

(f) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least one Business Day prior to the Closing
Date, reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral
Requirement” for the purposes of this Section 4.02) and subject to the grace
periods and post-closing periods set forth in such definition, the Collateral
Requirement shall be satisfied (or waived pursuant to the terms hereof) as of
the Closing Date.

(h) The Administrative Agent shall have received all documentation and other
information required by Section 9.20, to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.

(i) The Borrowers shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Sections 4.01(b) and
4.01(c).

 

135



--------------------------------------------------------------------------------

(j) All Indebtedness under the Existing Facilities shall have been, or shall be
substantially concurrently with the initial borrowing hereunder, repaid and all
commitments thereunder terminated, and the Administrative Agent shall have
received customary payoff letters evidencing such repayment and termination.

(k) The Lenders shall have received the financial statements, Pro Forma
Financial Statements and Pro Forma Adjusted EBITDA referred to in Section 3.05.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

Each of the Borrowers covenants and agrees with each Lender that until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrowers will, and will cause each of the Subsidiaries to:

SECTION 5.01.    Existence; Businesses and Properties.

(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except, in the case of a
Subsidiary of a Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise permitted
under Section 6.05; provided that any Borrower may liquidate or dissolve one or
more Borrowers (other than the Company) or Subsidiaries if the assets of such
Borrower or Subsidiaries (to the extent they exceed estimated liabilities) are
acquired by a Borrower or a Wholly-Owned Subsidiary of a Borrower in such
liquidation or dissolution, except that Borrowers and Subsidiary Loan Parties
may not be liquidated into Subsidiaries that are not Loan Parties and Domestic
Subsidiaries may not be liquidated into Foreign Subsidiaries (except in each
case as otherwise permitted under Section 6.05).

(b)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted), from time to time make, or cause to be made, all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith, if any, may be
properly conducted at all times (in each case except as permitted by this
Agreement).

 

136



--------------------------------------------------------------------------------

SECTION 5.02.    Insurance.

(a)    Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations and cause the Loan Parties to be listed as insured and the Collateral
Agent to be listed as a co-loss payee on property and property casualty policies
and as an additional insured on liability policies. Notwithstanding the
foregoing, the Borrowers and the Subsidiaries may self-insure with respect to
such risks with respect to which companies of established reputation engaged in
the same general line of business in the same general area usually self-insure.

(b)    With respect to any Mortgaged Properties, if at any time the area in
which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency) Borrowers and the
Subsidiaries shall obtain flood insurance to the extent required to comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time.

(c)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i)    none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each Borrower, on behalf of itself
and behalf of its Subsidiaries, hereby agrees, to the extent permitted by law,
to waive, and further agrees to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any
L/C Issuer and their agents and employees;

(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the
Borrowers and the Subsidiaries or the protection of their properties; and

 

137



--------------------------------------------------------------------------------

(iii)    the amount and type of insurance that the Borrowers and its
Subsidiaries has in effect as of the Closing Date satisfies for all purposes the
requirements of this Section 5.02.

SECTION 5.03.    Taxes. Pay and discharge promptly when due all Taxes, imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all material lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrowers or the
affected Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP with respect thereto or (b) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

SECTION 5.04.    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

(a)    Within 105 days (or such other time period as specified in the SEC’s
rules and regulations with respect to non-accelerated filers for the filing of
annual reports on Form 10-K), following the end of each fiscal year (commencing
with the fiscal year ending December 31, 2013), a combined or consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrowers and the Subsidiaries as
of the close of such fiscal year and the combined or consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which combined or consolidated
balance sheet and related statements of operations, cash flows and owners’
equity shall be audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
not be qualified as to scope of audit or as to the status of any Borrower or any
Material Subsidiary as a going concern, other than solely with respect to, or
resulting solely from an upcoming maturity date under any series of Indebtedness
occurring within one year from the time such opinion is delivered) to the effect
that such combined or consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrowers and the Subsidiaries on a combined or consolidated basis in accordance
with GAAP (it being understood that the delivery by CERP LLC of annual reports
on Form 10-K of the Borrowers and their combined or consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

(b)    Within 60 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q) (or, in the case of the first fiscal quarter for
which quarterly financial statements are required to be delivered hereunder,
within 75 days following the end of such fiscal quarter), following the end of
each of the first three fiscal quarters of each fiscal year (commencing with the
fiscal quarter ending September 30, 2013), a combined or consolidated balance
sheet and related statements of operations and cash flows

 

138



--------------------------------------------------------------------------------

showing the financial position of the Borrowers and the Subsidiaries as of the
close of such fiscal quarter and the combined or consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which combined or consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of CERP LLC on behalf of the Borrowers as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrowers and the Subsidiaries on a combined or consolidated basis in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes) (it being understood that the delivery by CERP LLC of quarterly
reports on Form 10-Q of the Borrowers and their combined or consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

(c)    (x) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter ending on the last day of
the first full fiscal quarter after the Closing Date, but not including any
fiscal quarter that ends during a Covenant Suspension Period, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
calculating the Financial Performance Covenant, and (y) concurrently with any
delivery of financial statements under paragraph (a) above, if the accounting
firm is not restricted from providing such a certificate by its policies, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by any Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of any of the Borrowers or the
website of the SEC;

(e)    within 105 days after the beginning of each fiscal year (or such later
date as the Administrative Agent may agree), a reasonably detailed combined or
consolidated annual budget for such fiscal year (including a projected combined
or consolidated balance sheet of the Borrowers and the Subsidiaries as of the
end of the following fiscal year, and the related combined or consolidated
statements of projected cash flow and projected income), including a description
of underlying assumptions with respect thereto (collectively, the “Budget”),
which Budget shall in each case be accompanied by the

 

139



--------------------------------------------------------------------------------

statement of a Financial Officer of the Company to the effect that, the Budget
is based on assumptions believed by such Financial Officer to be reasonable as
of the date of delivery thereof;

(f)    upon the reasonable request of the Administrative Agent not more
frequently than twice a year unless an Event of Default has occurred and is
continuing, an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information) reflecting all changes since the date of the information most
recently received pursuant to this paragraph (f) or Section 5.10(f);

(g)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Borrower or any of
the Subsidiaries (including without limitation with regard to compliance with
the USA PATRIOT Act), or compliance with the terms of any Loan Document, as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of the Lenders); and

(h)    (i) in the event that in respect of the First Priority Senior Secured
Notes, the Second Priority Senior Secured Notes or any Permitted Refinancing
Indebtedness with respect thereto, the rules and regulations of the SEC permit
CERP LLC or any Parent Entity to report at CERP LLC or such Parent Entity’s
level on a combined or consolidated basis such combined or consolidated
reporting at CERP LLC or such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrowers
(together with a reconciliation showing the adjustments necessary to determine
compliance by the Borrowers and the Subsidiaries with the Financial Performance
Covenant) will satisfy the requirements of such paragraphs and
(ii) notwithstanding the foregoing, it is understood and agreed that until such
time as CERP LLC shall have filed a registration statement with the SEC with
respect to the First Priority Senior Secured Notes or the Second Priority Senior
Secured Notes, the combined or consolidated financial statements required by
this Section 5.04 may be satisfied by the delivery of financial statements that
are prepared on a basis consistent with the presentation thereof in the Notes
Offering Memorandum.

SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of the Company obtains
actual knowledge thereof:

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority
(including any action, suit or proceeding by or subject to decision by any
Gaming Authority) or in arbitration, against any Borrower or any of the
Subsidiaries as to which an adverse determination is reasonably probable and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect;

 

140



--------------------------------------------------------------------------------

(c)    any other development specific to any Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d)    the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect;

(e)    promptly after the same are available, copies of any written
communication to any Borrower or any of its Subsidiaries from any Gaming
Authority advising it of a material violation of, or material non-compliance
with, any Gaming Law by any Borrower or any of its Subsidiaries; and

(f)    CERP LLC’s determination of the commencement or termination of a Covenant
Suspension Period.

SECTION 5.06.    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
including all Gaming Laws and the Economic Sanction Laws, except that the
Borrowers and the Subsidiaries need not comply with any laws, rules, regulations
and orders of any Governmental Authority then being contested by any of them in
good faith by appropriate proceedings, and except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.

SECTION 5.07.    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of any Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to such Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to such Borrower to discuss the affairs, finances
and condition of such Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrowers have the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.

SECTION 5.08.    Use of Proceeds. Use the proceeds of the Loans in the manner
set forth in Section 3.12.

SECTION 5.09.    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations

 

141



--------------------------------------------------------------------------------

and properties, in each case in accordance with Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.10.    Further Assurances; Additional Security.

(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral Requirement and to cause
the Collateral Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents, subject in each case to paragraph (g) below.

(b)    If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the Borrowers) in an amount greater than $15.0 million is acquired by any Loan
Party after the Closing Date (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets constituting Excluded
Property), such Loan Party will (i) promptly as practicable notify the
Collateral Agent thereof and (ii) take or cause the Subsidiary Loan Parties to
take such actions as shall be reasonably requested by the Collateral Agent to
grant and perfect such Liens (subject to any Permitted Liens), including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c)    Promptly notify the Administrative Agent of the acquisition (which for
this clause (c) shall include the improvement of any Real Property that was not
Owned Real Property that results in it qualifying as Owned Real Property) of and
will grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests in, and mortgages on, such Owned Real
Property of any Loan Parties that are not Mortgaged Property as of the Closing
Date, to the extent acquired after the Closing Date, within 90 days after such
acquisition (or such later date as the Collateral Agent may agree in its
reasonable discretion), pursuant to documentation substantially in the form of
Exhibit E or in such other form as is reasonably satisfactory to the Collateral
Agent (each, an “Additional Mortgage”) and constituting valid and enforceable
Liens subject to no other Liens except Permitted Liens at the time of
recordation thereof, record or file, and cause each such Subsidiary Loan Party
to record or file, the Additional Mortgage or instruments related thereto in
such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges
required to be paid in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the applicable Borrower shall deliver
to the Collateral Agent contemporaneously therewith a flood hazard determination
(along with an executed borrower’s notice and evidence of insurance as
necessary), leasehold documentation, including an estoppel and consent agreement
and a recorded lease or

 

142



--------------------------------------------------------------------------------

memorandum thereof, as necessary, opinions of local counsel, a title insurance
policy and a survey and otherwise comply with the Collateral Requirements
applicable to Mortgages and Mortgaged Property. Notwithstanding the foregoing in
this paragraph (c), to the extent that any Borrower anticipates in good faith
(1) delivering a Project Notice to the Administrative Agent with respect to any
such Owned Real Property acquired after the Closing Date within forty-five
(45) days following such acquisition and (2) that such Project Notice would
result in the release of a Mortgage securing the Obligations pursuant to Section
5.11(a) (if there were a Mortgage on such Owned Real Property), then such
Borrower shall not be required to deliver an Additional Mortgage with respect to
such Owned Real Property pursuant to this paragraph (c) (and such Owned Real
Property will instead be subject to Section 5.11 below). If such Borrower has
not delivered a Project Notice with respect to such Owned Real Property within
such forty-five (45) day period, then such Borrower shall promptly take the
actions required to be taken pursuant to this paragraph (c).

(d)    If any additional direct or indirect Subsidiary of any Borrower is formed
or acquired after the Closing Date (with any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute
the acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned
Domestic Subsidiary (other than an Excluded Subsidiary), within fifteen
(15) Business Days after the date such Wholly-Owned Domestic Subsidiary is
formed or acquired (or such longer period as the Collateral Agent may reasonably
agree), notify the Collateral Agent thereof and, within twenty (20) Business
Days after the date such Wholly-Owned Domestic Subsidiary is formed or acquired
or such longer period as the Collateral Agent shall agree (or, with respect to
clauses (g) and (h) of the definition of “Collateral Requirement,” within 90
days after such formation or acquisition or such longer period as set forth
therein or as the Collateral Agent may agree in its reasonable discretion, as
applicable), cause the Collateral Requirement to be satisfied with respect to
such Domestic Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Domestic Subsidiary owned by or on behalf of any Loan
Party, subject in each case to paragraph (g) below.

(e)    If any additional Foreign Subsidiary of any Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary constitutes a “first tier”
Foreign Subsidiary of a Loan Party, within fifteen (15) Business Days after the
date such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree), notify the Collateral Agent thereof and, within
twenty (20) Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject in each
case to paragraph (g) below.

(f)    Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform

 

143



--------------------------------------------------------------------------------

Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

(g)    The Collateral Requirement and the other provisions of this Section 5.10
and the other provisions of the Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”): (i) any Real Property held by any Borrower or any of its
Subsidiaries as a lessee under a lease or any Real Property owned in fee that is
not Owned Real Property, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1), and commercial tort claims with a value of less than $10.0 million,
(iii) pledges and security interests prohibited by applicable law, rule,
regulation (including any Gaming Law) or enforceable contractual obligation not
in violation of Section 6.09(c) binding on the assets that existed at the time
of the acquisition thereof and was not created or made binding on the assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets (A) owned on the Closing Date or (B) acquired after the
Closing Date with Indebtedness of the type permitted pursuant to clauses (i) or
(j) of Section 6.01) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code of any applicable jurisdiction),
(iv) assets to the extent a security interest in such assets could reasonably be
expected to result in material adverse tax consequences (as determined in good
faith by the Borrowers), (v) those assets as to which the Collateral Agent and
the Borrowers reasonably agree that the costs or other consequence of obtaining
or perfecting such a security interest or perfection thereof are excessive in
relation to the value of the security to be afforded thereby, (vi) any lease,
license or other agreement to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or create a
right of termination in favor of any other party thereto (other than a Borrower
or any other Loan Party) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vii) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (viii) pending United States “intent-to-use” trademark
applications for which a verified statement of use or an amendment to allege use
has not been filed with and accepted by the United States Patent and Trademark
Office, (ix) other customary exclusions under applicable local law or in
applicable local jurisdictions set forth in the Security Documents, (x) any
Excluded Securities and (xi) for the avoidance of doubt, any assets owned by, or
the Equity Interests of, any Qualified Non-Recourse Subsidiary or any Special
Purpose Receivables Subsidiary or any other asset securing any Qualified
Non-Recourse Debt or any Permitted Receivables Financing (which shall in no
event constitute Collateral hereunder, nor shall any Qualified Non-Recourse
Subsidiary or Special Purpose Receivables Subsidiary be a Loan Party hereunder);
provided, that the Borrowers may in their sole discretion elect to exclude any
property from the definition of Excluded Property. Notwithstanding anything to
the contrary in this Agreement, the Collateral Agreement, or any other Loan
Document, (i) the Collateral Agent may grant extensions of time or waiver of
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of

 

144



--------------------------------------------------------------------------------

security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Company, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the other Loan Documents, (ii) no foreign law governed security documents
shall be required, (iii) Liens required to be granted from time to time pursuant
to the Collateral Requirement and the Security Documents shall be subject to
exceptions and limitations set forth in the Security Documents and, to the
extent appropriate in the applicable jurisdiction, as otherwise agreed between
the Administrative Agent and the Company, (iv) to the extent any Mortgaged
Property is located in a jurisdiction with mortgage recording or similar tax,
the amount secured by the Security Document with respect to such Mortgaged
Property shall be limited to the fair market value of such Mortgaged Property as
determined in good faith by the Borrowers (subject to any applicable laws in the
relevant jurisdiction or such lesser amount agreed to by the Collateral Agent)
and (v) there shall be no control, lockbox or similar arrangements nor any
control agreements relating to the Borrowers’ and their subsidiaries’ bank
accounts (including deposit, securities or commodities accounts).

(h)    The Borrowers shall, or shall cause the applicable Loan Parties to,
satisfy the requirements listed on Schedule 5.10 within the timeframes indicated
thereon.

SECTION 5.11.    Real Property Development Matters.

(a)    Releases of Mortgaged Property. In the event that a Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged Property or Mortgaged Properties constituting Undeveloped Land
identifying the applicable Mortgaged Property or Properties, providing a
reasonable description of the Project that such Borrower anticipates in good
faith to be undertaken with respect to such Mortgaged Property or Properties
constituting Undeveloped Land and identifying the Project Financing to be
entered into in connection with the financing of such Project, then, if (x) the
terms of such Project Financing require the release of the Mortgage securing the
Obligations and (y) in the case of Undeveloped Land acquired after the Closing
Date, the Borrowers are in Pro Forma Compliance after giving effect to such
Project Financing, on the later of the date that is ten (10) Business Days
following the date of the delivery of the Project Notice to the Administrative
Agent and the date a mortgage or other security document securing the Project
Financing is executed and delivered for recording pending, or is executed and
delivered substantially concurrently with, the release of the Mortgage securing
the Obligations, the security interest and Mortgage on the applicable Mortgaged
Property or Properties shall be automatically released, all without delivery of
any instrument or performance of any act by any party (and any Loan Party shall
be permitted to take any action in connection therewith consistent with such
release including, without limitation, the filing of UCC termination
statements). In connection with any such termination or release, the
Administrative Agent and Collateral Agent shall execute and deliver (or cause to
be executed or delivered) to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, mortgage releases
(including partial mortgage releases in the case where the Mortgaged Property
covered by any Mortgage includes Mortgaged Property not subject to such release)
and UCC termination statements), and will duly assign and transfer to such Loan
Party any such applicable Mortgaged Property. Any execution and delivery of
documents pursuant to this Section 5.11 shall be without recourse to or warranty
by the Administrative Agent or

 

145



--------------------------------------------------------------------------------

Collateral Agent. With respect to any Owned Real Property owned by any Loan
Party that is subject to a Project Financing pursuant to this Section 5.11, no
second lien mortgages may be placed on such Owned Real Property while such
Project Financing is outstanding.

(b)    New Mortgages on Developed Properties.

(i)    Promptly (but in no event later than 20 Business Days (or such longer
time as the Administrative Agent shall permit in its reasonable discretion))
following the final completion of construction (as defined in the applicable
engineering, procurement and construction contract) of any Project for which a
Project Notice was previously delivered to the Administrative Agent, the
applicable Borrower shall notify the Administrative Agent of the completion of
such Project and, to the extent permitted by the terms of the applicable Project
Financing (provided that to the extent the terms of the applicable Project
Financing restrict the taking of such actions, such Borrower shall take such
actions promptly (but in no event later than 20 Business Days (or such longer
period as the Administrative Agent shall permit in its reasonable discretion))
following the cessation of such restrictions), shall take the actions specified
in clause (iii) below;

(ii)    Promptly (but in no event later than 20 Business Days (or such longer
time as the Administrative Agent shall permit in its reasonable discretion))
following the abandonment or termination by a Borrower of any Project for which
a Project Notice was previously delivered to the Administrative Agent, such
Borrower shall notify the Administrative Agent of the abandonment or termination
of such Project and, unless such Borrower delivers a new Project Notice with
respect to the Real Property subject to such Project within such 20 Business
Days (or such longer time permitted by the Administrative Agent), shall take the
actions specified in clause (iii) below;

(iii)    To the extent required by the foregoing clauses (i) and (ii), the
Borrowers shall (w) release or cause any applicable Subsidiary Loan Party
to release all security interests or mortgages on the Real Property subject to
such Project securing such Project Financing, (x) grant or cause any applicable
Subsidiary Loan Party to grant to the Collateral Agent Additional Mortgages in
any such Owned Real Property of such Loan Party subject to such Project as are
not covered by the original Mortgages, constituting valid and enforceable Liens
subject to no other Liens except Permitted Liens at the time of recordation
thereof, (y) record or file, and cause such Subsidiary Loan Party to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages and (z) pay, and cause such Subsidiary Loan Party to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to Section 5.10(g). Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the applicable
Borrower shall deliver to the Collateral Agent contemporaneously therewith a
title insurance policy and a survey and otherwise comply with the Collateral
Requirements applicable to Mortgages and Mortgaged Property.

(c)    Release of Liens. Promptly (but in no event later than 20 Business Days
(or such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering,

 

146



--------------------------------------------------------------------------------

procurement and construction contract) of any Project relating to a Mortgaged
Property (other than with respect to which a Project Notice has been delivered),
the applicable Borrower shall notify the Administrative Agent of the completion
of such Project and, to the extent permitted by the terms of any such third
party mortgage financing Indebtedness (provided that to the extent the terms of
the applicable mortgage financing Indebtedness restrict the taking of such
actions, the applicable Borrower shall take such actions promptly (but in no
event later than 20 Business Days (or such longer period as the Administrative
Agent shall permit in its reasonable discretion)) following the cessation of
such restrictions), shall and shall cause any applicable Subsidiary Loan Party
to release all third party mortgage financing Indebtedness for such Project (if
any) and file and record any and all necessary documents to restore the first
priority security interest and Lien of the original Mortgage relating to the
Mortgaged Property that was the subject of the Project and pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to Section 5.10(g). Unless
otherwise waived by the Collateral Agent, the applicable Borrower shall deliver
to the Collateral Agent contemporaneously therewith a bring down endorsement to
title insurance policy and a survey and otherwise comply with the Collateral
Requirements applicable to Mortgages and Mortgaged Property.

SECTION 5.12.    Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

ARTICLE VI

Negative Covenants

Each of the Borrowers covenants and agrees with each Lender that, until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, the Borrowers will not, and will not permit any of the Subsidiaries to:

SECTION 6.01.    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a)    (i) Indebtedness existing on the Closing Date (provided that any
Indebtedness that is in excess of $5.0 million individually or $25.0 million in
the aggregate shall only be permitted under this clause (a)(i) to the extent
such Indebtedness is set forth on Schedule 6.01) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
any Borrower or any Subsidiary) and (ii) intercompany Indebtedness existing on
the Closing Date; provided that (i) all such Indebtedness, if owed to a Loan
Party, shall be evidenced by the Global Intercompany Note or other promissory
note and shall be subject to a first priority Lien pursuant to the applicable
Security Document and (ii) any Indebtedness of a Loan Party to any Subsidiary
that is not a Loan Party shall be subordinated to the Loan Obligations under
this Agreement on subordination terms as described in the Global Intercompany
Note or on other subordination terms reasonably satisfactory to the
Administrative Agent and the Borrowers;

 

147



--------------------------------------------------------------------------------

(b)    Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c)    Indebtedness of any Borrower or any Subsidiary pursuant to Swap
Agreements not entered into for speculative purposes;

(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to any Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e)    Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary; provided, that (i) all such Indebtedness,
if owed to a Loan Party, shall be evidenced by the Global Intercompany Note or
other promissory note and shall be subject to a first priority Lien pursuant to
the applicable Security Document and (ii) other than in the case of intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management, tax and accounting operations of Borrowers and the
Subsidiaries, (x) Indebtedness of any Subsidiary that is not a Loan Party owing
to any Loan Parties shall be subject to Section 6.04(b) or (gg) and
(y) Indebtedness of any Borrower to any Subsidiary and Indebtedness of any Loan
Party to any Subsidiary that is not a Loan Party (the “Subordinated Intercompany
Debt”) shall be subordinated to the Loan Obligations under this Agreement on
subordination terms as described in the Global Intercompany Note or on other
subordination terms reasonably satisfactory to the Administrative Agent and the
Borrowers;

(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h)    (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with any Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by any Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(in each case, including a Permitted Business Acquisition or in connection with
the acquisition of Subsidiaries and assets pursuant to the Post-Closing
Restructuring Transaction), where such acquisition, merger, consolidation or
amalgamation is not prohibited by this Agreement and (ii) any

 

148



--------------------------------------------------------------------------------

Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided, (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) immediately after giving effect to
such acquisition, merger, consolidation or amalgamation, the assumption and
incurrence of any Indebtedness and any related transactions, the Interest
Coverage Ratio on a Pro Forma Basis shall be (x) at least 2.00 to 1.00 or
(y) equal to or greater than the Interest Coverage Ratio immediately prior to
such acquisition, merger, consolidation or amalgamation and (C) the aggregate
outstanding principal amount of Indebtedness incurred by Subsidiaries that are
not Loan Parties under this clause (h), together with the aggregate outstanding
principal amount of Indebtedness incurred by Subsidiaries that are not Loan
Parties pursuant to Sections 6.01(r) and 6.01(s), shall not exceed the greater
of $225.0 million and 3.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b);

(i)    (i) Capital Lease Obligations, mortgage financings and other purchase
money Indebtedness incurred by any Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, in an
aggregate outstanding principal amount not to exceed the greater of
$350.0 million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b), and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(j)    Capital Lease Obligations incurred by any Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k)    other Indebtedness of any Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and immediately after giving effect to,
the incurrence thereof, would not exceed the greater of (x) (i) if the Total
Leverage Ratio immediately prior to the incurrence thereof is not greater than
6.00 to 1.00, $250.0 million, or (ii) if the Total Leverage Ratio immediately
prior to the incurrence thereof is greater than 6.00 to 1.00, $165.0 million,
and (y) 3.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b), and any Permitted
Refinancing Indebtedness in respect thereof;

(l)    (i) Indebtedness (x) in respect of the First Priority Senior Secured
Notes in an aggregate principal amount that is not in excess of $1,000.0 million
and (y) in respect of the Second Priority Senior Secured Notes in an aggregate
principal amount that is not in excess of $1,150.0 million, and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

 

149



--------------------------------------------------------------------------------

(m)    Guarantees (i) by any Borrower or any Subsidiary Loan Party of the
Indebtedness of any Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by any Loan Party of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Subsidiary Loan Party to the
extent such Guarantees are permitted by Section 6.04 (other than Section
6.04(v)), (iii) by any Subsidiary that is not a Subsidiary Loan Party of
Indebtedness of another Subsidiary that is not a Subsidiary Loan Party and
(iv) by any Borrower of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties incurred for working capital purpose in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(s)); provided, that (x) Guarantees by any Loan
Party under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated to other Indebtedness of such person shall be subordinated to the
Loan Obligations to at least the same extent such underlying Indebtedness is so
subordinated;

(n)    Indebtedness arising from agreements of any Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;

(q)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r)    (i) other Indebtedness so long as (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (B) after
giving effect to the issuance, incurrence or assumption of such Indebtedness
(x) in the case of Indebtedness that is secured by a Lien on the Collateral that
is pari passu in right of security with the Term B Loans or, the Initial
Revolving Loans and the First Amendment Revolving Loans, the Senior Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00, (y)
in the case of Indebtedness that is secured by a Lien on the Collateral that is
junior in right of security to the Term B Loans and, the Initial Revolving Loans
and the First Amendment Revolving Loans, the Total Secured Leverage Ratio on a
Pro Forma Basis is not greater than 6.00 to 1.00 and (z) in the case of
unsecured Indebtedness, the Interest Coverage Ratio on a Pro Forma Basis is at
least 2.00 to 1.00 and (ii) Permitted Refinancing Indebtedness in respect
thereof; provided, however, that (I) the aggregate outstanding principal amount
of Indebtedness incurred by Subsidiaries that are not Loan Parties under this
clause (r), together with the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan

 

150



--------------------------------------------------------------------------------

Parties pursuant to Sections 6.01(h) and 6.01(s), shall not exceed the greater
of $225.0 million and 3.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b),
(II) the Net Proceeds of any Indebtedness incurred pursuant to this Section
6.01(r) at such time shall not be netted for purposes of such calculation of the
Senior Secured Leverage Ratio and the Total Secured Leverage Ratio, as
applicable and (III) any Indebtedness incurred pursuant to Section 6.01(r)(i)(x)
in the form of term loans (other than term loans subject to “high yield” style
covenants) that is secured by a Lien on the Collateral that is pari passu in
right of security with the Term B Loans shall be subject to the requirements of
Section 2.21(b)(viii);

(s)    Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate outstanding principal amount not to exceed, together with the
aggregate outstanding principal amount of Indebtedness incurred by Subsidiaries
that are not Loan Parties pursuant to Sections 6.01(h) and 6.01(r), the greater
of $225.0 million and 3.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b)
and any Permitted Refinancing Indebtedness in respect thereof;

(t)    Indebtedness incurred in the ordinary course of business in respect of
obligations of any Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of any Borrower (or, to the extent such work is done
for any Borrower or its Subsidiaries, any direct or indirect parent thereof) or
any Subsidiary incurred in the ordinary course of business;

(v)    Indebtedness in connection with Permitted Receivables Financings;

(w)    Indebtedness of the Borrowers and the Subsidiaries incurred under lines
of credit or overdraft facilities (including, but not limited to, intraday, ACH
and purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for any of the
Borrowers’ and its Subsidiaries’ ordinary course of operations (such
Indebtedness, the “Overdraft Line”), which Indebtedness may be secured under the
Security Documents;

(x)    Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
$50.0 million, and any Permitted Refinancing Indebtedness in respect thereof;

(y)    [reserved];

 

151



--------------------------------------------------------------------------------

(z)    (i) any Qualified Non-Recourse Debt and any Project Financing in an
aggregate outstanding principal amount not to exceed $250.0 million and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(aa)    Indebtedness consisting of Indebtedness issued by any Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Company or any Parent Entity permitted by
Section 6.06;

(bb)    Indebtedness consisting of obligations of any Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(cc)    Indebtedness of any Borrower or any Subsidiary to or on behalf of any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrowers and the Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof;

(dd)    Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(ee)    Indebtedness of the Loan Parties that is either unsecured or secured by
Liens ranking junior to the Liens securing the Obligations or secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations and the aggregate outstanding principal amount of which does not, at
the time of occurrence, exceed the Incremental Amount available at such time and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that other than in case of any First Lien Notes (which shall be subject
to the limitations contained in the definition of First Lien Notes), (1) the
terms of such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is ninety one
(91) days following the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than the customary offers to repurchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default), (2) the covenant, events of default, guarantees,
collateral and other terms of such Indebtedness (other than interest rate and
redemption premiums) taken as a whole, are not more restrictive to the Borrowers
and the Subsidiaries than those set forth in the First Priority Senior Secured
Notes Indenture; provided that a certificate of Chief Financial Officer of the
Company delivered to Administrative Agent in good faith at least three Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrowers have
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement and (3) in the case of any such Indebtedness, no
Subsidiary of a Borrower is a borrower or guarantor other than any Subsidiary
Loan Party which shall have previously or substantially concurrently Guaranteed
the Obligations.

 

152



--------------------------------------------------------------------------------

(ff)    (i) Indebtedness pursuant to First Lien Notes; provided that, the
aggregate principal amount of Term Loans, Revolving Facility Commitments and
First Lien Notes outstanding immediately after giving effect to the issuance,
incurrence or assumption of such Indebtedness and the use of proceeds thereof
shall not be greater than the sum of (1) the aggregate principal amount of Term
Loans, Revolving Facility Commitments and First Lien Notes outstanding
immediately prior to such issuance, incurrence or assumption and (2) the
Refinancing Amount in connection with such issuance, incurrence or assumption
and (ii) Permitted Refinancing Indebtedness in respect thereof;

(gg)    Obligations in respect of Cash Management Agreements;

(hh)    to the extent constituting Indebtedness, agreements to pay service fees
to professionals (including architects, engineers and designers) in furtherance
of and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money); and

(ii)    all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (hh) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or

 

153



--------------------------------------------------------------------------------

assumption so long as (1) such Refinancing occurs on the same Business Day as
such incurrence, issuance or assumption, (2) if such proceeds will be offered
(through a tender offer or otherwise) to the holders of such Indebtedness to be
Refinanced, the proceeds thereof are deposited with a trustee, agent or other
representative for such holders pending the completion of such offer on the same
Business Day as such incurrence, issuance or assumption (and such proceeds are
ultimately used in the consummation of such offer or otherwise used to Refinance
Indebtedness), (3) if such proceeds will be used to fund the redemption,
discharge or defeasance of such Indebtedness to be Refinanced, the proceeds
thereof are deposited with a trustee, agent or other representative for such
Indebtedness pending such redemption, discharge or defeasance on the same
Business Day as such incurrence, issuance or assumption or (4) the proceeds
thereof are otherwise set aside to fund such Refinancing pursuant to procedures
reasonably agreed with the Administrative Agent.

Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (ii) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (ii), any Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 6.01 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness (or any portion thereof) shall be treated as having been
incurred or existing pursuant to only one of such clauses, provided, that all
Indebtedness under this Agreement outstanding on the Closing Date shall at all
times be deemed to have been incurred pursuant to clause (b) of this
Section 6.01 and may not be reclassified. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

SECTION 6.02.    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a)    Liens on property or assets of the Borrowers and the Subsidiaries
existing on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date requiring the creation of such
Liens) and, to the extent securing Indebtedness in an aggregate principal amount
in excess of $5.0 million individually or $25.0 million in the aggregate shall
only be permitted under this paragraph (a) to the extent such Lien is set forth
on Schedule 6.02(a)), and any modifications, replacements, renewals or
extensions thereof; provided, that such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of any Borrower or
any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

 

154



--------------------------------------------------------------------------------

(b)    any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Secured Swap Agreements, Secured Cash Management Agreements, any First Lien
Notes (which are intended to be secured by Liens on the Collateral that are pari
passu with Liens on the Collateral securing the Obligations) and the Overdraft
Line secured pursuant to the Security Documents) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided that in the
case of any such First Lien Notes, (A) the holders of such Indebtedness (or a
representative thereof on behalf of such holders) shall have delivered to the
Collateral Agent an Other First Lien Secured Party Consent (as defined in the
Collateral Agreement) and (B) the Borrowers shall have complied with the other
requirements of Section 7.23 of the Collateral Agreement with respect to such
First Lien Notes;

(c)    any Lien on any property or asset of any Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that such Lien (i) does not apply to any other
property or assets of any Borrower or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset and
accessions and additions thereto and proceeds and products thereof (other than
after acquired property required to be subjected to a Lien pursuant to the terms
of such Indebtedness (and refinancings thereof) and other obligations incurred
prior to such date and which Indebtedness and other obligations are permitted
hereunder and require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (ii) such
Lien is not created in contemplation of or in connection with such acquisition;

(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent or that are being contested in compliance with Section 5.03;

(e)    Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, any Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Borrower or any Subsidiary;

 

155



--------------------------------------------------------------------------------

(g)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(h)    zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of any Borrower or any Subsidiary;

(i)    Liens securing Indebtedness and Permitted Refinancing Indebtedness
permitted by Sections 6.01(i) and 6.01(z) (in each case limited to the assets
financed with such Indebtedness (or the Indebtedness Refinanced thereby) and any
accessions and additions thereto and the proceeds and products thereof and
customary security deposits and related property; provided that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender and incurred under Section 6.01(i) or (z));

(j)    Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l)    Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to Section 5.10 and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by any Borrower or any Subsidiary in the ordinary course
of business;

 

156



--------------------------------------------------------------------------------

(n)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of any Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of any
Borrower or any Subsidiary in the ordinary course of business;

(o)    Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business or (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes;

(p)    Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q)    leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrowers and the Subsidiaries, taken as a whole;

(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(s)    Liens solely on any cash earnest money deposits made by any Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t)    Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u)    other Liens with respect to property or assets of any Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) (x) in the
case of a Lien on the Collateral that is pari passu in right of security with
the Term B Loans or, the Initial Revolving Loans and the First Amendment
Revolving Loans, the Senior Secured Leverage Ratio on a Pro Forma Basis shall
not be greater than 4.25 to 1.00 and (y) in the case of a Lien on the Collateral
that is junior in right of security to the Term B Loans and, the Initial
Revolving Loans and the First Amendment Revolving Loans, the Total Secured

 

157



--------------------------------------------------------------------------------

Leverage Ratio on a Pro Forma Basis shall not be greater than 6.00 to 1.00, (ii)
at the time of the incurrence of such Lien and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (iii) the Indebtedness or other obligations secured by such
Lien are otherwise permitted by this Agreement, (iv) if such Liens are (or are
intended to be) secured by Liens on the Collateral that are pari passu with the
Liens securing the Loan Obligations, such Liens shall be subject to a Permitted
Pari Passu Intercreditor Agreement and (v) if such Liens are (or are intended to
be) secured by Liens on the Collateral that are junior in priority to the Liens
securing the Loan Obligations, such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

(v)    Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(w)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(x)    agreements to subordinate any interest of any Borrower or any Subsidiary
in any accounts receivable or other proceeds arising from inventory consigned by
any Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(y)    Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(z)    Liens on Equity Interests in joint ventures (i) securing obligations of
such joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(aa)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(bb)    Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto;

(cc)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of any Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of any Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd)    in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

 

158



--------------------------------------------------------------------------------

(ee)    Liens securing Indebtedness or other obligation (i) of a Borrower or a
Subsidiary in favor of a Borrower or any Subsidiary Loan Party, (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party and (iii) permitted under Section 6.01(x);

(ff)    Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(gg)    Liens securing Swap Agreements that were not entered into for
speculative purposes;

(hh)    other Liens with respect to property or assets of any Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $35.0 million;

(ii)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of any Borrower or
any Subsidiary;

(jj)    Liens securing (x) First Lien Notes, provided that if the Liens on the
Collateral securing such First Lien Notes are (or are intended to be) junior in
priority to the Liens on the Collateral securing the Obligations, such Liens
shall be subject to a Permitted Junior Intercreditor Agreement and
(y) Indebtedness permitted by Sections 6.01(dd) and (ee); provided that, (i) if
such Liens are (or are intended to be) secured by Liens on the Collateral that
are pari passu with the Liens securing the Loan Obligations, such Liens shall be
subject to a Permitted Pari Passu Intercreditor Agreement and (ii) if such Liens
are (or are intended to be) secured by Liens on the Collateral that are junior
in priority to the Liens securing the Loan Obligations, such Liens shall be
subject to a Permitted Junior Intercreditor Agreement;

(kk)    Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with any Borrower or any of its Subsidiaries;

(ll)    Second Priority Liens on Collateral securing Indebtedness permitted
under Section 6.01;

(mm)    the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact a project in an adverse
manner granted in connection with arrangements contemplated under Section
6.05(o) or (p);

(nn)    the filing of a reversion, subdivision or final map(s), record(s) of
survey and/or amendments to any of the foregoing over Real Property held by the
Loan Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains

 

159



--------------------------------------------------------------------------------

unaffected in any material respect or (B) to separate one or more of the parcels
thereof together so long as (i) the entirety of each resulting parcel shall be
owned by Loan Parties, (ii) no portion of the Mortgaged Property ceases to be
subject to a Mortgage and (iii) the gross acreage and footprint of the Mortgaged
Property remains unaffected in any material respect;

(oo)    from and after the lease or sublease of any interest pursuant to Section
6.05(o) or (p), any reciprocal easement agreement entered into between a Loan
Party and the holder of such interest;

(pp)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property, proceeds
and products thereof, customary security deposits and any other assets pursuant
to after-acquired property clauses to the extent such assets secured (or would
have secured) the Indebtedness being Refinanced), (y) the Indebtedness secured
by such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement, and (z) Indebtedness secured by Liens ranking junior to
the Liens securing the Obligations may not be refinanced pursuant to this clause
(pp) with Liens ranking pari passu to the Liens securing the Obligations; and

(qq)    Liens securing Indebtedness permitted to be incurred pursuant to
Sections 6.01(h) and (k); provided that in the case of Section 6.01(h), such
Liens securing the Indebtedness incurred pursuant to Section 6.01(h) shall only
be permitted under this clause (qq) if, on a Pro Forma Basis, the Senior Secured
Leverage Ratio would be no greater than immediately prior to such incurrence.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (qq) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (qq), any Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness (or any portion thereof) secured
by such Lien in one of the above clauses and such Lien securing such item of
Indebtedness (or any portion thereof) will be treated as being incurred or
existing pursuant to only one of such clauses. In addition, with respect to any
Lien securing Indebtedness that was permitted to secure such Indebtedness at the
time of the incurrence of such Indebtedness, such Lien shall also be permitted
to secure any Increased Amount of such Indebtedness.

 

160



--------------------------------------------------------------------------------

SECTION 6.03.    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to (i) Excluded Property, (ii) property owned by any Borrower or any
Domestic Subsidiary that is acquired after the Closing Date so long as such Sale
and Lease-Back Transaction is consummated within 270 days of the acquisition of
such property or (iii) property owned by any Subsidiary that is not a Loan Party
regardless of when such property was acquired, (b) with respect to any other
property owned by any Borrower or any Domestic Subsidiary, (i) if at the time
the lease in connection therewith is entered into, (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(B) with respect to any such Sale and Lease-Back Transaction with Net Proceeds
in excess of $5.0 million, after giving effect to the entering into of such
lease, the Borrowers shall be in Pro Forma Compliance and (ii) if such Sale and
Lease-Back Transaction is of property owned by any Borrower or any Domestic
Subsidiary as of the Closing Date, the Net Proceeds therefrom are used to prepay
the Term Loans to the extent required by Section 2.11(b), and (c) in connection
with any Project Financing and (d) with respect to (i) the Real Property
commonly referred to as the Harrah’s Laughlin and (ii) the Real Property
commonly referred to as the Harrah’s Atlantic City, in each case, so long as the
Net Proceeds therefrom are used to prepay the Term Loans to the extent required
by Section 2.11(b); provided, further, that the applicable Borrower or the
applicable Domestic Subsidiary shall receive at least fair market value (as
determined by suchthe applicable Borrower in good faith) for any property
disposed of in any Sale and Lease-Back Transaction pursuant to clause (a)(ii) or
(b) of this Section 6.03 (as approved by the Board of Directors of the Company
in any case of any property with a fair market value in excess of $25.0
million).

SECTION 6.04.    Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of Indebtedness of, or make or permit to exist any investment or any
other interest in (each, an “Investment”), any other person, except:

(a)    the Transactions;

(b)    (i) Investments by any Borrower or any Subsidiary in the Equity Interests
of any Borrower or any Subsidiary; (ii) intercompany loans from any Borrower or
any Subsidiary to any Borrower or any Subsidiary; and (iii) Guarantees by any
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of any
Borrower or any Subsidiary; provided, that (A) Investments made after the
Closing Date by any Loan Party pursuant to clause (i) in Subsidiaries that are
not Loan Parties, and (B) intercompany loans made after the Closing Date by any
Loan Party to Subsidiaries that

 

161



--------------------------------------------------------------------------------

are not Loan Parties pursuant to clause (ii) and (C) Guarantees after the
Closing Date by any Loan Party of Indebtedness of Subsidiaries that are not Loan
Parties pursuant to clause (iii), shall not exceed the sum of (x) in the
aggregate, together with all Investments in Subsidiaries that are not Loan
Parties outstanding pursuant to Sections 6.04(k) and (v), the greater of
$150.0 million and 2.00% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such loan or advance for which
financial statements have been delivered pursuant to Section 5.04(a) or Section
5.04(b) plus (y) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment;

(c)    Permitted Investments and Investments that were Permitted Investments
when made;

(d)    Investments arising out of the receipt by any Borrower or any Subsidiary
of noncash consideration for the sale of assets permitted under Section 6.05
(other than Section 6.05(h));

(e)    loans and advances to officers, directors, employees or consultants of
any Borrower or any Subsidiary (i) in the ordinary course of business not to
exceed $10.0 million in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of the Company or any Parent
Entity solely to the extent that the amount of such loans and advances shall be
contributed to the Company in cash as common equity;

(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g)    Swap Agreements that are not entered into for speculative purposes;

(h)    Investments existing on, or contractually committed as of, the Closing
Date consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i)    Investments resulting from pledges and deposits under Sections 6.02(f),
(g), (k), (r), (s), (u) and (gg);

(j)    other Investments by any Borrower or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed (i) the greater of
$250.0 million and 3.25% of

 

162



--------------------------------------------------------------------------------

Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns of capital (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (j)) plus (ii) the portion, if any, of the Cumulative Credit on the date
of such election that the Company elects to apply to this Section 6.04(j)(ii),
such election to be specified in a written notice of a Responsible Officer of
the Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that if any Investment pursuant to this clause (j) is made in
any person that is not a Subsidiary of a Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of a Borrower after such
date, such Investment shall, upon the election of the Company, thereafter be
deemed to have been made pursuant to clause (b) above and shall cease to have
been made pursuant to this clause (j) for so long as such person continues to be
a Subsidiary of a Borrower;

(k)    Investments constituting Permitted Business Acquisitions;

(l)    Investments in a Similar Business in an aggregate amount (valued at the
time of the making thereof, and without giving effect to any write downs or
write offs thereof) not to exceed the greater of $100.0 million and 1.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the respective investor in
respect of investments theretofore made by it pursuant to this clause (l));
provided that if any Investment pursuant to this this clause (l) is made in any
person that is not a Subsidiary of a Borrower at the date of the making of such
Investment and such person becomes a Subsidiary of a Borrower after such date,
such Investment shall, upon the election of the Company, thereafter be deemed to
have been made pursuant to clause (b) above and shall cease to have been made
pursuant to this clause (l) for so long as such person continues to be a
Subsidiary of a Borrower;

(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by a Borrower as a result of a foreclosure by any Borrower
or any of the Subsidiaries with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;

(n)    Investments of a Subsidiary acquired after the Closing Date or of an
entity merged into any Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition, merger
or consolidation was or is permitted under this Section 6.04 or Section 6.05 and
(ii) to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

 

163



--------------------------------------------------------------------------------

(o)    acquisitions by any Borrower of obligations of one or more officers or
other employees of any Parent Entity, any Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
the Company or any Parent Entity, so long as no cash is actually advanced by any
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p)    Guarantees by any Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Borrower or any Subsidiary in the
ordinary course of business;

(q)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Company or any Parent Entity;

(r)    [reserved];

(s)    Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding not to exceed the greater of $50.0 million and 1.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such loan or advance for which financial statements have been delivered
pursuant to Section 5.04(a) or Section 5.04(b) (plus any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (s)), as valued at the fair market value (as determined in good faith by
the applicable Borrower) of such Investment at the time such Investment is made;
provided that if any Investment pursuant to this clause (s) is made in any
Unrestricted Subsidiary and such Unrestricted Subsidiary is redesignated a
Subsidiary of any Borrower after such date, such redesignation shall increase
the amount available pursuant to this clause (s) by an amount equal to the fair
market value (as determined in good faith by the applicable Borrower) of such
Borrower’s Investments in such Subsidiary previously made in reliance on this
clause (s) at the time of such redesignation;

(t)    Investments consisting of Restricted Payments permitted by Section 6.06;

(u)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(v)    Investments in Subsidiaries that are not Loan Parties not to exceed, in
the aggregate, together with all Investments in Subsidiaries that are not Loan
Parties outstanding pursuant to Sections 6.04(b) and (k), the greater of
$150.0 million and 2.00% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such loan or advance for which
financial statements have been delivered pursuant

 

164



--------------------------------------------------------------------------------

to Section 5.04(a) or Section 5.04(b) (plus an amount equal to any return of
capital actually received in respect of Investments theretofore made pursuant to
this clause (v)), as valued at the fair market value (as determined in good
faith by the Borrowers) of such Investment at the time such Investment is made;

(w)    Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to Section 6.04);

(x)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of any Borrower
or any Subsidiary;

(y)    Investments by any Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of any Borrower, if such Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(z)    Investments consisting of Receivables Assets or arising as a result of
Permitted Receivables Financings;

(aa)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other persons;

(bb)    Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(cc)    Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of the Company or any Parent Entity; provided that
such Investments are not included in any determination of the Cumulative Credit;

(dd)    [reserved];

(ee)    any Investment (i) made pursuant to an Operations Management Agreement
and (ii) in connection with the Post-Closing Restructuring Transaction;

(ff)    Investments in joint ventures not in excess of (x) the greater of
$100.0 million and 1.50% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such loan or advance for which
financial statements have been delivered pursuant to Section 5.04(a) or Section
5.04(b) plus (y) an aggregate amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the respective investor in
respect of investments theretofore made by it pursuant to this clause (ff);
provided that if any Investment pursuant to this clause (ff) is made in any
person that is not a Subsidiary of a Borrower at the date of the making of such
Investment

 

165



--------------------------------------------------------------------------------

and such person becomes a Subsidiary of a Borrower after such date, such
Investment shall, upon the election of the Company, thereafter be deemed to have
been made pursuant to paragraph (b) above and shall cease to have been made
pursuant to this clause (ff) for so long as such person continues to be a
Subsidiary of a Borrower;

(gg)    any Investment (i) deemed to exist as a result of a Subsidiary that is
not a Loan Party distributing a note or other intercompany debt to a parent of
such Subsidiary that is a Loan Party (to the extent there is no cash
consideration or services rendered for such note), (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of the Borrowers and the Subsidiaries and (iii) consisting
of intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business; and

(hh)    Investments in joint ventures established to develop or operate
nightclubs, bars, restaurants, recreation, exercise or gym facilities, or
entertainment or retail venues or similar or related establishments or
facilities within any project not to exceed at any one time in the aggregate the
greater of $50.0 million and 1.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b),
which Investments may be made pursuant to (or in lieu of) dispositions in the
manner contemplated under Sections 6.05(p) or (q) or received in consideration
for dispositions under Sections 6.05(p) or (q).

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof (as determined by the Borrowers in good faith) valued at the time of the
making thereof, and without giving effect to any subsequent write-downs or
write-offs thereof.

The amount of Investments that may be made at any time pursuant to Section
6.04(b), 6.04(j) or 6.04(l) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided, that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

SECTION 6.05.    Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into, or consolidate or amalgamate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that this Section shall not prohibit:

 

166



--------------------------------------------------------------------------------

(a)    (i) the purchase and sale of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by any Borrower or any Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease) of any other asset in the ordinary course
of business by any Borrower or any Subsidiary or, with respect to operating
leases, otherwise for fair market value on market terms (as determined in good
faith by the applicable Borrower), (iii) the sale of surplus, obsolete, damaged
or worn out equipment or other property in the ordinary course of business by
any Borrower or any Subsidiary or (iv) the sale or disposition of Permitted
Investments in the ordinary course of business;

(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, consolidation or amalgamation of any Borrower or
Subsidiary into or with any other Borrower in a transaction in which a Borrower
is the survivor, (ii) the merger, consolidation or amalgamation of any Borrower
(other than the Company) or Subsidiary into or with any Loan Party in a
transaction in which the surviving or resulting entity is a Loan Party and, in
the case of each of clauses (i) and (ii), no person other than a Loan Party
receives any consideration, (iii) the merger, consolidation or amalgamation of
any Subsidiary that is not a Loan Party into or with any other Subsidiary that
is not a Loan Party, (iv) the liquidation or dissolution or change in form of
entity of any Borrower (other than the Company) or any Subsidiary if the Company
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Company or the Subsidiaries and is not materially
disadvantageous to the Lenders or (v) any Borrower (other than the Company) or
Subsidiary may merge, consolidate or amalgamate into or with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its Subsidiaries shall have complied with the
requirements of Section 5.10;

(c)    sales, transfers, leases or other dispositions to a Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party in reliance on this paragraph (c) shall not in the aggregate
exceed, in any fiscal year of the Borrower, $10.0 million;

(d)    Sale and Lease-Back Transactions permitted by Section 6.03;

(e)    Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f)    the sale of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(g)    sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Default or Event
of Default exists or would result therefrom, (ii) with respect to any such sale,
transfer, lease or other

 

167



--------------------------------------------------------------------------------

disposition with aggregate gross proceeds (including noncash proceeds) in excess
of $25.0 million, immediately after giving effect thereto, the Borrowers shall
be in Pro Forma Compliance, (iii) the Net Proceeds thereof are applied in
accordance with Section 2.11(b), (iv) such sale, transfer or other disposition
of assets shall be for fair market value (as determined in good faith by the
Company), or if not for fair market value, the shortfall is permitted as an
Investment under Section 6.04 and (v) no such sale, transfer or other
disposition of assets in excess of $25 million shall be permitted unless such
disposition is for at least 75% cash consideration; provided, that for purposes
of this subclause (g)(v), each of the following shall be deemed to be cash:
(A) the amount of any liabilities (as shown on any Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of any Borrower
or any Subsidiary of such Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or are otherwise cancelled in connection with such transaction,
(B) any notes or other obligations or other securities or assets received by
such Borrower or such Subsidiary of such Borrower from such transferee that are
converted by such Borrower or such Subsidiary of such Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received), (C) any
Designated Non-Cash Consideration received by such Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value (as
determined in good faith by the applicable Borrower), taken together with all
other Designated Non-Cash Consideration received pursuant to this subclause
(g)(v)(C) that is at that time outstanding, not to exceed $175.0 million (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) and (D) with respect to any lease of assets by a Borrower or a Subsidiary
that constitutes a disposition, receipt of lease payments over time on market
terms (as determined in good faith by the applicable Borrower) where the payment
consideration is at least 75% cash consideration.

(h)    Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving a
Borrower, such Borrower is the surviving corporation;

(i)    leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j)    sales, leases or other dispositions of inventory or sales, licenses,
sublicenses or other dispositions or abandonment of intellectual property of any
Borrower or any of its Subsidiaries determined by the management of such
Borrower to be no longer useful or necessary in the operation of the business of
such Borrower or any of the Subsidiaries;

(k)    acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of paragraph (a) of the definition of “Net
Proceeds”;

(l)    the purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings;

 

168



--------------------------------------------------------------------------------

(m)    any exchange of assets for services and/or other assets of comparable or
greater value (other than any such exchanges by a Borrower or Subsidiary with a
Person that is an Affiliate of any Borrower or Subsidiary); provided, that
(i) at least 90% of the consideration received by the transferor consists of
assets that will be used in a business or business activity permitted hereunder,
(ii) in the event of a swap with a fair market value (as determined in good
faith by the Company) in excess of $25.0 million, the Administrative Agent shall
have received a certificate from a Responsible Officer of the Company with
respect to such fair market value and (iii) in the event of a swap with a fair
market value (as determined in good faith by the Company) in excess of
$35.0 million, such exchange shall have been approved by at least a majority of
the Board of Directors of the Company; provided, further, that (A) no Default or
Event of Default exists or would result therefrom, (B) with respect to any such
exchange with aggregate gross consideration in excess of $5.0 million,
immediately after giving effect thereto, the Borrowers shall be in Pro Forma
Compliance, and (C) the Net Proceeds, if any, thereof are applied in accordance
with Section 2.11(b);

(n)    any disposition, merger, consolidation or amalgamation in connection with
the Post-Closing Restructuring Transaction;

(o)    any disposition made pursuant to an Operations Management Agreement; and

(p)    (i) the lease, sublease or license of any portion of any project to
persons who, either directly or through Affiliates of such persons, intend to
operate or manage nightclubs, bars, restaurants, recreation areas, spas, pools,
exercise or gym facilities, or entertainment or retail venues or similar or
related establishments or facilities within such project and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses generally and/or entered into connection
with a project (collectively, the “Venue Easements,” and together with any such
leases, subleases or licenses, collectively the “Venue Documents”); provided
that (A) no Event of Default shall exist and be continuing at the time any such
Venue Document is entered into or would occur as a result of entering into such
Venue Document, (B) the Loan Parties shall be required to maintain control
(which may be through required contractual standards) over the primary
aesthetics and standards of service and quality of the business being operated
or conducted in connection with any such leased, subleased or licensed space and
(C) no Venue Document or operations conducted pursuant thereto would reasonably
be expected to materially interfere with, or materially impair or detract from,
the operations of the Borrowers and the Subsidiaries; provided further that upon
request by the Company, the Collateral Agent on behalf of the Secured Parties
shall provide the tenant, subtenant or licensee under any Venue Document with a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit L-1 or Exhibit L-2 hereto, as applicable, or in such other form
as is reasonably satisfactory to the Collateral Agent and the applicable Loan
Party;

(q)    the dedication of space or other dispositions of property in connection
with and in furtherance of constructing structures or improvements reasonably
related to

 

169



--------------------------------------------------------------------------------

the development, construction and operation of any project; provided that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the operations of the Borrowers and the
Subsidiaries;

(r)    dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by the Loan Parties or the
public at large that would not reasonably be expected to interfere in any
material respect with the operations of the Borrowers and the Subsidiaries; and

(s)    any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person (other than the Borrowers and
the Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.; and

(t)     the Octavius Lease Amendment.

To the extent any Collateral is sold or disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than any Borrower or any
Subsidiary Loan Party, such Collateral shall be sold or disposed of free and
clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by such Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by such Borrower in order to evidence the foregoing.

SECTION 6.06.    Restricted Payments. Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any Equity Interests of the Company or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Company (the
foregoing, “Restricted Payments”); provided, however, that:

(a)    any Subsidiary of the Company may make Restricted Payments to the Company
or to any Wholly-Owned Subsidiary of the Company (or, in the case of
non-Wholly-Owned Subsidiaries, to the Company or any Subsidiary of the Company
that is a direct or indirect parent of such Subsidiary and to each other owner
of Equity Interests of such Subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Company or such Subsidiary) based on their
relative ownership interests);

 

170



--------------------------------------------------------------------------------

(b)    Restricted Payments may be made (x) in respect of (i) overhead, legal,
accounting and other professional fees and expenses of any Parent Entity,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities of any Parent Entity whether or not consummated,
(iii) franchise and similar taxes and other fees and expenses, required to
maintain any Parent Entity’s existence, (iv) payments permitted by Section
6.07(b) (other than clauses (vii), (xxii) and (xxiii) thereof), and
(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of any Parent Entity,
in each case in order to permit any Parent Entity to make such payments;
provided, that in the case of clauses (i), (ii) and (iii), the amount of such
Restricted Payments shall not exceed the portion of any amounts referred to in
such clauses (i), (ii) and (iii) that are allocable to the Borrowers or their
Subsidiaries and (y) in respect of any taxable period for which the Borrowers
and/or any of their Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which any Parent Entity is the common
parent, or for which a Borrower is a disregarded entity for U.S. federal and/or
applicable state or local income tax purposes, distributions to any Parent
Entity in an amount not to exceed the amount of any such U.S. federal, state,
local or foreign taxes that the Borrowers and/or their Subsidiaries, as
applicable, would have paid for such taxable period had the Borrowers and/or
their Subsidiaries, as applicable, been a stand-alone corporate taxpayer or a
stand-alone corporate group;

(c)    Restricted Payments may be made to any Parent Entity the proceeds of
which are used to purchase or redeem the Equity Interests of the Company or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, any Borrower or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year (1)
$15.0 million, plus (2) (x) the amount of net proceeds contributed to the
Company that were received by any Parent Entity during such calendar year from
sales of Equity Interests of any Parent Entity to directors, consultants,
officers or employees of any Parent Entity, any Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements, and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, which, if not used in any year, may be carried
forward to any subsequent calendar year, subject, with respect to unused amounts
from clause (1) of this proviso that are carried forward, to an overall limit in
any fiscal year of $30.0 million (which shall increase to $50.0 million
subsequent to a Qualified IPO); and provided, further, that cancellation of
Indebtedness owing to the Company or any Subsidiary of the Company from members
of management of any Parent Entity, any Borrower or its Subsidiaries in
connection with a repurchase of Equity Interests of any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;

 

171



--------------------------------------------------------------------------------

(d)    noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e)    Restricted Payments may be made in an aggregate amount equal to the
portion, if any, of the Cumulative Credit on such date that the Company elects
to apply to this Section 6.06(e), such election to be specified in a written
notice of a Responsible Officer of the Company calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that, (1) after giving effect
to such Restricted Payment, the Borrowers shall be in Pro Forma Compliance and
(2) the date of such Restricted Payment shall not occur during a Covenant
Suspension Period;

(f)    Restricted Payments may be made on the Closing Date in connection with
the consummation of the Transactions;

(g)    Restricted Payments may be made to allow any Parent Entity to make
payments in cash, in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of Equity Interests of
any such person;

(h)    after a Qualified IPO, Restricted Payments may be made to any Parent
Entity so that any Parent Entity may make Restricted Payments to its equity
holders in an amount equal to 6% per annum of the net proceeds received by the
Company from any public offering of Equity Interests of the Company or any
Parent Entity;

(i)    any Restricted Payment in connection with the Post-Closing Restructuring
Transaction;

(j)    any Restricted Payment made under any Operations Management Agreement;

(k)    Restricted Payments out of Declined Proceeds not applied to the
prepayment of Term Loans in an aggregate amount not to exceed $25.0 million; or

(l)    Restricted Payments may be made to any Parent Entity to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to a Borrower or a Subsidiary or (2) the merger, consolidation or
amalgamation (to the extent permitted in Section 6.05) of the person formed or
acquired into a Borrower or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment, in each case, in accordance with the
requirements of Section 5.10.

Notwithstanding anything to the contrary contained in this Article VI (including
Section 6.04 and this Section 6.06), the Company will not, and will not permit
any of the Subsidiaries of the Company to, make any Restricted Payment (whether
in cash or otherwise) for the purpose of (x) paying any dividend or making any
distribution to or acquiring any Capital

 

172



--------------------------------------------------------------------------------

Stock of the Company or any Parent Entity from the Sponsors or (y) guarantee any
Indebtedness of any Affiliate of the Company for the purpose of making any
Restricted Payment to the Sponsors, in each case by means of utilization of the
cumulative dividend and investment credit provided by use of the Cumulative
Credit or the exceptions provided by Section 6.06(e) or (k) or pursuant to
Section 6.04(j), (l), (w) or (ff), unless after giving effect to such payment,
the Total Leverage Ratio on a Pro Forma Basis would be equal to or less than
6.00 to 1.00.

SECTION 6.07.    Transactions with Affiliates.

(a)    Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of the Company in a transaction involving aggregate
consideration in excess of $25.0 million, unless such transaction is
(i) otherwise required under this Agreement or (ii) upon terms no less favorable
to such Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of CERP LLC.

(b)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of CERP LLC;

(ii)    loans or advances to employees or consultants of any Parent Entity, any
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii)    transactions among any Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Borrower or Subsidiary is the surviving
entity);

(iv)    the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, any
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrowers and the Subsidiaries);

(v)    the Transactions, any transactions pursuant to the Transaction Documents
and permitted transactions, agreements and arrangements in existence on the
Closing Date and, to the extent involving aggregate consideration in excess of
$15.0 million, set forth on Schedule 6.07 or any amendment thereto or
replacement thereof or similar arrangement to the extent such amendment,
replacement or arrangement is not adverse to the Lenders when taken as a whole
in any material respect (as determined by the Borrowers in good faith) and other
transactions, agreements and arrangements described

 

173



--------------------------------------------------------------------------------

on Schedule 6.07, and any amendment thereto or replacement thereof or similar
transactions, agreements or arrangements entered into by the Borrowers or any of
the Subsidiaries to the extent such amendment is not adverse to the Lenders when
taken as a whole in any material respect (as determined in good faith by the
Borrowers);

(vi)    (A) any employment agreements entered into by any Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii)    Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii)    payments by the Company or any of the Subsidiaries of the Company to
any Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Company, or a majority
of the Disinterested Directors of the Company, in good faith;

(ix)    transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, equipment, products, parts and services entered into in the ordinary
course of business in a manner consistent with past practice;

(x)    any transaction in respect of which a Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of such
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of
such Borrower qualified to render such letter which letter states that (i) such
transaction is on terms that are no less favorable to such Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to such Borrower or such Subsidiary, as applicable, from a financial point
of view;

(xi)    the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Notes Offering Memorandum, including fees to
any Sponsor;

(xii)    transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business;

(xiii)     [reserved]the Octavius Lease Amendment;

 

174



--------------------------------------------------------------------------------

(xiv)    any transactions made pursuant to any Operations Management Agreement
and any transactions in connection with the Post-Closing Restructuring
Transaction;

(xv)    the issuance, sale or transfer of Equity Interests of the Company,
including in connection with capital contributions by a Parent Entity to the
Company;

(xvi)    the issuance of Equity Interests to the management of any Parent
Entity, any Borrower or any Subsidiary in connection with the Transaction;

(xvii)    (1) payments permitted under Section 6.06(b) and (2) entering into,
and any transactions pursuant to, a tax sharing agreement consistent with clause
(l);

(xviii)    transactions pursuant to any Permitted Receivables Financing;

(xix)    payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Board of Directors of the Company in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement;

(xx)    transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Borrowers or the Subsidiaries;

(xxi)    transactions between any Borrower or any of the Subsidiaries and any
person, a director of which is also a director of such Borrower or any direct or
indirect parent company of such Borrower, provided, however, that (A) such
director abstains from voting as a director of such Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrowers for any reason
other than such director’s acting in such capacity;

(xxii)    transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(h), 6.04(o), 6.04(v), 6.04(y), 6.04(bb), 6.05(b) or 6.06;

(xxiii)     transactions undertaken in good faith (in the reasonable opinion of
the Borrowers) for the purpose of improving the consolidated tax efficiency of
any Parent Entity, the Borrowers and the Subsidiaries (provided that such
transactions, taken as a whole, are not materially adverse to the Borrowers and
the Subsidiaries); or

(xxiv)    investments by the Sponsors in securities of the Company or any of the
Subsidiaries of the Company so long as (A) the investment is being offered
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the outstanding issue amount of such
class of securities.

Notwithstanding the foregoing, CEC, Caesars Acquisition Company and their
respective Affiliates (other than the Company and its Subsidiaries) shall not be
considered

 

175



--------------------------------------------------------------------------------

Affiliates of the Borrowers or their Subsidiaries with respect to any
transaction, so long as the transaction is in the ordinary course of business,
pursuant to agreements existing on the Closing Date or pursuant to any
intellectual property license or related agreement, management agreement or
shared services agreement entered into with any of the Borrowers and/or their
Subsidiaries or, in each case, amendments, modifications or supplements thereto,
or replacements thereof, that are not materially adverse to the Borrowers or
their Subsidiaries, taken as a whole; provided, that it is understood and agreed
that this paragraph shall not permit CERP Cash that is deposited into an account
to be deposited into an account that is owned by CERP LLC and its Affiliates
that is not owned exclusively by a Borrower and/or a Subsidiary. It is
understood and agreed that the Borrowers and the Subsidiaries shall not pay any
fees to Affiliates of CERP LLC in respect of the services contemplated by the
Management Agreements, regardless of whether provided pursuant to the terms of
the Management Agreements in effect on the Closing Date or otherwise.

SECTION 6.08.    Business of the Borrowers and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

SECTION 6.09.    Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a)    Amend or modify in any manner materially adverse to the Lenders taken as
a whole (as determined in good faith by the Borrowers), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrowers)), (x) the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of any Borrower or any Subsidiary Loan Party or
(y) any Operations Management Agreement.

(b)    (i) Make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on the loans under any Indebtedness of any Borrower or any
Subsidiary that is expressly subordinate to the Obligations (“Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (A) Refinancings with Permitted
Refinancing Indebtedness permitted by Section 6.01, (B) payments of regularly
scheduled interest and fees due thereunder, other non-accelerated and
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing to constitute “applicable high yield discount obligations”
within the meaning of Section 163(i)(1) of the Code, and payment of principal on
the scheduled maturity date of any Junior Financing (or within one year
thereof), (C) payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds contributed to the Company by any Parent
Entity from the issuance, sale or exchange by any Parent Entity of Qualified
Equity Interests made within eighteen months prior thereto, (D) the conversion
of any Junior Financing to Equity

 

176



--------------------------------------------------------------------------------

Interests of the Company or any Parent Entity or (E) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom and
after giving effect to such payment or distribution the Borrowers would be in
Pro Forma Compliance, payments or distributions in respect of Junior Financings
prior to their scheduled maturity made, in an aggregate amount, not to exceed
the portion, if any, of the Cumulative Credit on the date of such election that
the Company elects to apply to this Section 6.09(b)(i)(E), such election to be
specified in a written notice of a Responsible Officer of the Company
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied; or

(ii)    Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing that constitutes Material Indebtedness or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrowers) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrowers) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c)    Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to any Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by such
Borrower or such Material Subsidiary pursuant to the Security Documents, in each
case other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A)    restrictions imposed by applicable law;

(B)    contractual encumbrances or restrictions (x) in effect on the Closing
Date under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, the First Priority Senior Secured Notes, the Second Priority
Senior Secured Notes, or (y) in any Refinancing Notes, any First Lien Notes or
any agreements related to any Permitted Refinancing Indebtedness in respect of
any such Indebtedness that, in each case, do not materially expand the scope of
any such encumbrance or restriction (as determined in good faith by the
Borrowers);

(C)    any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D)    customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the specific property or assets securing such Indebtedness and not
all or substantially all assets;

 

177



--------------------------------------------------------------------------------

(F)    any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Sections 6.01(k) or 6.01(r) or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in this Agreement (as determined in good faith by the Borrowers);

(G)    customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(J)    customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K)    customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien and
(2) such restrictions and conditions are not created for the purpose of avoiding
the restrictions imposed by this Section 6.09;

(L)    customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of any Borrower, so long as such Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of such Borrower and its Subsidiaries to meet their ongoing
obligations;

(M)    any agreement in effect at the time such subsidiary becomes a Subsidiary
(including in connection with the Post-Closing Restructuring Transaction), so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N)    restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of any Borrower that is not a Subsidiary Loan
Party;

(O)    customary restrictions on leases, subleases, licenses or Equity Interests
or asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(Q)    restrictions contained in any Permitted Receivables Document with respect
to any Special Purpose Receivables Subsidiary;

 

178



--------------------------------------------------------------------------------

(R)    restrictions contained in any agreements related to a Project Financing
or Qualified Non-Recourse Debt; or

(S)    any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements or the contracts, instruments or
obligations referred to in clauses (A) through (R) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings or similar arrangements are, in the
good faith judgment of the Borrowers, no more restrictive with respect to such
dividend, other payment and Lien restrictions than those contained in the
dividend, other payment and Lien restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing or similar arrangements.

SECTION 6.10.    Senior Secured Leverage Ratio. Permit the Senior Secured
Leverage Ratio on the last day of any fiscal quarter (beginning with the fiscal
quarter ended on the last day of the first full fiscal quarter after the Closing
Date, but excluding any fiscal quarter the last day of which occurs during a
Covenant Suspension Period) to exceed 8.00 to 1.00.

SECTION 6.11.    No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any indenture governing any senior subordinated notes
permitted to be incurred hereunder that constitute Material Indebtedness other
than (a) the Obligations under this Agreement and the other Loan Documents,
(b) any Permitted Refinancing Indebtedness thereof and (c) any series of First
Lien Notes or Refinancing Notes constituting Other First Lien Obligations.

ARTICLE VII

Events of Default

SECTION 7.01.    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or any certificate or document delivered
pursuant hereto or thereto shall prove to have been false or misleading in any
material respect when so made or deemed made;

(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)    default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

 

179



--------------------------------------------------------------------------------

(d)    default shall be made in the due observance or performance by any
Borrower of any covenant, condition or agreement contained in Section 5.01(a)
(with respect to any Borrower), 5.05(a) or 5.08 or in Article VI;

(e)    default shall be made in the due observance or performance by any
Borrower or any Loan Party of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and
(d) above) and such default shall continue unremedied for a period of 30 days
(or 60 days if such default results solely from a failure of a Subsidiary that
is not a Loan Party to duly observe or perform any such covenant, condition or
agreement) after notice thereof from the Administrative Agent to the Borrowers;

(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) any Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g)    there shall have occurred a Change in Control;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of any Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of the property or assets any Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of any Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)    any Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any Material Subsidiary or for a substantial part of the
property or assets of

 

180



--------------------------------------------------------------------------------

any Borrower or any Material Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j)    the failure by any Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $75.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties any Borrower or
any Material Subsidiary to enforce any such judgment;

(k)    (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) any Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA or (v) any Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject any Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

(l)    (i) any material provision of any Loan Document shall for any reason be
asserted in writing by any Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein), except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or except from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees by the Subsidiary
Loan Parties guaranteeing the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by any Borrower or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations (other than in accordance with
the terms thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement; or

 

181



--------------------------------------------------------------------------------

(m)    the occurrence of a License Revocation with respect to a license issued
to any Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of any Borrower or any Subsidiary that
continues for 30 calendar days to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect,

then, and in every such event (other than an event with respect to the Company
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(g); and in any event with respect to the
Company described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(g), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02.    Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrowers fail (or, but for the
operation of this Section 7.02, would fail) to comply with the requirements of
the Financial Performance Covenant, until the expiration of the 20th day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(c), any Parent
Entity and/or the Company shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
any Parent Entity and/or the Company (and, with respect to any Parent Entity, in
each case, to contribute any such cash to the capital of the Company
(collectively, the “Cure Right”), and upon the receipt by the Company of such
cash (the “Cure Amount”) pursuant to the exercise by any Parent Entity and/or
the Company of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to a pro forma adjustment by which EBITDA shall be
increased with respect to such applicable quarter and any four-quarter period
that contains such quarter, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; provided, that, (i) in each four-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised and (ii) for purposes

 

182



--------------------------------------------------------------------------------

of this Section 7.02, the Cure Amount shall be no greater than the amount
required for purposes of complying with the Financial Performance Covenant. If,
after giving effect to the adjustments in this paragraph, the Borrowers shall
then be in compliance with the requirements of the Financial Performance
Covenant, the Borrowers shall be deemed to have satisfied the requirements of
the Financial Performance Covenant as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for this purposes of the Agreement.

ARTICLE VIII

The Agents

SECTION 8.01.    Appointment.

(a)    Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) and each L/C Issuer (in such capacities and on behalf of itself and
its Affiliates as potential counterparties to Secured Cash Management Agreements
and Secured Swap Agreements) hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b)    The Administrative Agent, each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Secured Cash Management Agreements and Secured
Swap Agreements) and each L/C Issuer (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Swap Agreements) hereby irrevocably designate and appoint
the Collateral Agent as the agent with respect to the Collateral, and each of
the Administrative Agent, each Lender, the Swingline Lender and each L/C Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Lenders, the Swingline Lender or any L/C
Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

 

183



--------------------------------------------------------------------------------

SECTION 8.02.    Delegation of Duties. The Administrative Agent and the
Collateral Agent may each execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

SECTION 8.03.    Exculpatory Provisions. Neither the Administrative Agent nor
the Collateral Agent, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by such Agent under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder. Neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

SECTION 8.04.    Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 

184



--------------------------------------------------------------------------------

SECTION 8.05.    Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders and the
Collateral Agent. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders, provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable.

SECTION 8.06.    Non-Reliance on Administrative Agent, Collateral Agent and
Other Lenders. Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or Collateral Agent hereinafter taken, including any review of the affairs
of any Loan Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent or Collateral Agent to any Lender, the Swingline
Lender or any L/C Issuer. Each Lender, the Swingline Lender and each L/C Issuer
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, Collateral
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, neither the Administrative
Agent nor the Collateral Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Loan Party that may come into the possession of the Administrative Agent or
Collateral Agent any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

SECTION 8.07.    Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Collateral Agent, each in its capacity as such (to
the extent not reimbursed by the Borrowers and without limiting the obligation
of the Borrowers to do so), ratably according to their respective portions of
the total Term Loans and Revolving Facility Commitments (or, if the Revolving
Facility Commitments shall have terminated, in accordance the Revolving Facility
Commitments in effect immediately prior to such termination) held on the

 

185



--------------------------------------------------------------------------------

date on which indemnification is sought, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing, provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or the Collateral Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. The agreements in this Section 8.07 shall survive the
payment of the Loans and all other amounts payable hereunder.

SECTION 8.08.    Agents in their Individual Capacity. The Administrative Agent,
the Collateral Agent and their Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
such persons were not the Administrative Agent and Collateral Agent hereunder
and under the other Loan Documents. With respect to the Loans made by it, the
Administrative Agent and the Collateral Agent shall each have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and the Collateral Agent in their individual capacities.

SECTION 8.09.    Successor Agents. Each of the Administrative Agent and
Collateral Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the
reasonable consent of the Borrowers so long as no Event of Default under Section
7.01(h) or (i) is continuing, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting
the qualifications set forth above; provided that if the retiring Agent shall
notify the Borrowers and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not

 

186



--------------------------------------------------------------------------------

already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

Any resignation by Citibank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swingline Lender,
(b) the retiring L/C Issuer and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

SECTION 8.10.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

SECTION 8.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that

 

187



--------------------------------------------------------------------------------

are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Article II or Section 9.05) allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 8.12.    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 5.11 or Section 9.18. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13.    Agents and Arrangers. None of the Syndication Agents, the
Documentation Agents nor any of the Co-Lead Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.14.    First Lien Intercreditor Agreement and Collateral Matters. The
Lenders hereby agree to the terms of the First Lien Intercreditor Agreement and
acknowledge that Citibank (and any successor Collateral Agent under the Security
Documents and the First Lien Intercreditor Agreement) will be serving as
Collateral Agent for both the Secured Parties and the other First Lien Secured
Parties under the Security Documents and the First Lien Intercreditor Agreement.
Each Lender hereby consents to Citibank and any successor serving in such
capacity and agrees not to assert any claim (including as a result of any
conflict of interest) against Citibank, or any such successor, arising from the
role of the Collateral Agent under the Security Documents or the First Lien
Intercreditor Agreement so long as the Collateral Agent is either acting in
accordance with the express terms of such documents or otherwise has

 

188



--------------------------------------------------------------------------------

not engaged in gross negligence or willful misconduct. Each Borrower and each
Lender hereby agrees that the resignation provisions set forth in the First Lien
Intercreditor Agreement with respect to the Collateral Agent shall supersede any
provision of this Agreement to the contrary. In addition, the Administrative
Agent and Collateral Agent shall be authorized from time to time, without the
consent of any Lender, to execute or to enter into amendments of, and amendments
and restatements of, the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement and/or any additional and replacement intercreditor
agreements, in each case in order to effect the pari passu treatment or the
subordination of and to provide for certain additional rights, obligations and
limitations in respect of, any Liens required or permitted by the terms of this
Agreement to be Liens pari passu with or junior to the Obligations, that are, in
each case, incurred in accordance with Article VI of this Agreement, and to
establish certain relative rights as between the holders of the Obligations and
the holders of the Indebtedness secured by such Liens.

SECTION 8.15.    Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.15. The agreements in
this Section 8.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 8.15, include any L/C Issuer.

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices; Communications.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 9.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic email as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

189



--------------------------------------------------------------------------------

(i)    if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any of the Administrative Agent or the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received. Notices
sent by electronic means shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices or communications (i) sent to an e-mail address
shall be deemed received when delivered and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefore.

(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e)    Documents required to be delivered pursuant to Section 5.04 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 9.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Company posts such documents, or provides a link thereto on the
Company’s website(s) on the Internet at the website(s) address listed on
Schedule 9.01, or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that (A) the Company
shall deliver paper copies of such documents to the

 

190



--------------------------------------------------------------------------------

Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender, and (B) the Company shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
L/C Issuer and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17, 8.07 and 9.05) shall survive the Termination
Date.

SECTION 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender and
their respective permitted successors and assigns.

SECTION 9.04.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) except in connection with the addition of one or
more Domestic Subsidiaries as a joint and several co-borrower hereunder and in
connection with the Post-Closing Restructuring Transaction or transactions
permitted by Section 6.05(b), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

 

191



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A)    the Company; provided, that no consent of the Company shall be required
(i) for an assignment of a Term Loan to a Lender, an affiliate of a Lender or an
Approved Fund, (ii) for an assignment of a Revolving Facility Commitment to a
Revolving Facility Lender, an affiliate of a Revolving Facility Lender or an
Approved Fund with respect to a Revolving Facility Lender, (iii) in the case of
assignments during the primary syndication of the Commitments and Loans, for an
assignment to persons identified to and agreed by the Company in writing prior
to the Closing Date or (iv) if an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing, any other person;

(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)    the L/C Issuer and the Swingline Lender; provided, that no consent of the
L/C Issuer and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1.0 million in the case of Term Loans (and shall be in an amount of an integral
multiple thereof) and (y) $5.0 million in the case of Revolving Facility Loans
or Revolving Facility Commitments, unless each of the Company and the
Administrative Agent otherwise consent; provided, that (1) no such consent of
the Company shall be required if an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

192



--------------------------------------------------------------------------------

(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the L/C Issuer and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, the L/C Issuer and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
clause (b) of this Section and any written consent to such assignment required
by clause (b) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

 

193



--------------------------------------------------------------------------------

(c)    (i) Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
clause (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to Section 9.04(c)(ii), the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements of those Sections and to the extent
such Participant complies with Section 2.17(e) and (f) as though it were a
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.

(ii)     Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amount of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required by applicable law.

(iii)     A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent (not to be unreasonably withheld), which
consent shall state that it is being given pursuant to this Section
9.04(c)(iii); provided that each potential Participant shall provide such
information as is reasonably requested by the Borrowers in order for the
Borrowers to determine whether to provide their consent.

 

194



--------------------------------------------------------------------------------

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)    The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent. Each of the Borrowers,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g)    If any Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by any Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

195



--------------------------------------------------------------------------------

(h)    Notwithstanding anything to the contrary herein, no assignment may be
made or participations sold to (x) an Ineligible Institution, (y) any Defaulting
Lender or any of its Subsidiaries, or any person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons described in this
clause (h), or (z) a natural person; provided, however, that, notwithstanding
clause (x) above, participations may be sold to Ineligible Institutions unless a
list of Ineligible Institutions has been made available to all Lenders.
Notwithstanding anything to the contrary herein, the rights of the Lenders to
make assignments and grant participations shall be subject to the approval of
any Gaming Authority, to the extent required by applicable Gaming Laws.

(i)    Notwithstanding anything to the contrary in Section 2.08, Section 2.11(a)
or Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), any Borrower may purchase by way of assignment and
become an Assignee with respect to Term Loans and/or Revolving Facility Loans
(other than any such Loans held by an Affiliate Lender) at any time and from
time to time from Lenders in accordance with Section 9.04(b) hereof or reduce
the aggregate amount of any Revolving Facility Commitment of a Lender that has
agreed to such reduction (“Permitted Loan Purchases”); provided that (A) no
Default or Event of Default has occurred and is continuing or would result from
the Permitted Loan Purchase, (B) upon consummation of any such Permitted Loan
Purchase, the Loans and/or Revolving Facility Commitments purchased or
terminated pursuant thereto shall be deemed to be automatically and immediately
cancelled and extinguished in accordance with Section 9.04(j), (C) to the extent
any Borrower is making a Permitted Loan Purchase of Revolving Facility Loans or
Revolving Facility Commitments, upon giving effect to such Permitted Loan
Purchase, there shall be sufficient aggregate Revolving Facility Commitments
among the Revolving Facility Lenders to apply to the Outstanding Amount of the
L/C Obligations and Swingline Loans thereunder as of such date, unless such
Borrower shall concurrently with the payment of the purchase price by such
Borrower for such Revolving Facility Loans or the termination of such Revolving
Facility Commitments, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(g) in the amount of any such
excess Outstanding Amount of the L/C Obligations and Swingline Loans thereunder
and (D) in connection with any such Permitted Loan Purchase (other than a
termination of Revolving Facility Commitments), such Borrower and such Lender
that is the Assignor shall execute and deliver to the Administrative Agent a
Permitted Loan Purchase Assignment and Acceptance (and for the avoidance of
doubt, shall not be required to execute and deliver an Assignment and Acceptance
pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply with the
conditions to Assignments under this Section 9.04.

(j)    Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a corresponding permanent reduction in Revolving
Facility Commitments) or termination of the Revolving Facility Commitments, if
applicable, and the Borrowers shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans (and in the case of
Revolving Facility Loans or Revolving Facility Commitment, a permanent reduction
in Revolving Facility Commitments).

 

196



--------------------------------------------------------------------------------

SECTION 9.05.    Expenses; Indemnity.

(a)    The Borrowers agree to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent and the Co-Lead Arrangers in connection with the preparation of
this Agreement and the other Loan Documents, or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent, the Collateral Agent and the Co-Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Agents or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of counsel
for the Agents and the Lenders (including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents and the
Co-Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and, in the event of any
conflict of interest, such additional counsel for each of the Lenders retained
with the consent of the Company to the extent of such conflict of interests).

(b)    The Borrowers agree to indemnify the Administrative Agent, the Agents,
the Co-Lead Arrangers, each L/C Issuer, each Lender, each of their respective
Affiliates and each of their respective directors, partners, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (limited to not more than one counsel,
plus, if necessary, one local counsel per jurisdiction) (except the allocated
costs of in-house counsel), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by a Borrower
or any of their subsidiaries or Affiliates; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (1) the gross negligence or willful misconduct of such Indemnitee (for
purposes this proviso only, each of the Administrative Agent, any Co-Lead
Arranger, any L/C Issuer or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties
(other than advisors), shall be treated as a single Indemnitee) or (2) any
material breach of any Loan Document by such Indemnitee or (z) arose from any
claim, actions, suits, inquiries, litigation, investigation or proceeding that
does not involve an act or omission of any Borrower or any of its Affiliates and
is brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent or an Arranger in its capacity as such). Subject to and without

 

197



--------------------------------------------------------------------------------

limiting the generality of the foregoing sentence, the Borrowers agree to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements (limited to not
more than one counsel, plus, if necessary, one local counsel per jurisdiction)
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any claim or liability related in any way to Environmental Laws and a
Borrower or any of the Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on, from or to
any Real Property; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (1) the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties (other than advisors) or (2) any material breach of any Loan Document by
such Indemnitee. None of the Indemnitees (or any of their respective affiliates)
shall be responsible or liable to the Sponsors, any Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Co-Lead Arranger, any L/C Issuer or any Lender. All
amounts due under this Section 9.05 shall be payable within fifteen (15) days of
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c)    Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative of any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes, except Taxes that
represent damages or losses resulting from a non-Tax claim.

(d)    To the fullest extent permitted by applicable law, the Borrowers shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)    The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

 

198



--------------------------------------------------------------------------------

SECTION 9.06.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each L/C Issuer is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such L/C Issuer to or for the credit or the account of any Borrower or
any Subsidiary against any of and all the obligations of any Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each L/C Issuer under this Section 9.06
are in addition to other rights and remedies (including other rights of set-off)
that such Lender or such L/C Issuer may have.

SECTION 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08.    Waivers; Amendment.

(a)    No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Administrative Agent
(and consented to by the Required Lenders), and (z) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and consented to by the Required Lenders; provided, however,
that no such agreement shall:

 

199



--------------------------------------------------------------------------------

(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(b)),
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that any amendment to the financial
covenant definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (i),

(ii)    increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender),

(iii)    extend or waive any Term Loan Installment Date or reduce the amount due
on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Obligation or any Fees is due, without the prior
written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv)    amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v)    amend or modify the provisions of this Section 9.08 or the definition of
the terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi)    release all or substantially all the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Loan Party (other than the Company), all

 

200



--------------------------------------------------------------------------------

or substantially all of the Equity Interests of such Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement or the other
Loan Documents or such release is otherwise pursuant to the terms of the
Collateral Agreement or the Subsidiary Guarantee Agreement, as applicable,
without the prior written consent of each Lender;

(vii)    effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lender participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such amendment shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, Swingline Lender or an
L/C Issuer hereunder without the prior written consent of the Administrative
Agent, Swingline Lender or such L/C Issuer acting as such at the effective date
of such amendment, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any successor or assignee of
such Lender.

(c)    Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(e)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Other Revolving Loans or Other Term Loans, as may be
necessary to establish such Incremental Term Loan Commitments or

 

201



--------------------------------------------------------------------------------

Revolving Facility Loans, as a separate Class or tranche from the existing Term
Loan Commitments or Incremental Revolving Facility Commitments, as applicable or
(B) to cure any ambiguity, omission, defect or inconsistency.

(f)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g)    With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrowers may
elect (in its discretion, but shall not be obligated) to deliver to the
Administrative Agent a certificate of a Responsible Officer at least three
Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrowers’ election, (x) state that the
Borrowers have determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Section 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the
Borrowers a written confirmation of the same), with any such determination of
the Administrative Agent to be conclusive evidence thereof, and the Lenders
hereby authorize the Administrative Agent to make such determinations.

SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any L/C Issuer, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together

 

202



--------------------------------------------------------------------------------

with all Charges payable to such Lender or such L/C Issuer, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
or such L/C Issuer on subsequent payment dates to the extent not exceeding the
legal limitation.

SECTION 9.10.    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

203



--------------------------------------------------------------------------------

SECTION 9.15.    Jurisdiction; Consent to Service of Process.

(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

SECTION 9.16.    Confidentiality. Each of the Lenders, each L/C Issuer and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Company, any Parent Entity, any Borrower and any Subsidiary
furnished to it by or on behalf of the Company, any Parent Entity, any Borrower
or any Subsidiary (other than information that (a) has become available to the
public other than as a result of a disclosure by such party in breach of this
Section 9.16, (b) has been independently developed by such Lender, such L/C
Issuer or such Agent without violating this Section 9.16 or (c) was or becomes
available to such Lender, such L/C Issuer or such Agent from a third party
which, to such person’s knowledge, had not breached an obligation of
confidentiality to the Company, any Parent Entity or any Loan Party) and shall
not reveal the same other than to its affiliates, directors, trustees, officers,
employees and advisors with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same

 

204



--------------------------------------------------------------------------------

confidential), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) in order to enforce its rights
under any Loan Document in a legal proceeding, (D) to any pledgee under Section
9.04(d) or any other prospective assignee of, or prospective Participant in, any
of its rights under this Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16 or
terms substantially similar to this Section) and (E) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16 or terms substantially similar to this Section).

SECTION 9.17.    Platform; Borrower Materials. The Borrowers hereby acknowledge
that (a) the Administrative Agent and/or the Co-Lead Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). The Borrowers hereby agree that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Co-Lead Arrangers, the L/C Issuer
and the Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.16, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agent and the Co-Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE

 

205



--------------------------------------------------------------------------------

BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, the L/C Issuer or any other person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

SECTION 9.18.    Release of Liens, Guarantees and Pledges.

(a)    The Lenders, the L/C Issuer and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (i) in full upon the occurrence of
the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party by a person that is not a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Subsidiary Guarantee
Agreement or clause (b) below (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (vi) as provided in Section 5.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), and (vii) as required by the Collateral Agent to effect any
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

(b)    In addition, the Lenders, the L/C Issuer and other Secured Parties hereby
irrevocably agree that the Subsidiary Loan Parties shall be released from the
Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry).

 

206



--------------------------------------------------------------------------------

(c)    The Lenders, the L/C Issuer and other Secured Parties hereby authorize
the Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender. Upon release pursuant to this
Section 9.18, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by any Borrowers
and at such Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of such Borrower containing such certifications as the
Administrative Agent shall reasonably request.

(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, upon request of any Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimburse claims not then due; provided,
that the Administrative Agent shall have received a certificate of a Responsible
Officer of such Borrower containing such certifications as the Administrative
Agent shall reasonably request. Any such release of obligations shall be deemed
subject to the provision that such obligations shall be reinstated if after such
release any portion of any payment in respect of the obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrowers agree to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

(e)    Obligations of any Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Swap Agreement (after giving effect to all
netting arrangements relating to such Secured Swap Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Swap Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Swap
Agreements or any Secured Cash Management Agreements.

 

207



--------------------------------------------------------------------------------

SECTION 9.19.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20.    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrowers acknowledge and
agree that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties
and their respective Affiliates, on the one hand, and the Agents, the Co-Lead
Arrangers and the Lenders, on the other hand, and the Loan Parties are capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Co-Lead Arranger and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their respective Affiliates, stockholders, creditors or
employees or any other person; (iii) none of the Agents, any Co-Lead Arranger or
any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, any Co-Lead Arranger or any
Lender has advised or is currently advising the

 

208



--------------------------------------------------------------------------------

any Loan Party or their respective Affiliates on other matters) and none of the
Agents, any Co-Lead Arranger or any Lender has any obligation to any of the Loan
Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agents, the Co-Lead Arrangers, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Agents, any Co-Lead Arranger or any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Agents, the Co-Lead
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents, the Co-Lead
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty.

SECTION 9.22.    Application of Gaming Laws.

(a)    This Agreement and the other Loan Documents are subject to Gaming Laws
and Liquor Laws. Without limiting the foregoing and notwithstanding anything
herein or in any other Loan Document to the contrary, the Lenders, Agents and
Secured Parties acknowledge that (i) they are subject to the jurisdiction of the
Gaming Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii)(x) the consummation of the Post-Closing Restructuring
Transaction and (y) all rights, remedies and powers in or under this Agreement
and the other Loan Documents, including with respect to the Collateral
(including the pledge and delivery of the Pledged Collateral), the Mortgaged
Properties and the ownership and operation of facilities are, in each case,
subject to the jurisdiction of the Gaming Authorities and Liquor Authorities,
and may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of the Gaming Laws and Liquor Laws and only to
the extent that required approvals (including prior approvals) are obtained from
the relevant Gaming Authorities and Liquor Authorities.

(b)    Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c)    Lenders acknowledge and agree that if any Borrower receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by any Borrower in writing of such disqualification),
such Borrower shall, following any available appeal of such determination by
such Gaming Authority (unless the rules of the applicable Gaming Authority do
not permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) such Borrower is unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of Default has

 

209



--------------------------------------------------------------------------------

occurred and is continuing, prepay such disqualified holder’s Loan. Notice to
such disqualified holder shall be given ten days prior to the required date of
assignment or prepayment, as the case may be, and shall be accompanied by
evidence demonstrating that such transfer or prepayment is required pursuant to
Gaming Laws. If reasonably requested by any disqualified holder, such Borrower
will use commercially reasonable efforts to cooperate with any such holder that
is seeking to appeal such determination and to afford such holder an opportunity
to participate in any proceedings relating thereto. Notwithstanding anything
herein to the contrary, any prepayment of a Loan shall be at a price that,
unless otherwise directed by a Gaming Authority, shall be equal to the sum of
the principal amount of such Loan and interest to the date such Lender or holder
became a disqualified holder (plus any fees and other amounts accrued for the
account of such disqualified holder to the date such Lender or holder became a
disqualified holder).

(d)    If during the existence of an Event of Default hereunder or any of the
other Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrowers hereby agree to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

SECTION 9.23.    Affiliate Lenders.

(a)    Each Lender who is an Affiliate of the Borrowers (an “Affiliate Lender”),
in connection with any (i) consent (or decision not to consent) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document, (ii) other action on any matter related to any
Loan Document or (iii) direction to the Administrative Agent, Collateral Agent
or any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii) or (iii) of the first proviso of Section 9.08(b) or (2) that
adversely affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b)    Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrowers are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent

 

210



--------------------------------------------------------------------------------

and/or one or more Lenders, except to the extent such information or materials
have been made available to the Borrowers or their representatives, or
(iii) make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against Administrative Agent, the Collateral Agent or any other Lender
with respect to any duties or obligations or alleged duties or obligations of
such Agent or any other such Lender under the Loan Documents.

SECTION 9.24.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

211



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, CAESARS ENTERTAINMENT RESORT
PROPERTIES FINANCE, INC. HARRAH’S LAS VEGAS, LLC, HARRAH’S ATLANTIC CITY
HOLDING, INC., RIO PROPERTIES, LLC, FLAMINGO LAS VEGAS HOLDING, LLC, HARRAH’S
LAUGHLIN, LLC, AND PARIS LAS VEGAS HOLDING, LLC, as Borrowers By:  

 

  Name:   Title:

 

212



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and as a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

213



--------------------------------------------------------------------------------

Schedule I

Revolving Facility Commitments

Initial Revolving Facility Commitments

 

Lender

   Initial Revolving Facility Commitment  

Manchester Securities Corp.

   $ 2,475,000.00  

Zoe Investments Limited

   $ 5,025,000.00  

Monarch Master Funding Ltd

   $ 35,500,000.00  

Co Moore LP

   $ 15,000,000.00  

Total:

   $ 58,000,000.00  

First Amendment Revolving Facility Commitments

 

Lender

   First Amendment Revolving Facility
Commitment  

Barclays Bank PLC

   $ 21,000,000.00  

Deutsche Bank AG New York Branch

   $ 25,000,000.00  

Morgan Stanley Senior Funding, Inc.

   $ 9,200,000.00  

UBS AG, Stamford Branch

   $ 10,000,000.00  

GoldenTree Asset Management, LP (for certain affiliated funds)

   $ 68,500,000.00  

Citicorp North America, Inc.

   $ 10,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 38,500,000.00  

Goldman Sachs Lending Partners LLC

   $ 10,000,000.00  

MIHI LLC

   $ 19,300,000.00  

Total:

   $ 211,500,000.00  